EXECUTION COPY
EXHIBIT 10.53
PREFERRED STOCK PURCHASE AGREEMENT
among
NUVASIVE, INC.,
PROGENTIX ORTHOBIOLOGY, B.V.
and
The Sellers listed on Schedule A attached hereto
January 13, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                              Page
 
                        1.     SALE AND TRANSFER OF THE INITIAL SHARES     2  
 
                       
 
    1.1     Sale and Transfer of the Initial Shares     2  
 
    1.2     Closing of the Purchase of the Initial Shares     2  
 
    1.3     Notary     2  
 
                        2.     REPRESENTATIONS AND WARRANTIES OF THE SELLERS
WITH RESPECT TO THE SELLER SHARES     3  
 
                       
 
    2.1     Authority; Execution and Delivery; Enforceability     3  
 
    2.2     Non-Contravention     3  
 
    2.3     Title to Seller Shares     3  
 
    2.4     Consents and Approvals     4  
 
    2.5     Litigation and Claims     4  
 
    2.6     No Finder     4  
 
                        3.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY    
4  
 
                       
 
    3.1     Organization and Good Standing     4  
 
    3.2     Authority; No Conflict     5  
 
    3.3     Capitalization     6  
 
    3.4     Financial Statements     6  
 
    3.5     Books and Records     6  
 
    3.6     Title to Properties; Encumbrances     7  
 
    3.7     Condition and Sufficiency of Assets     7  
 
    3.8     Accounts Receivable     8  
 
    3.9     Inventory     8  
 
    3.10     No Undisclosed Liabilities     8  
 
    3.11     Taxes     8  
 
    3.12     No Material Adverse Change     10  
 
    3.13     Pensions     10  
 
    3.14     Legal Proceedings; Orders     10  
 
    3.15     Absence of Certain Changes and Events     11  
 
    3.16     Contracts; No Defaults     12  
 
    3.17     Insurance     14  
 
    3.18     Environmental Matters     16  
 
    3.19     Employees     17  
 
    3.20     Intellectual Property     17  
 
    3.21     Certain Payments     21  
 
    3.22     Authorizations; Regulatory Compliance     21  
 
    3.23     Products; Product Liability     23  
 
    3.24     Customers and Suppliers     23  
 
    3.25     Capital Expenditures     24  
 
    3.26     Relationships with Affiliates     24  
 
    3.27     Brokers     24  
 
    3.28     Disclosure     24  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                              Page
 
                        4.     REPRESENTATIONS AND WARRANTIES OF PURCHASER    
24  
 
                       
 
    4.1     Organization and Good Standing     24  
 
    4.2     Authority; No Conflict     25  
 
    4.3     Certain Proceedings     25  
 
    4.4     Brokers     26  
 
    4.5     No Other Representations     26  
 
                        5.     CONDUCT OF BUSINESS DURING THE OPTION PERIOD    
26  
 
 
 
    5.1     Conduct of Business of the Company     26  
 
    5.2     Clinical Trials     29  
 
    5.3     FDA Approval Matters     29  
 
    5.4     Payment of Taxes, Etc     30  
 
                       
6.
    ADDITIONAL AGREEMENTS     30  
 
 
 
    6.1     Access to Properties and Information     30  
 
    6.2     Notification of Certain Matters     30  
 
    6.3     Confidentiality; Publicity     30  
 
    6.4     Use of Proceeds from the Facility     31  
 
    6.5     Monthly and Quarterly Statements     31  
 
    6.6     Audits     31  
 
    6.7     Recapitalization     31  
 
                        7.     INDEMNIFICATION; REMEDIES     31  
 
                       
 
    7.1     Survival; Right to Indemnification Not Affected by Knowledge     31
 
 
    7.2     Indemnification and Payment of Damages by Sellers     32  
 
    7.3     Indemnification and Payment of Damages by Purchaser     33  
 
    7.4     Limitations on Indemnification     33  
 
    7.5     Procedure for Indemnification—Third Party Claims     34  
 
    7.6     Procedure for Indemnification—Other Claims     35  
 
    7.7     Remedies Exclusive     35  
 
                        8.     CLOSING DELIVERABLES     35  
 
                       
 
    8.1     Closing Deliverables of the Company     35  
 
    8.2     Closing Deliverables of the Purchaser     37  
 
    8.3     Closing Deliverables of the Parties     38  
 
                        9.     GENERAL PROVISIONS     38  
 
                       
 
    9.1     Expenses     38  
 
    9.2     Notices     38  
 
    9.3     Jurisdiction; Service of Process     39  
 
    9.4     Dispute Resolution     39  
 
    9.5     Waiver     40  
 
    9.6     Entire Agreement and Modification     41  
 
    9.7     Assignments, Successors, and No Third-Party Rights     41  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                              Page
 
 
 
    9.8     Release of Claims     41  
 
    9.9     Severability     41  
 
    9.10     Section Headings, Construction     42  
 
    9.11     Time of Essence     42  
 
    9.12     Governing Law     42  
 
    9.13     Counterparts     42  
 
                        10.   DEFINITIONS       42  
 
                              Index of Other Defined Terms:     52  

-iii- 



--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS

     
Schedule A
  Sellers Schedule
 
   
Exhibit A
  Option Purchase Agreement
Exhibit B
  Facility Agreement
Exhibit C
  Amended Articles of Association
Exhibit D
  Notarial Deed
Exhibit E
  Form of Proprietary Inventions Agreement
Exhibit F
  Opinion of Counsel
Exhibit G
  Distribution Agreement
Exhibit H
  Revos License Agreement
Exhibit I
  Pledge Agreement
Exhibit J
  Shareholders’ Agreement
Exhibit K
  Founders’ Non-competition Agreement (Bruijn)
Exhibit L
  Founders’ Non-competition Agreement (Blitterswijk)
Exhibit M
  Investor Non-competition Agreement

-iv-



--------------------------------------------------------------------------------



 



PREFERRED STOCK PURCHASE AGREEMENT
     THIS PREFERRED STOCK PURCHASE AGREEMENT (“Agreement”) is made as of
January 13, 2009 (the “Effective Date”), by and among NuVasive, Inc., a Delaware
corporation (“Purchaser”), Progentix Orthobiology B.V., a company organized
under the laws of the Netherlands (the “Company”), and the shareholders of the
Company as set forth on Schedule A attached hereto (each a “Seller,” and
collectively, the “Sellers,” and along with the Company, the “Seller Parties”).
RECITALS
     The Sellers desire to sell, and Purchaser desires to purchase, 7,200
ordinary shares, €1.00 par value per share, and 1,600 cumulative preference
shares, €1.00 par value per share, of the Company, for an aggregate purchase
price of $10,000,000, which shares represent, immediately after such issuance,
forty percent (40%) of the outstanding capital stock of the Company on a
fully-diluted basis (the “Initial Shares”).
     Purchaser and the Seller Parties have entered into an Option Purchase
Agreement, dated as of the date hereof, in the form attached hereto as Exhibit A
(the “Option Purchase Agreement”), pursuant to which, and subject to certain
exceptions set forth therein, (i) Purchaser may elect, in its sole discretion,
to cause the Sellers to sell to Purchaser the remaining issued and outstanding
shares of the capital stock of the Company held by the Sellers (the “Remaining
Shares,” and along with the Initial Shares, the “Seller Shares”) upon delivery
of a Purchase Election Notice (as defined therein) to the Sellers’
Representative (as defined in the Option Purchase Agreement) at any time between
the second anniversary of the date of the Option Purchase Agreement and the
fourth anniversary thereof (the “Call Option Period”), and (ii) Purchaser shall
be obligated to purchase from the Sellers all of the Remaining Shares in the
event (A) the Sellers’ Representative (as defined in the Option Purchase
Agreement) delivers a Milestone Completion Notice (as defined therein) to
Purchaser at any time between the date of the Option Purchase Agreement and the
second anniversary thereof (the “Put Option Period”) or (B) Purchaser’s *** (as
defined in the Option Purchase Agreement) is greater than *** at any time during
the Call Option Period. Any purchase of the Remaining Shares by the Purchaser
pursuant to the Option Purchase Agreement shall be referred to herein as an
“Acquisition.” The period from the date of the Option Agreement through the
expiration of the Call Option Period shall be referred to herein as the “Option
Period.”
     In connection with this Agreement and the Option Purchase Agreement,
Purchaser has entered into a Facility Agreement with the Company, dated as of
the date hereof, in the form attached hereto as Exhibit B (the “Facility
Agreement”) pursuant to which Purchaser is lending up to $5,000,000 to the
Company.
     In connection with this Agreement and the Option Purchase Agreement,
pursuant to a notarial deed of amendment to the Company’s Articles of
Association in the form attached hereto as Exhibit C (the “Amended Articles”),
which includes among other things, the creation
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



of cumulative preference shares A (the “Series A Preferred Stock”) and
cumulative preference shares B (the “Series B Preferred Stock”), and pursuant to
the execution of the notarial deed with respect to the Amended Articles, (i) the
cumulative preference shares held by the Sellers shall be converted into shares
of Series A Preferred Stock, and (ii) the Initial Shares purchased by Purchaser
pursuant to the terms herein shall be converted into shares of Series B
Preferred Stock, such that Purchaser will own shares of the Series B Preferred
Stock, representing, immediately after such issuance, forty percent (40%) of the
outstanding capital stock of the Company on a fully-diluted basis (the
“Recapitalization”). The Company has filed a declaration of no-objection with
the Dutch Ministry of Justice with respect to the Amended Articles.
AGREEMENT
     The parties, intending to be legally bound, agree as follows:
1. SALE AND TRANSFER OF THE INITIAL SHARES.
     1.1 Sale and Transfer of the Initial Shares.
          (a) On the Closing Date (as defined below), subject to the conditions
set forth in this Section 1, Purchaser or its designee shall purchase, and the
Sellers shall sell and issue to Purchaser, the Initial Shares for the aggregate
purchase price of $10,000,000 (the “Purchase Price”) as set forth on Schedule A
attached hereto. At the Closing (as defined below), Purchaser shall transfer
(i) an amount of cash (in United States dollars of immediately available funds)
equal to the Purchase Price minus the Seller Funded Expenses (the “Upfront
Payment”) to the third party account of the Notary in accordance with the
instructions in the Notary Instruction Letter, and (ii) on behalf of the
Sellers, the amounts set forth on the Estimated Closing Certificate to the
persons listed therein.. Prior to the transfer of the Initial Shares, the Notary
shall hold the Upfront Payment on behalf of Purchaser. After the transfer of the
Initial Shares, the Notary shall hold the Upfront Payment on behalf of the
Sellers. As soon as possible after the Closing, but in any event within one
(1) Business Day of the Closing Date, the Notary shall pay to the Sellers an
amount equal to the Upfront Payment, pursuant to the allocation set forth on
Schedule A attached hereto (the “Pro Rata Allocation”)
          (b) The parties acknowledge and agree that the aggregate fair market
value of the Initial Shares as of the Closing Date is equal to the Purchase
Price for the Initial Shares, and the parties agree to file all Tax Returns in a
manner consistent with this sentence and not to take any Tax position
inconsistent with this sentence.
     1.2 Closing of the Purchase of the Initial Shares. The closing of the
purchase and sale of the Initial Shares (the “Closing”) shall take place at the
offices of DLA Piper Nederland N.V., ‘Meerparc’, Amstelveenseweg 638, 1081 JJ
Amsterdam, the Netherlands, as soon as practicable, or at such other time, date
and place as are mutually agreed upon by the Company and Purchaser (the “Closing
Date”). At the Closing, the Notary shall execute the deed of transfer of the
Initial Shares through the notarial deed in the form substantially attached
hereto as Exhibit D. Immediately thereafter, the Notary shall transfer the
Upfront Payment to the Sellers, all in accordance with the instruction letter
from the Notary.

2



--------------------------------------------------------------------------------



 



     1.3 Notary. The Seller Parties are aware that the Notary is a civil law
notary working at DLA Piper Nederland N.V., the firm that advises Purchaser in
respect of the matters set out in this Agreement. With reference to the Code of
Conduct (Verordening beroeps- en gedragsregels) established by the Royal
Notarial Professional Organization (Koninklijke Notariële Beroepsorganisatie),
parties hereby acknowledge and confirm that (i) the Notary shall execute any and
all deeds related to the Closing Documents; and (ii) Purchaser is assisted and
represented by DLA Piper Nederland N.V. in relation to the Closing Documents and
any other agreements that may be concluded, or disputes that may arise, in
connection therewith.
2. REPRESENTATIONS AND WARRANTIES OF THE SELLERS WITH RESPECT TO THE SELLER
SHARES
     Each Seller, severally but not jointly, hereby represents and warrants to
Purchaser as to such Seller and the Seller Shares owned by such Seller, as of
the Effective Date and as of the Closing Date, as set forth below. Each
exception to such representations and warranties set forth in the Seller Parties
Disclosure Schedule is identified by reference to, or has been grouped under a
heading referring to, a specific section of this Agreement, and the disclosures
in any section or subsection of the Seller Parties Disclosure Schedule shall
qualify other sections and subsections in this Agreement to the extent it is
reasonably apparent from a reading of the disclosure that such disclosure is
applicable to such other sections and subsections.
     2.1 Authority; Execution and Delivery; Enforceability. Each Seller has full
power, authority and capacity to execute and deliver this Agreement and to
perform such Seller’s respective obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by such Seller and constitutes the legal, valid and binding obligation
of such Seller enforceable against such Seller in accordance with its terms,
subject to bankruptcy and other similar Legal Requirements of general
applicability relating to or affecting creditors’ rights and to general equity
principles.
     2.2 Non-Contravention. The execution and delivery of this Agreement by such
Seller does not, and the consummation of the transactions contemplated hereby
and compliance with the terms hereof, will not (or would not with the giving of
notice or the passage of time):
          (a) constitute a default under or a violation or breach (with or
without notice) of, result in the acceleration of any obligation under, any
provision of any contract or other instrument to which such Seller is a party or
result in the termination or revocation of any authorization held by such Seller
or the Company necessary to the ownership of the Seller Shares or the operation
of the business of the Company;
          (b) violate any Order or any Legal Requirement affecting such Seller;
or
          (c) result in the creation of any Encumbrance on the Seller Shares.
     2.3 Title to Seller Shares. Each Seller is and will be on the Closing Date
the holder and beneficial owner of the Seller Shares owned by such Seller. The
Seller Shares owned by such Seller as of the Effective Date are as set forth on
Part 2.3 of the Seller Parties Disclosure Schedule. Each Seller has good and
valid title to the Seller Shares owned by such Seller as set forth on Part 2.3
of the Seller Parties Disclosure Schedule, free and clear of all Encumbrances.

3



--------------------------------------------------------------------------------



 



At the Closing, each Seller will transfer legal and beneficial, good and valid
title to each of the Initial Shares owned by such Seller, free and clear of all
Encumbrances. No Seller is currently bound by any contract, agreement,
arrangement, commitment or understanding (written or oral) with, and has not
granted any option or right currently in effect or which would arise after the
Effective Date, any Person other than Purchaser with respect to the acquisition
of any of Initial Shares.
     2.4 Consents and Approvals. Except as set forth in the Seller Parties
Disclosure Schedule, no consent, approval, waiver, license, permit, order or
authorization of, or registration, declaration or filing with, any Governmental
Body, and no consent, approval, waiver or other similar authorization of any
other Person (including, without limitation, any Person who is a party to a
Contract binding on or affecting the Company or any Subsidiary), is required to
be obtained by or on behalf of such Sellers as a result of, or in connection
with, or as a condition of the lawful execution, delivery and performance of
this Agreement or the consummation of the transactions contemplated hereby.
     2.5 Litigation and Claims. There is no Action pending or, to the Knowledge
of such Seller, Threatened, against or affecting such Seller that could
reasonably be expected to affect such Seller’s ability to consummate the
transactions contemplated hereby.
     2.6 No Finder. Except as set forth in the Seller Parties Disclosure
Schedule, neither such Seller nor any party acting on such Seller’s behalf has
paid or become obligated to pay any fee or commission to any broker, finder or
intermediary for or on account of the transactions contemplated hereby, and the
Company will not be liable or obligated in any way whatsoever with respect to
any such fee or commission.
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company hereby represents and warrants to Purchaser, as of the
Effective Date and as of the Closing Date, as set forth below. Each exception to
such representations and warranties set forth in the Seller Parties Disclosure
Schedule is identified by reference to, or has been grouped under a heading
referring to, a specific section of this Agreement, and the disclosures in any
section or subsection of the Seller Parties Disclosure Schedule shall qualify
other sections and subsections in this Agreement to the extent it is reasonably
apparent from a reading of the disclosure that such disclosure is applicable to
such other sections and subsections.
     3.1 Organization and Good Standing.
          (a) Part 3.1 of the Seller Parties Disclosure Schedule contains a
complete and accurate list for the Company of its name, its jurisdiction of
incorporation, other jurisdictions in which it is authorized to do business, and
its capitalization (including the identity of each stockholder and the number of
shares held by each). The Company is a corporation duly organized, validly
existing, and in good standing under the laws of its jurisdiction of
incorporation, with full corporate power and authority to conduct its business
as it is now being conducted, to own or use the properties and assets that it
purports to own or use, and to perform all its obligations under Applicable
Contracts. The Company is a private company with limited liability duly
qualified to do business as a foreign corporation and is in good standing under
the

4



--------------------------------------------------------------------------------



 



laws of each state or other jurisdiction in which either the ownership or use of
the properties owned or used by it, or the nature of the activities conducted by
it, requires such qualification, except where the failure to be so qualified
would not reasonably be expected to have a Material Adverse Effect.
          (b) The Company made available to Purchaser in the Data Room copies of
the Organizational Documents of the Company, as currently in effect.
     3.2 Authority; No Conflict.
          (a) The Closing Documents to which the Company is a party have been
authorized by the board of directors (“Board of Directors”) of the Company and,
to the extent required, by the shareholders of the Company. Upon the execution
and delivery by the Company of such Closing Documents, such Closing Documents
will constitute the legal, valid, and binding obligations of the Company,
enforceable against it in accordance with their respective terms, subject to
bankruptcy and other similar Legal Requirements of general applicability
relating to or affecting creditor’s rights and to general equity principles. The
execution and delivery of such Closing Documents by the Company and the
performance of the Contemplated Transactions by it does not conflict with any
provision of the Organizational Documents of the Company.
          (b) Neither the execution and delivery of this Agreement nor the
consummation or performance of any of the Contemplated Transactions will,
directly or indirectly (with or without notice or lapse of time):
               (i) contravene, conflict with, or result in a violation of
(A) any provision of the Organizational Documents of the Company, or (B) any
resolution adopted by the board of directors or the shareholders of the Company;
               (ii) contravene, conflict with, or result in a violation of, or
give any Governmental Body or other Person the right to challenge any of the
Contemplated Transactions or to exercise any remedy or obtain any relief under,
any Legal Requirement or any Order to which the Company, or any of the assets
owned or used by the Company, may be subject;
               (iii) contravene, conflict with, or result in a violation of any
of the terms or requirements of, or give any Governmental Body the right to
revoke, withdraw, suspend, cancel, terminate, or modify, any Governmental
Authorization that is held by the Company or that otherwise relates to the
business of, or any of the assets owned or used by, the Company;
               (iv) cause the Company to become subject to, or to become liable
for the payment of, any Tax;
               (v) cause any of the assets owned by the Company to be reassessed
or revalued by any taxing authority or other Governmental Body;
               (vi) contravene, conflict with, or result in a violation or
breach of any provision of, or give any Person the right to declare a default or
exercise any remedy under, or to

5



--------------------------------------------------------------------------------



 



accelerate the maturity or performance of, or to cancel, terminate, or modify,
any Applicable Contract; or
               (vii) result in the imposition or creation of any Encumbrance
upon or with respect to any of the assets owned or used by the Company, other
than Permitted Encumbrances.
Except as set forth in Part 3.2 of the Disclosure Schedule the Company is not
nor will it be required to give any notice to or obtain any Consent from any
Person in connection with the execution and delivery of this Agreement or the
consummation or performance of any of the Contemplated Transactions.
     3.3 Capitalization. As of immediately prior to the Closing (without giving
effect to the Recapitalization), the authorized equity securities of the Company
consist of 60,000 ordinary shares, par value €1 per share, of which 18,000
shares are issued and outstanding and 30,000 cumulative preference shares, par
value €1 per share, of which 4,000 shares are issued and outstanding. No shares
or classes of the Company’s capital are reserved for issuance. No reference to
any purported Encumbrance appears in the shareholders’ register of the Company.
All of the outstanding equity securities of the Company have been duly
authorized and validly issued and are fully paid. Except as set forth in
Part 3.3 of the Seller Parties Disclosure Schedule, there are no Contracts
relating to the issuance, sale, transfer or voting of any issued or issuable
equity securities or other securities (including, but not limited, to any
options, stock appreciation rights, warrants or other instruments or securities
exercisable or exchangeable for, or convertible into, equity securities) of the
Company. None of the outstanding equity securities or other securities of the
Company was issued in violation of any Legal Requirement. The Company does not
own, nor does it have any Contract to acquire, any equity securities or other
securities of any Person or any direct or indirect equity or ownership interest
in any other business. The Company does not have any Subsidiaries.
     3.4 Financial Statements. The Company has made available to Purchaser in
the Data Room the unaudited balance sheet of the Company and the related
unaudited statements of income, changes in stockholders’ equity, and cash flow
balance sheet of the Company as of December 31, 2008 (the “Balance Sheet”) and
the related unaudited statements of income, changes in shareholders’ equity, and
cash flow for the twelve (12) months then ended (collectively, the “Financial
Statements”), including in each case the notes thereto (except that the
unaudited Financial Statements may not contain all required footnotes and the
interim Financial Statements are subject to year-end adjustments). The Financial
Statements fairly present in all material respects the financial condition and
the results of operations, changes in stockholders’ equity, and cash flow of the
Company as at the respective dates of and for the periods referred to in the
Financial Statements. The Financial Statements referred to in this Section 3.4
reflect the consistent application of such accounting principles throughout the
periods involved, except as disclosed in the notes to such Financial Statements.
No financial statements of any Person other than the Company are required to be
included in the consolidated financial statements of the Company.
     3.5 Books and Records. The books and records of the Company, all of which
have been made available to Purchaser in the Data Room, are complete and correct
in all material

6



--------------------------------------------------------------------------------



 



respects and have been maintained in accordance with sound business practices in
the Netherlands, including the maintenance of an adequate system of internal
controls. The minute books of the Company contain materially accurate and
complete records of all meetings held of, and corporate action taken by, the
stockholders, the Board of Directors and the Supervisory Board of Directors of
the Company, and no meeting of any such stockholders, Board of Directors, or
committee has been held for which minutes have not been prepared and are not
contained in such minute books. At the Closing, all of those books and records
will be in the possession of the Company.
     3.6 Title to Properties; Encumbrances. The Company does not currently own,
nor has it ever owned (a) any real property, (b) any leasehold interests or
(c) any buildings, plants, structures and/or equipment. Part 3.6 of the Seller
Parties Disclosure Schedule contains a complete and accurate list of all (A) the
Assets that the Company purports to own, including all of the properties and
assets reflected in the Balance Sheet (except for assets held under capitalized
leases disclosed or not required to be disclosed in Part 3.6 of the Seller
Parties Disclosure Schedule and personal property sold since the date of the
Balance Sheet, as the case may be, in the Ordinary Course of Business), and
(B) all of the properties and assets purchased or otherwise acquired by the
Company since the date of the Balance Sheet (except for personal property
acquired and sold since the date of the Balance Sheet in the Ordinary Course of
Business and consistent with past practice), which subsequently purchased or
acquired properties and assets (other than inventory and short-term investments)
are listed in Part 3.6 of the Seller Parties Disclosure Schedule. The Company is
the sole owner and has good and marketable title (or leasehold title, as the
case may be) to the Assets free and clear of all Encumbrances, and the Assets
reflected in the Balance Sheet are free and clear of all Encumbrances and are
not, in the case of real property, subject to any rights of way, building use
restrictions, exceptions, variances, reservations, or limitations of any nature
except, with respect to all such properties and assets, (i) mortgages or
security interests shown on the Balance Sheet as securing specified liabilities
or obligations, with respect to which no default (or event that, with notice or
lapse of time or both, would constitute a default) exists, (ii) mortgages or
security interests incurred in connection with the purchase of property or
assets after the date of the Balance Sheet (such mortgages and security
interests being limited to the property or assets so acquired), with respect to
which no default (or event that, with notice or lapse of time or both, would
constitute a default) exists, (iii) liens for current taxes not yet due, and
(iv) Encumbrances pursuant to the Pledge Agreement (as defined below) or the
Facility Agreement and (v) Encumbrances incurred in the Ordinary Course of the
Business, consistent with past practice, or created by the express provisions of
the Contracts, each of the type identified on Part 3.6 of the Seller Parties
Disclosure Schedule (together, the “Permitted Encumbrances”). All such assets
are suitable for the uses to which they are being put or have been put in the
Ordinary Course of Business and are in good working order, ordinary wear and
tear excepted.
     3.7 Condition and Sufficiency of Assets. Except as set forth on Part 3.7 of
the Seller Parties Disclosure Schedule, the Assets are all assets of the Company
used in or related to the processing and manufacturing of the Products. Xpand
Biotechnology B.V., a private company with limited liability (“Xpand”),
transferred to the Company the Company Proprietary Rights and prior to such
transfer of the Company Proprietary Rights, Xpand was the sole and rightful
owner of the Company Proprietary Rights. Except as set forth on Part 3.7 of the
Seller Parties Disclosure Schedule, the Assets and the Company Proprietary
Rights of the Company

7



--------------------------------------------------------------------------------



 



constitute all of the assets, property, real personal or mixed, tangible or
intangible, of the Company used in or held for use in for the operation of the
Business as presently conducted.
     3.8 Accounts Receivable. The Company currently has no accounts receivable,
nor has it previously had any accounts receivable prior to the Closing Date.
     3.9 Inventory. The Company currently has no inventory, nor has it
previously had any inventory prior to the Closing Date.
     3.10 No Undisclosed Liabilities. The Company has no liabilities or
obligations of any nature (whether known or unknown and whether absolute,
accrued, contingent, or otherwise), except for (a) liabilities or obligations
reflected or reserved against in the Balance Sheet, (b) liabilities or
obligations incurred since the Balance Sheet Date in the Ordinary Course of
Business, (c) liabilities of a type or nature not required to be reflected in
the Financial Statements, which are not material, individually or in the
aggregate, or (d) liabilities or obligations set forth in Part 3.10 of the
Seller Parties Disclosure Schedule. Except as set forth in Part 3.10 of the
Seller Parties Disclosure Schedule the Company is not a guarantor or indemnitor
of any Indebtedness of any other Person.
     3.11 Taxes.
          (a) The Company has paid on a timely basis all Taxation that was due
and payable on or before the Closing Date. The unpaid taxes of the Company for
all Tax periods through the Balance Sheet Date do not exceed the accruals and
reserves for Taxation (excluding accruals and reserves for deferred Taxation
established to reflect timing differences between book and Tax income) set forth
on the Balance Sheet.
          (b) All notices and returns required to have been given or made, have
been properly and duly submitted by the Company to the relevant Governmental
Body and all information, notices, computations and returns submitted to such
Governmental Body are true, accurate and complete and are not the subject of any
dispute nor are likely to become the subject of any dispute with such
Governmental Body. The Company has not been informed by any Governmental Body
that such Governmental Body formally asserts that the Company was required to
file any Tax Return that was not filed, and, to the Sellers’ Knowledge, no such
assertion is planned by any Governmental Body. The Company has not (i) waived
any statute of limitations with respect to Taxation, (ii) requested any
extension of time within which to file any Tax Return, or (iii) executed or
filed any power of attorney with any taxing authority. All records that the
Company is required to keep for Taxation purposes, have been duly kept and are
available for inspection at the Company premises.
          (c) The amount of Taxation chargeable to the Company has not been
affected by any concession, arrangements, agreement or other formal or informal
arrangement with any Governmental Body (not being a concession, agreement or
arrangement available to companies generally). The Company is not subject to a
special Tax regime. The Company is not required to include any amounts in
income, or to exclude any items of deduction in a taxable period beginning after
the Closing Date as a result of (i) an instalment sale or open transaction
arising in a taxable period ending on or before the Closing Date; (ii) a prepaid
amount received, or paid, in

8



--------------------------------------------------------------------------------



 



a taxable period ending on or before the Closing Date; (iii) deferred gains that
could be recognized in a taxable period ending after the Closing Date; or
(iv) any similar item of deferred income or expense.
          (d) In relation to Tax, the Company has not been subject to and is not
currently subject to any investigation, audit or visit by any Governmental Body,
and, to the Sellers’ Knowledge, no such investigation, audit or visit is planned
by any Governmental Body.
          (e) Since its incorporation, the Company has not been involved in any
Taxation controversy and/or litigation with or against any Governmental Body.
          (f) The Company has made all deductions and/or withholdings in
respect, or in account, of any Taxation from any payments made by the Company
that it is obliged or entitled to have made and has accounted in full to the
appropriate authority for all amounts so deducted and/or withheld.
          (g) The Company has not received any notice from any Governmental Body
that required or will require the Company to withhold Taxation from any payment
made since the Balance Sheet Date in respect of which such withheld Taxation has
not been accounted for in full to the appropriate authority.
          (h) The Company has not claimed or been granted exemptions from
Taxation that may give rise to the assessment and/or payment of Taxation in
connection with any transactions involving the Company, including but not
limited to this Agreement, reorganisations, mergers and/or disposals of the
Company.
          (i) All applications by the Company for governmental subsidies, which
have been made or are reflected in the Balance Sheet have been duly and
correctly made and no refunds and no interest, penalties or additions regarding
such refunds are or will be due in respect of governmental subsidies.
          (j) The Company
               (i) has always been resident, for Tax purposes, in the
Netherlands;
               (ii) is not and has never been resident, for Tax purposes, in any
other jurisdiction;
               (iii) does not have and has never had a taxable presence outside
the Netherlands; and
               (iv) is not deemed to have and has never been deemed to have had
a taxable presence outside the Netherlands.
          (k) No Taxation, for which any other person or entity is or may be
liable, will be charged in any way to the Company, and the Company is not a
party to or bound by any Tax indemnity, Tax sharing, Tax allocation or similar
agreement.

9



--------------------------------------------------------------------------------



 



          (l) Each transaction between the Sellers or any Affiliate of the
Sellers on the one hand and the Company on the other hand is and has been done
at an arm’s length basis.
          (m) The Company is not liable for Taxation imposed on or due by any
third party, including, without limitation, any sub-contractor, the Sellers or
any Affiliate of the Sellers, except to the extent that full provision has been
made in the Financial Statements of the Company.
          (n) Other than by their own expiration over time, there is no
limitation on the utilization by the Company of its net operating losses,
built-in losses, Tax credits or similar items under the Tax laws of any
jurisdiction (other than any such limitations arising as a result of the
consummation of the Contemplated Transactions).
          (o) The Company does not own any interest in any entity that is
characterized as a partnership for Tax purposes.
          (p) There are no Tax liens or other Encumbrances with respect to
Taxation upon any of the Assets of the Company, other than Permitted
Encumbrances.
          (q) The Company has delivered or made available to Purchaser in the
Data Room for inspection (i) complete and correct copies of all Tax Returns of
the Company relating to Taxation and (ii) complete and correct copies of all
documents from any Governmental Body received by or agreed to by or on behalf of
the Company relating to Taxation since the Company’s formation.
     3.12 No Material Adverse Change. Since the date of the Balance Sheet, there
has not been a Material Adverse Effect.
     3.13 Pensions. The Company has no, and has never had any retirement benefit
schemes, early retirement schemes, pre-pension schemes or other pension
arrangements, relating to the Business (the “Pension Schemes”), in operation or
proposed.
     3.14 Legal Proceedings; Orders.
          (a) There is no pending Proceeding:
               (i) that has been commenced by or against the Company or that
otherwise relates to or may affect the business of, or any of the assets owned
or used by, the Company; or
               (ii) that challenges, or that may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of the Contemplated
Transactions.
To Sellers’ Knowledge, (1) no such Proceeding has been Threatened, and (2) no
event has occurred or circumstance exists that may give rise to or serve as a
basis for the commencement of any such Proceeding. Seller Parties have made
available to Purchaser in the Data Room copies of all pleadings, correspondence,
and other documents relating to each Proceeding listed in Part 3.14(a) of the
Seller Parties Disclosure Schedule. The Proceedings listed in Part 3.14(a)

10



--------------------------------------------------------------------------------



 



of the Seller Parties Disclosure Schedule could not reasonably be expected to
have a Material Adverse Effect.
          (b) There is no Order to which the Company, or any of the assets owned
or used by the Company, is subject.
          (c) No officer, director, agent, or employee of the Company is subject
to any Order that prohibits such officer, director, agent, or employee from
engaging in or continuing any conduct, activity, or practice relating to the
business of the Company.
          (d) The Company is, and at all times has been, in full compliance with
all of the terms and requirements of each Order to which it, or any of the
assets owned or used by it, is or has been subject.
          (e) No event has occurred or circumstance exists that may constitute
or result in (with or without notice or lapse of time) a violation of or failure
to comply with any term or requirement of any Order to which the Company, or any
of the assets owned or used by the Company, is subject.
          (f) The Company has not received, at any time, any notice or other
communication (whether oral or written) from any Governmental Body or any other
Person regarding any actual, alleged, possible, or potential violation of, or
failure to comply with, any term or requirement of any Order to which the
Company, or any of the assets owned or used by the Company, is or has been
subject.
     3.15 Absence of Certain Changes and Events. Except as set forth in
Part 3.15 of the Seller Parties Disclosure Schedule, since the Balance Sheet
Date, the Company has conducted its business only in the Ordinary Course of
Business and none of the following actions or events has occurred:
          (a) any material loss, damage or destruction to, or any material
interruption in the use of, any of the assets of the Company (whether or not
covered by insurance) that has had or could reasonably be expected to have a
Material Adverse Effect;
          (b) (i) any declaration, accrual, set aside or payment of any dividend
or any other distribution in respect of any shares of capital stock of the
Company, or (ii) any repurchase, redemption or other acquisition by the Company
of any shares of capital stock or other securities;
          (c) any sale, issuance or grant, or authorization of the issuance of,
(i) shares or other securities of the Company, (ii) any option, warrant or right
to acquire any shares or any other securities of the Company, or (iii) any
instrument convertible into or exchangeable for shares or other securities of
the Company;
          (d) any amendment or waiver of any of the rights of the Company under
any share purchase agreement;

11



--------------------------------------------------------------------------------



 



          (e) any amendment to any Organizational Document of the Company, any
merger, consolidation, share exchange, business combination, recapitalization,
reclassification of shares, share split, reverse share split or similar
transaction involving the Company;
          (f) any creation of any Subsidiary of the Company or acquisition by
the Company of any equity interest or other interest in any other Person;
          (g) any capital expenditure by the Company which, when added to all
other capital expenditures made on behalf of the Company since the Balance Sheet
Date, exceeds €10,000 in the aggregate;
          (h) except in the Ordinary Course of Business, any action by the
Company to (i) enter into or suffer any of the assets owned or used by it to
become bound by any Material Contract (as defined in Section 3.16), or
(ii) amend or terminate, or waive any material right or remedy under, any
Material Contract;
          (i) any (i) acquisition, lease or license by the Company of any
material right or other material asset from any other Person, (ii) sale or other
disposal or lease or license by the Company of any material right or other
material asset to any other Person, or (iii) waiver or relinquishment by the
Company of any right, except for rights or other assets acquired, leased,
licensed or disposed of in the Ordinary Course of Business;
          (j) any write-off as uncollectible, or establishment of any
extraordinary reserve with respect to, any Indebtedness of the Company;
          (k) any pledge of any assets of or sufferance of any of the assets of
the Company to become subject to any Encumbrance, except for Permitted
Encumbrances and pledges of immaterial assets made in the Ordinary Course of
Business;
          (l) any (i) loan by the Company to any Person, or (ii) the incurrence
or guarantee by the Company of any Indebtedness by the Company;
          (m) any (i) adoption, establishment, entry into or amendment by the
Company of any Pension Scheme or (ii) payment of any bonus or any profit sharing
or similar payment to, or material increase in the amount of the wages, salary,
commissions, fringe benefits or other compensation or remuneration payable to,
any of the directors or officers of the Company;
          (n) any change of the methods of accounting or accounting practices of
the Company in any material respect;
          (o) any material Tax election by the Company;
          (p) any commencement or settlement of any Proceeding by the Company;
and
          (q) any agreement or commitment to take any of the actions referred to
in clauses (c) through (p) above.

12



--------------------------------------------------------------------------------



 



     3.16 Contracts; No Defaults.
          (a) Part 3.16(a) of the Seller Parties Disclosure Schedule contains a
complete and accurate list, and Seller Parties have made available to Purchaser
in the Data Room true and complete copies of, each Contract, other instrument or
document (including of any amendments) to which the Company is a party or by
which its assets are subject or bound:
               (i) with any director, officer or Affiliate of the Company;
               (ii) evidencing, governing or relating to Indebtedness;
               (iii) not entered into in the Ordinary Course of Business that
involves expenditures or receipts;
               (iv) that in any way purports to restrict the business activity
of the Company or any of its Affiliates or to limit the freedom of the Company
or any of its Affiliates to engage in any line of business or to compete with
any Person or in any geographic area or to hire or retain any Person;
               (v) relating to the employment of, or the performance of services
by, any employee or consultant, or pursuant to which the Company is or may
become obligated to make any severance, termination or similar payment to any
current or former employee or director; or pursuant to which the Company is or
may become obligated to make any bonus or similar payment (other than payments
constituting base salary) to any current or former employee or director;
               (vi) (A) relating to the acquisition, transfer, development,
sharing or license of any Proprietary Rights (except for any Contract pursuant
to which (1) any Proprietary Rights is licensed to the Company under any third
party software license generally available to the public, or (2) any Proprietary
Rights is licensed by the Company to any Person on a non exclusive basis); or
(B) of the type referred to in Section 3.20(d);
               (vii) providing for indemnification of any officer, director,
employee or agent;
               (viii) (A) relating to the acquisition, issuance, voting,
registration, sale or transfer of any securities, (B) providing any Person with
any preemptive right, right of participation, right of maintenance or any
similar right with respect to any securities, or (C) providing the Company with
any right of first refusal with respect to, or right to repurchase or redeem,
any securities;
               (ix) incorporating or relating to any guaranty, any warranty or
any indemnity or similar obligation, except for Contracts substantially
identical to the standard forms of end user licenses made available by Seller
Parties to Purchaser in the Data Room;
               (x) relating to any currency hedging;

13



--------------------------------------------------------------------------------



 



               (xi) (A) imposing any confidentiality obligation on the Company
or any other Person, or (B) containing “standstill” or similar provisions;
               (xii) (A) to which any Governmental Body is a party or under
which any Governmental Body has any rights or obligations, or (B) directly or
indirectly benefiting any Governmental Body (including any subcontract or other
Contract between the Company and any contractor or subcontractor to any
Governmental Body);
               (xiii) contemplating or involving the payment or delivery of cash
or other consideration in an amount or having a value in excess of €5,000 in the
aggregate, or contemplating or involving the performance of services having a
value in excess of €5,000 in the aggregate; and
               (xiv) any other Contract, if a breach of such Contract could
reasonably be expected to have a Material Adverse Effect.
          (b) Each of the foregoing is a “Material Contract.”
               (i) Each Material Contract is valid and in full force and effect,
and is enforceable against the Company in accordance with its terms, subject to
bankruptcy and other similar Legal Requirements of general applicability
relating to or affecting creditors’ rights and to general equity principles.
               (ii) The Company has not violated or breached, or committed any
default under, any Material Contract, except for violations, breaches and
defaults that have not had and would not reasonably be expected to have a
Material Adverse Effect; and, to Sellers’ Knowledge, no other Person has
violated or breached, or committed any default under, any Material Contract,
except for violations, breaches and defaults that have not had and would not
reasonably be expected to have a Material Adverse Effect.
               (iii) Except as set forth on Part 3.16(b) of the Seller Parties
Disclosure Schedule, to Sellers’ Knowledge, no event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time)
will or would reasonably be expected to, (A) result in a violation or breach of
any of the provisions of any Material Contract, (B) give any Person the right to
declare a default or exercise any remedy under any Material Contract, (C) give
any Person the right to receive or require a rebate, chargeback, penalty or
change in delivery schedule under any Material Contract, (D) give any Person the
right to accelerate the maturity or performance under any Material Contract,
(E) result in the disclosure, release or delivery of the Company Source Code, or
(F) give any Person the right to cancel, terminate or modify any Material
Contract, except in each such case for defaults, acceleration rights,
termination rights and other rights that have not had and would not reasonably
be expected to have a Material Adverse Effect.
               (iv) The Company has not received any notice or other
communication regarding any actual or possible violation or breach of, or
default under, any Material Contract, except in each such case for defaults,
acceleration rights, termination rights and other rights that have not had and
would not reasonably be expected to have a Material Adverse Effect.

14



--------------------------------------------------------------------------------



 



     3.17 Insurance.
          (a) Seller Parties have made available to Purchaser in the Data Room:
               (i) true and complete copies of all policies of insurance to
which the Company is a party or under which the Company, or any director of the
Company, in his capacity as such, is or has been covered at any time preceding
the date of this Agreement;
               (ii) true and complete copies of all pending applications for
policies of insurance; and
               (iii) any statement by the auditor of the Company’s financial
statements with regard to the adequacy of such entity’s coverage or of the
reserves for claims.
          (b) The Company:
               (i) has no self-insurance arrangements by or affecting the
Company, including any reserves established thereunder;
               (ii) has not concluded contracts or arrangements, other than a
policy of insurance, for the transfer or sharing of any risk by the Company;
               (iii) has made available to Purchaser in the Data Room all
obligations of the Company to third parties with respect to insurance (including
such obligations under leases and service agreements) and identifies the policy
under which such coverage is provided; and
               (iv) has not suffered any loss experience or received any claim
under any policy for the current policy year.
          (c) All policies to which the Company is a party or that provide
coverage to the Company, or any director or officer of the Company in his
capacity as such:
               (i) are valid, outstanding, and enforceable;
               (ii) are issued by an insurer that is financially sound and
reputable;
               (iii) taken together, provide adequate insurance coverage for the
assets and the operations of the Company for all risks normally insured against
by a Person carrying on the same business or businesses as the Company;
               (iv) are sufficient for compliance with all Legal Requirements
and Contracts to which the Company is a party or by which any of them is bound;
               (v) will continue in full force and effect following the
consummation of the Contemplated Transactions; and
               (vi) do not provide for any retrospective premium adjustment or
other experienced-based liability on the part of the Company.

15



--------------------------------------------------------------------------------



 



          (d) The Company has not received (A) any refusal of coverage or any
notice that a defense will be afforded with reservation of rights, or (B) any
notice of cancellation or any other indication that any insurance policy is no
longer in full force or effect or will not be renewed or that the issuer of any
policy is not willing or able to perform its obligations thereunder.
          (e) The Company has paid all premiums due, and has otherwise performed
all of its respective obligations, under each policy to which the Company is a
party or that provides coverage to the Company or director thereof.
          (f) The Company has given notice to the insurer of all claims that may
be insured under any policy provided by such insurer.
     3.18 Environmental Matters.
          (a) The Company is, and at all times has been, in material compliance
with, and has not been and is not in violation of or liable under, any
Environmental Law. To Sellers’ Knowledge, there is no actual order, written
notice, or other written communication from, nor has any order, notice, or other
communication been Threatened from (i) any Governmental Body or private citizen,
or (ii) the current or prior owner or operator of any Facilities, of any actual
or potential violation or failure to comply with any Environmental Law, or of
any actual or Threatened obligation to undertake or bear the cost of any
Environmental, Health, and Safety Liabilities with respect to any of the
Facilities or any other properties or assets (whether real, personal, or mixed)
in which the Company had an interest, or with respect to any property or
Facility at or to which Hazardous Materials were generated, manufactured,
refined, transferred, imported, used, or processed by the Company, or any other
Person for whose conduct they are or may be held responsible, or from which
Hazardous Materials have been transported, treated, stored, handled,
transferred, disposed, recycled, or received.
          (b) There are no pending or, to Sellers’ Knowledge, Threatened claims,
Encumbrances, or other restrictions of any nature, resulting from any
Environmental, Health, and Safety Liabilities or arising under or pursuant to
any Environmental Law, with respect to or affecting any of the Facilities or any
other properties and assets (whether real, personal, or mixed) in which the
Company has or had an interest.
          (c) The Company has not received, any citation, directive, inquiry,
notice, Order, summons, warning, or other communication that relates to
Hazardous Activity, Hazardous Materials, or any alleged, actual, or potential
violation or failure to comply with any Environmental Law, or of any alleged,
actual, or potential obligation to undertake or bear the cost of any
Environmental, Health, and Safety Liabilities with respect to any of the
Facilities or any other properties or assets (whether real, personal, or mixed)
in which the Company had an interest, or with respect to any property or
facility to which Hazardous Materials generated, manufactured, refined,
transferred, imported, used, or processed by the Company, or any other Person
for whose conduct they are or may be held responsible, have been transported,
treated, stored, handled, transferred, disposed, recycled, or received.

16



--------------------------------------------------------------------------------



 



          (d) The Company has no Environmental, Health, and Safety Liabilities
with respect to the Facilities or, with respect to any other properties and
assets (whether real, personal, or mixed) in which the Company (or any
predecessor), has or had an interest, or at any property geologically or
hydrologically adjoining the Facilities or any such other property or assets.
          (e) Except as set forth on Part 3.18(e) of the Seller Parties
Disclosure Schedule, there are no Hazardous Materials present on or in the
Environment at the Facilities or at any geologically or hydrologically adjoining
property, including any Hazardous Materials contained in barrels, above or
underground storage tanks, landfills, land deposits, dumps, equipment (whether
moveable or fixed) or other containers, either temporary or permanent, and
deposited or located in land, water, sumps, or any other part of the Facilities
or such adjoining property, or incorporated into any structure therein or
thereon. The Company has not permitted or conducted any, and to Sellers’
Knowledge there is no, Hazardous Activity conducted with respect to the
Facilities or any other properties or assets (whether real, personal, or mixed)
in which the Company has or had an interest.
          (f) There has been no Release or, to Sellers’ Knowledge, Threat of
Release, of any Hazardous Materials at or from the Facilities or at any other
locations where any Hazardous Materials were generated, manufactured, refined,
transferred, produced, imported, used, or processed from or by the Facilities,
or from or by any other properties and assets (whether real, personal, or mixed)
in which the Company has or had an interest, or any geologically or
hydrologically adjoining property.
          (g) The Company has delivered to Purchaser true and complete copies
and results of any reports, studies, analyses, tests, or monitoring possessed or
initiated by the Company pertaining to Hazardous Materials or Hazardous
Activities in, on, or under the Facilities, or concerning compliance by the
Company with Environmental Laws.
     3.19 Employees. The Company has no employees, nor has it ever had any
employees, prior to the Closing Date. The Company is not a party to any
collective labour agreement.
     3.20 Intellectual Property.
          (a) With respect to Proprietary Rights of the Company:
               (i) Part 3.20(a)(i)(A) of the Seller Parties Disclosure Schedule
lists all of the Patents owned by the Company, setting forth in each case the
jurisdictions in which Issued Patents have been issued and Patent Applications
have been filed. Part 3.20(a)(i)(B) of the Seller Parties Disclosure Schedule
lists all of the Patents in which the Company has any right, title or interest
(including without limitation interest acquired through a license or other right
to use) other than those owned by the Company, setting forth in each case the
jurisdictions in which the Issued Patents have been issued and Patent
Applications have been filed, and the nature of the right, title or interest
held by the Company. Except as set forth on Part 3.20(a)(i)(A) of the Seller
Parties Disclosure Schedule, the Company has obtained a Patent with respect to
each Product;
               (ii) Part 3.20(a)(ii)(A) of the Seller Parties Disclosure
Schedule lists all of the Registered Trademarks owned by the Company, setting
forth in each case the jurisdictions in which Registered Trademarks have been
registered and trademark applications for registration

17



--------------------------------------------------------------------------------



 



have been filed. Part 3.20(a)(ii)(B) of the Seller Parties Disclosure Schedule
lists all of the Registered Trademarks in which the Company has any right, title
or interest, other than those owned by the Company (including without limitation
interest acquired through a license or other right to use), setting forth in
each case the jurisdictions in which Registered Trademarks have been registered
and trademark applications for registration have been filed, and the nature of
the right, title or interest held by the Company;
               (iii) Part 3.20(a)(iii)(A) of the Seller Parties Disclosure
Schedule lists all of the Registered Copyrights owned by the Company, setting
forth in each case the jurisdictions in which Copyrights have been registered
and applications for copyright registration have been filed. Part
3.20(a)(iii)(B) of the Seller Parties Disclosure Schedule lists all of the
Registered Copyrights in which the Company has any right, title or interest,
other than those owned by the Company (including without limitation interest
acquired through a license or other right to use), setting forth in each case
the jurisdictions in which the Registered Copyrights have been registered and
applications for copyright registration have been filed, and the nature of the
right, title or interest held by the Company; and
               (iv) The Company has good and valid title to all of the Company
Proprietary Rights identified in Parts 3.20(a)(i)(A), 3.20(a)(ii)(A) and
3.20(a)(iii)(A) of the Seller Parties Disclosure Schedule and all Trade Secrets
owned by the Company, free and clear of all Encumbrances, except for Permitted
Encumbrances. The Company has a valid right to use, license and otherwise
exploit all Proprietary Rights identified in Parts 3.20(a)(i)(B),
3.20(a)(ii)(B), and 3.20(a)(iii)(B) of the Seller Parties Disclosure Schedule
and all Trade Secrets used by the Company, other than those owned by the Company
(including without limitation interest acquired through a license or other right
to use). Except as set forth on Part 3.20(a)(iv) of the Seller Parties
Disclosure Schedule, the Company Proprietary Rights identified in Part 3.20(a)
of the Seller Parties Disclosure Schedule, together with the Trade Secrets used
by the Company, constitutes (A) all Proprietary Rights used or proposed as of
the Effective Date to be used in the business of the Company as conducted prior
to or on the Effective Date or as proposed to be conducted by Company as of the
Effective Date and (B) all Proprietary Rights necessary or appropriate to make,
use, offer for sale, sell or import the Product(s).
          (b) Part 3.20(b) of the Seller Parties Disclosure Schedule lists all
oral and written contracts, agreements, licenses and other arrangements relating
to the Company Proprietary Rights or the Product(s), as follows:
               (i) Part 3.20(b)(i) lists: (A) any agreement granting any right
to make, have made, manufacture, use, sell, offer to sell, import, export, or
otherwise distribute any Product(s), with or without the right to sublicense the
same, on an exclusive basis; (B) any license of Proprietary Rights to or from
the Company, with or without the right to sublicense the same, on an exclusive
basis; (C) joint development agreements; (D) any agreement by which the Company
grants any ownership right to the Company Proprietary Rights owned by the
Company; (E) any agreement under which the Company undertakes any ongoing
royalty or payment obligations with respect to an Company Proprietary Right;
(F) any agreement under which the Company grants an option relating to the
Company Proprietary Rights; (G) any agreement under which any party is granted
any right to access Company Source Code or to use Company Source Code to create
derivative works of the Products; (H) any Agreement pursuant

18



--------------------------------------------------------------------------------



 



to which the Company has deposited or is required to deposit with an escrow
agent or any other Person the Company Source Code, and further describes whether
the execution of this Agreement or the consummation of any of the transactions
contemplated hereby could reasonably be expected to result in the release or
disclosure of the Company Source Code; and (I) any agreement or other
arrangement limiting any of the Company’s ability to transact business in any
market, field or geographical area or with any Person, or that restricts the
use, transfer, delivery or licensing of Company Proprietary Rights (or any
tangible embodiment thereof);
               (ii) Part 3.20(b)(ii) of the Seller Parties Disclosure Schedule
lists all licenses, sublicenses and other agreements to which the Company is a
party and pursuant to which the Company is authorized to use any Proprietary
Rights owned by any Person, excluding standardized nonexclusive licenses for
“off the shelf” or other software widely available through regular commercial
distribution channels on standard terms and conditions and were obtained by the
Company in the Ordinary Course of Business. Except as set forth in 3.20(b)(iii)
of the Seller Parties Disclosure Schedule, there are no royalties, fees or other
amounts payable by the Company to any Person by reason of the ownership, use,
sale or disposition of Company Proprietary Rights;
               (iii) Except as set forth in Part 3.20(b)(iii) of the Seller
Parties Disclosure Schedule, the Company has not entered into any written or
oral contract, agreement, license or other arrangement to indemnify any other
person against any charge of infringement of the Company Proprietary Rights,
other than indemnification provisions contained in standard sales or agreements
to customers or end users arising in the Ordinary Course of Business, the forms
of which have been delivered to Purchaser or its counsel;
               (iv) Part 3.20(b)(iv) of the Seller Parties Disclosure Schedule
lists any Product that contains any software that may be subject to an open
source or general public license, a description of such Product and the open
source or general public license applicable to such Product. Except as set forth
in Part 3.20(b)(iv) of the Seller Parties Disclosure Schedule, none of the
Products contains any software that may be subject to an open source or general
public license; and
               (v) There are no outstanding obligations other than as disclosed
in Part 3.20(b) of the Seller Parties Disclosure Schedule to pay any amounts or
provide other consideration to any other Person in connection with the Company
Proprietary Rights (or any tangible embodiment thereof).
          (c) Except as set forth in Part 3.20(c) of the Seller Parties
Disclosure Schedule:
               (i) The Company does not jointly own, license or claim any right,
title or interest with any other Person of the Company Proprietary Rights. No
current or former officer, manager, director, stockholder, member, employee,
consultant or independent contractor of the Company has any right, title or
interest in, to or under the Company Proprietary Rights in which the Company has
(or purports to have) any right, title or interest that has not been exclusively
assigned, transferred or licensed to Company;

19



--------------------------------------------------------------------------------



 



               (ii) No Person has asserted or Threatened a claim, nor, to
Sellers’ Knowledge, are there any facts which could give rise to a claim, which
would adversely affect the Company’s ownership rights to, or rights under, the
Company Proprietary Rights, or any contract, agreement, license or and other
arrangement under which the Company claims any right, title or interest under
the Company Proprietary Rights or restricts in any material respect the use,
transfer, delivery or licensing by the Company of the Company Proprietary Rights
or Products;
               (iii) The Company is not subject to any proceeding or outstanding
decree, order, judgment or stipulation restricting in any manner the use,
transfer or licensing of the Company Proprietary Rights by the Company, the use,
transfer or licensing of any Product by the Company, or which may affect the
validity, use or enforceability of the Company Proprietary Rights; and
               (iv) To Sellers’ Knowledge, no Company Proprietary Rights have
been infringed or misappropriated by any Person and there is no unauthorized
use, disclosure or misappropriation of the Company Proprietary Rights by any
current or former officer, manager, director, stockholder, member, employee,
consultant or independent contractor of the Company.
          (d) Except as set forth in Part 3.20(d) of the Seller Parties
Disclosure Schedule:
               (i) all Patents in which the Company has any right, title or
interest have been duly filed or registered (as applicable) with the applicable
Governmental Body, and maintained, including the submission of all necessary
filings and fees in accordance with the legal and administrative requirements of
the appropriate Governmental Body, and have not lapsed, expired or been
abandoned;
               (ii) (A) all Patents in which the Company has any right, title or
interest, disclose patentable subject matter, have been prosecuted in good faith
and are in good standing, (B) there are no inventorship challenges to any such
Patents, (C) no interference has been declared or provoked relating to any such
Patents, (D) all Issued Patents in which the Company has any right, title or
interest are valid and enforceable, and (E) all maintenance and annual fees have
been fully paid, and all fees paid during prosecution and after issuance of any
patent have been paid in the correct entity status amounts, with respect to
Issued Patents in which the Company has any right, title or interest;
               (iii) To Sellers’ Knowledge, there is no material fact with
respect to any Patent Application in which the Company has any right, title or
interest that would (A) preclude the issuance of an Issued Patent from such
Patent Application (with valid claims no less broad in scope than the claims as
currently pending in such Patent Application), (B) render any Issued Patent
issuing from such Patent Application invalid or unenforceable, or (C) cause the
claims included in such Patent Application to be narrowed; and
               (iv) No Person has asserted or Threatened a claim, nor, to
Sellers’ Knowledge, are there any facts which could give rise to a claim, that
the Product (or the

20



--------------------------------------------------------------------------------



 



Company Proprietary Right embodied in the Product) infringes or misappropriates
any third party Proprietary Rights.
          (e) The Company has taken all commercially reasonable and customary
measures and precautions necessary to protect and maintain the confidentiality
of all Trade Secrets in which the Company has any right, title or interest and
otherwise to maintain and protect the full value of all such Trade Secrets.
Without limiting the generality of the foregoing, except as set forth in
Part 3.20(e) of the Seller Parties Disclosure Schedule:
               (i) All current and former consultants and independent
contractors to the Company or to any entity that assigned Company Proprietary
Rights to the Company, including but not limited to Xpand, who are or were
involved in, or who have contributed to, the creation or development of the
Company Proprietary Rights have executed and delivered to the Company an
agreement (containing no exceptions to or exclusions from the scope of its
coverage) that is substantially identical to the form of Nondisclosure Agreement
made available to Purchaser in the Data Room. Each current and former consultant
or independent contractor of the Company is obligated to assist the Company with
respect to the protection of the Company Proprietary Rights. No current or
former employee, officer, director, stockholder, consultant or independent
contractor to the Company has any right, claim or interest in or with respect to
the Company Proprietary Rights; and
               (ii) Except as disclosed as required under Section 3.20(b)(i)
above, the Company has not disclosed or delivered to any Person, or permitted
the disclosure or delivery to any escrow agent or other Person, of the Company
Source Code. No event has occurred, and no circumstance or condition exists,
that (with or without notice or lapse of time) will, or would reasonably be
expected to, result in the disclosure or delivery to any Person of the Company
Source Code.
          (f) Except with respect to demonstration or trial copies, no product,
system, program or software module designed, developed, sold, licensed or
otherwise made available by the Company to any Person, including without
limitation the Product(s), contains any “back door,” “time bomb,” “Trojan
horse,” “worm,” “drop dead device,” “virus” or other software routines or
hardware components designed to permit unauthorized access or to disable or
erase software, hardware or data without the consent of the user.
     3.21 Certain Payments. Neither the Company or any director, officer, agent,
or employee of the Company, or any other Person associated with or acting for or
on behalf of the Company, has directly or indirectly (a) made any contribution,
gift, bribe, rebate, payoff, influence payment, kickback, or other payment to
any Person, private or public, regardless of form, whether in money, property,
or services in violation of any Legal Requirement or (b) established or
maintained any fund or asset that has not been recorded in the books and records
of the Company.
     3.22 Authorizations; Regulatory Compliance. Part 3.22 of the Seller Parties
Disclosure Schedule sets forth a complete list of all material approvals,
clearances, authorizations, licenses or registrations required by any
Governmental Body in the European Union or in the Netherlands having regulatory
authority or jurisdiction over the Business and the

21



--------------------------------------------------------------------------------



 



Products, whether required of the Company or, to the Sellers’ Knowledge,
required of any of its suppliers or manufacturers. Except as set forth on
Part 3.22 of the Seller Parties Disclosure Schedule:
          (a) The Business and the Products are in compliance in all material
respects with all current applicable laws, statutes, rules, regulations,
ordinances, standards, guidelines or orders administered, issued or enforced by
the FDA or any other Governmental Body having regulatory authority or
jurisdiction over the Business and the Products.
          (b) The Company and, to Sellers’ Knowledge, its suppliers and
manufacturers are in compliance in all material respects with all applicable
laws, statutes, rules, regulations, ordinances, standards, guidelines or orders
administered, issued or enforced by the FDA or any other Governmental Body,
relating to the methods and materials used in, and the facilities and controls
used for, the design, manufacture, processing, packaging, labeling, storage and
distribution of the Products and all Products have been processed, manufactured,
packaged, labeled, stored, handled and distributed by the Company in compliance
with the quality control procedures and specifications made available by the
Company to Purchaser in the Data Room and all applicable laws, statutes, rules,
regulations, ordinances, standards, guidelines or orders administered, issued or
enforced by the FDA or any other Governmental Body. Further, no action has been
taken by any Governmental Body or, to Sellers’ Knowledge, is in the process of
being taken that will slow, halt or enjoin the manufacturing of the Products or
the operation of the Business or subject the manufacturing of the Products or
the Business to regulatory enforcement action.
          (c) The Company has not received and, to Sellers’ Knowledge, its
manufacturers or suppliers have not received from the FDA or any other
Governmental Body, and to Sellers’ Knowledge, there are no facts which would
furnish any reasonable basis for, any notice of adverse findings, FDA warning
letters, regulatory letters, notices of violations, warning letters, Section 305
criminal proceeding notices under the FDCA or other similar communication from
the FDA or other Governmental Body, and there have been no seizures conducted
or, to Sellers’ Knowledge, Threatened by the FDA or other Governmental Body, and
no recalls, market withdrawals, field notifications, notifications of
misbranding or adulteration, or safety alerts conducted, requested or Threatened
by the FDA or other Governmental Body relating to the Business or to the
Products.
          (d) Except as set forth on Part 3.22(d) of the Seller Parties
Disclosure Schedule, for each of the Products, no pre-market notification
(“510(k)”) submission is required and no 510(k) submission has been filed with
the FDA or any other Governmental Body on or prior to Closing Date.
          (e) To Sellers’ Knowledge, there are no currently existing facts that
will (i) cause the withdrawal or recall, or require suspension or additional
approvals or clearances, of any Products currently sold by the Company,
(ii) require a change in the manufacturing, marketing classification, labeling
or intended use of any such Products, or (iii) require the termination or
suspension of marketing of any such Products.

22



--------------------------------------------------------------------------------



 



          (f) Except as set forth on Part 3.22 (f) of the Seller Parties
Disclosure Schedule: (i) none of the Products manufactured, marketed or sold by
the Company have been recalled or subject to a field safety notification
(whether voluntarily or otherwise); (ii) to Sellers’ Knowledge, none of the
Products manufactured, marketed or sold by the Company’s manufacturers and
suppliers on the Company’s behalf has been recalled or subject to a field safety
notification (whether voluntary or otherwise); and (iii) Seller Parties have not
received written notice (whether completed or pending) of any proceeding seeking
recall, suspension or seizure of any Products sold or proposed to be sold by the
Company.
          (g) The Company has submitted to the FDA all Biological Product
Deviation Reports relating to performance issues that could lead to serious
injury or death that the Company has been required to submit under applicable
federal statutes, rules, regulations, standards, guides or orders administered
or promulgated by the FDA related to the Products. To Sellers’ Knowledge, except
as set forth on Part 3.22(g) of the Seller Parties Disclosure Schedule, no
circumstances have arisen that would require Company to submit a Biological
Product Deviation Report to the FDA.
     3.23 Products; Product Liability.
          (a) Each of the Products (including all Finished Inventory): (i) is,
and at all times up to and including the sale thereof has been processed,
manufactured, packaged, labeled, stored, handled, distributed, shipped, marketed
and promoted, and in all other respects has been, in compliance with all
applicable laws, statutes, rules, regulations, ordinances or orders
administered, issued or enforced by the FDA or any other governmental entity,
and (ii) is, and at all relevant times has conformed in all material respects to
all specifications and any promises, warranties or affirmations of fact made in
all regulatory filings or set forth in any regulatory approvals, authorizations
or clearances pertaining thereto or made on the container or label for such
Product or in connection with its sale. There is no design or manufacturing
defect with respect to the Products.
          (b) Part 3.23(b) of the Seller Parties Disclosure Schedule sets forth
the forms of the Company’s service or product warranties that are currently
applicable to services or merchandise related to the Business (including,
without limitation, the Products). Except as set forth on Part 3.23(b) of the
Seller Parties Disclosure Schedule, there are no existing or, to Sellers’
Knowledge, Threatened, claims against the Company for services or merchandise
related to the Business which are defective or fail to meet any service or
product warranties other than in the Ordinary Course of Business consistent with
past experience. The Company has not incurred liability arising out of any
injury to individuals as a result of the ownership, possession, or use of any
Product and, to Sellers’ Knowledge, there has been no inquiry or investigation
made in respect thereof by any Governmental Body.
     3.24 Customers and Suppliers. The Company does not currently have
customers, nor has it ever had any customers prior to the Closing Date.
Part 3.24 of the Seller Parties Disclosure Schedule identifies the Business’ ten
(10) largest suppliers (measured by euro volume in each case) during the period
from the formation of the Company through December 31, 2008, showing with
respect to each, the name and address, euro volume and nature of the
relationship. The Company is not required to provide any bonding or other
financial security arrangements in

23



--------------------------------------------------------------------------------



 



connection with any of the transactions with its suppliers. Seller Parties have
not received any communication of any intention of any supplier identified on
Part 3.24 of the Seller Parties Disclosure Schedule to discontinue its
relationship as a supplier of, or materially reduce its sales to the Company
(or, post- Closing, from or to Purchaser).
     3.25 Capital Expenditures. Set forth on Part 3.25 of the Seller Parties
Disclosure Schedule is a list of the Company’s approved capital expenditure
projects related to the Business including: (i) projects which have been
commenced but are not yet completed; (ii) projects which have not been
commenced; and (iii) projects which have been completed in respect of which
payment has been made, since the formation of the Company.
     3.26 Relationships with Affiliates. Neither Sellers nor, to Sellers’
Knowledge, any Affiliate of any Seller has or had any interest in any property
(whether real, personal, or mixed and whether tangible or intangible), used in
or pertaining to the Company’s businesses. Neither Sellers nor, to Sellers’
Knowledge, any Affiliate of any Seller owns or has owned (of record or as a
beneficial owner) an equity interest or any other financial or profit interest
in, a Person that has (i) had business dealings or a material financial interest
in any transaction with the Company, or (ii) engaged in competition with the
Company with respect to any line of the products or services of the Company in
any market presently served by the Company. Except as set forth in Part 3.26 of
the Seller Parties Disclosure Schedule, neither Seller nor, to Sellers’
Knowledge, any Affiliate of Sellers is a party to any Contract with, or has any
claim or right against, the Company.
     3.27 Brokers. No broker, finder, investment banker or other Person is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Contemplated Transactions based upon arrangements made by or on behalf
of the Company.
     3.28 Disclosure. Except as set forth in Part 3.28 of the Seller Parties
Disclosure Schedule:
          (a) No representation or warranty of Seller Parties in this Agreement
and no statement in the Disclosure Schedule omits to state a material fact
necessary to make the statements herein or therein, in light of the
circumstances in which they were made, not misleading.
          (b) There is no fact known to Seller Parties that has specific
application to Seller Parties (other than general economic or industry
conditions) and that materially adversely affects or, as far as Seller Parties
can reasonably foresee, materially Threatens, the assets, business, prospects,
financial condition, or results of operations of the Company (on a consolidated
basis) that has not been set forth in this Agreement or the Seller Parties
Disclosure Schedule.
4. REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Purchaser represents and warrants to Seller Parties as follows:
     4.1 Organization and Good Standing. Purchaser is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware. Purchaser has

24



--------------------------------------------------------------------------------



 



full corporate power and authority to execute and deliver this Agreement and the
Closing Documents, to perform its obligations hereunder and thereunder and to
conduct its business as it is now being conducted and to own or use the
properties and assets that it purports to own or use. Purchaser is duly
qualified to do business as a foreign corporation and is in good standing under
the laws of each state or other jurisdiction in which either the ownership or
use of the properties owned or used by it, or the nature of the activities
conducted by it, requires such qualification, except whether the failure to do
so would not have a material adverse effect on Purchaser’s ability to perform
its obligations hereunder.
     4.2 Authority; No Conflict.
          (a) This Agreement and the Closing Documents have been authorized by
Purchaser’s board of directors and, to the extent required, the stockholders of
Purchaser. This Agreement constitutes the legal, valid, and binding obligation
of Purchaser, enforceable against Purchaser in accordance with its terms,
subject to bankruptcy and other similar Legal Requirements of general
applicability relating to or affecting creditors’ rights and to general equity
principles. Upon the execution and delivery by Purchaser of the Closing
Documents, the Closing Documents will constitute the legal, valid, and binding
obligations of Purchaser, enforceable against Purchaser in accordance with their
respective terms, enforceable against Purchaser in accordance with their
respective terms, subject to bankruptcy and other similar Legal Requirements of
general applicability relating to or affecting creditors’ rights and to general
equity principles.
          (b) Except as set forth in Part 4.2 of the Purchaser Disclosure
Schedule, or as would not have a material adverse effect on Purchaser’s ability
to perform its obligations hereunder, neither the execution and delivery of this
Agreement by Purchaser nor the consummation or performance of any of the
Contemplated Transactions by Purchaser will directly or indirectly (with or
without notice or lapse of time):
               (i) contravene, conflict with or result in a violation of (A) any
provision of Purchaser’s Organizational Documents or (B) any resolution adopted
by the board of directors or the stockholders of Purchaser; or
               (ii) contravene, conflict with, or result in a violation of, or
give any Governmental Body or Person the right to challenge any of the
Contemplated Transactions or to exercise any remedy or obtain any relief under,
any Legal Requirement or Order to which Purchaser, or any of the assets owned or
used by Purchaser, may be subject.
Except as set forth in Part 4.2 of the Purchaser Disclosure Schedule, Purchaser
is not and will not be required to obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the Contemplated Transactions.
     4.3 Certain Proceedings. There is no Action or Proceeding pending or, to
the knowledge of Purchaser, Threatened in writing, against or affecting
Purchaser that could reasonably be expected to affect Purchaser’s ability to
challenge, or may have the effect of preventing, delaying, making illegal, or
otherwise interfering with the consummation of the

25



--------------------------------------------------------------------------------



 



Contemplated Transactions. To Purchaser’s knowledge, no such Proceeding has been
Threatened.
     4.4 Brokers. Purchaser and its officers and agents have incurred no
obligation or liability, contingent or otherwise, for brokerage or finders’ fees
or agents’ commissions or other similar payment in connection with this
Agreement and will indemnify and hold Sellers harmless from any such payment
alleged to be due by or through Purchaser as a result of the action of Purchaser
or its officers or agents.
     4.5 No Other Representations. Purchaser acknowledges that the Company does
not make any representation or warranty with respect to any projections,
estimates or budgets delivered to or made available to Purchaser of future
revenues, future results of operations (or any component thereof), future cash
flows or future financial condition (or any component thereof) of the Company or
the future business and operations of the Company.
5. CONDUCT OF BUSINESS DURING THE OPTION PERIOD
     5.1 Conduct of Business of the Company. The Company covenants and agrees
that, during the period beginning on the date hereof and ending on the
termination or expiration of the Option Period (as set forth in the Option
Purchase Agreement), unless the Supervisory Board of Directors (including the
director designated by Purchaser) shall approve or the Purchaser Representative
(as defined below) shall otherwise consent in writing, the business of the
Company shall be conducted only in, and the Company shall not take any action
except in, the Ordinary Course of Business and in a manner consistent with past
practice; and the Company shall use commercially reasonable efforts to preserve
intact its business organization and to preserve the current relationships of
the Company with customers, suppliers and other persons with which the Company
has significant business relations. Without limiting the foregoing, the Company
shall not do, or enter into any agreement or understanding to do, any of the
following prior to the expiration or termination of the Option Period without
providing notice of such to a designated representative of Purchaser (the
“Purchaser Representative”) and obtaining the approval of the Supervisory Board
of Directors (including the director designated by Purchaser) or the prior
written consent of Purchaser Representative. The Purchaser Representative shall
use commercially reasonable efforts to respond to such request for written
consent within five (5) Business Days of Purchaser’s receipt of the Company’s
notice. The Purchaser Representative shall initially be Jason Hannon, who shall
serve until Purchaser designates another individual upon two (2) Business Days
prior written notice to the Company in accordance with Section 9.2 hereof. Each
of the clauses below shall constitute an independent obligation of the Company,
not qualified by any other such clause, and shall be deemed to be cumulative:
          (a) Organizational Documents. Cause or permit any amendments to its
Articles of Association or other organizational documents to the extent such
amendment would reasonably be expected to adversely affect the Purchaser.
          (b) Dividends; Repurchases; Changes in Capital Stock. Except as
otherwise specifically contemplated in this Agreement (i) declare or pay any
dividends on, or make any other distributions (whether in cash, stock or
property) in respect of, any of its capital stock, (ii) issue or authorize the
issuance of any other securities in respect of, in lieu of or in

26



--------------------------------------------------------------------------------



 



substitution for shares of its outstanding capital stock, or (iii) repurchase or
otherwise acquire, directly or indirectly, any shares of its capital stock
(other than pursuant to repurchase rights of the Company that permit the Company
to repurchase securities from the holders thereof at the original purchase price
therefor in connection with the termination of services of such holder as an
employee of or consultant to the Company);
          (c) Stock Option Plans, Warrants, Etc. Grant any options, warrants or
other rights to directly or indirectly acquire shares of capital stock of the
Company;
          (d) Material Contracts. Enter into any Material Contract or
commitment, or violate, amend or otherwise modify or waive (other than in the
Ordinary Course of Business) any of the terms of any Material Contract other
than Contracts that are entered into in the Ordinary Course of Business;
          (e) Issuance of Securities. Issue, deliver or sell or authorize or
propose the issuance, delivery or sale of, any shares of its capital stock or
securities or other instruments (including notes or other evidences of
Indebtedness) convertible into, or subscriptions, rights, warrants or options to
acquire, or other agreements or commitments of any character obligating it to
issue any such shares or other convertible instruments or securities;
          (f) Company Proprietary Rights. Other than pursuant to the
Distribution Agreement or the sale of the Company’s inventory in the Ordinary
Course of Business:
               (i) (A) sell, license, assign or transfer any Company Proprietary
Rights or other properties or assets which are material, individually or in the
aggregate, when taken as a whole, to any other person other than Purchaser, or
(B) except for Permitted Encumbrances, encumber any Company Proprietary Rights;
or
               (ii) License, or otherwise acquire, any Company Proprietary
Rights not owned by the Company or Purchaser from any third party on terms
requiring any royalty payments;
          (g) Marketing or Other Rights. Except with the consent of Purchaser,
such consent not to be unreasonably withheld, enter into or amend, in any
material respect, any agreement pursuant to which any other party is granted
manufacturing, marketing or other development or distribution rights of any type
or scope with respect to any of the Company’s products or technology;
          (h) Indebtedness. Except for Indebtedness incurred pursuant to the
Facility Agreement and trade payables incurred and paid in the Ordinary Course
of Business, incur any Indebtedness or guarantee any such Indebtedness or issue
or sell any debt securities or guarantee any debt securities of others;
          (i) Repayment of Indebtedness. Except for Indebtedness repaid pursuant
to the Facility Agreement, repay in cash or repurchase for cash any Indebtedness
to any Affiliate of the Company, or any securities representing Indebtedness
convertible into capital stock of the Company;

27



--------------------------------------------------------------------------------



 



          (j) Leases. Enter into any operating lease with an annual commitment
in excess of €10,000;
          (k) Insurance. Materially reduce the amount of any material insurance
coverage provided by insurance policies in effect on the Effective Date;
          (l) Termination or Waiver. Terminate or waive any right that has
material value to the Company, other than in the Ordinary Course of Business;
          (m) Employee Benefit Plans; New Hires; Pay Increases. Adopt or amend
any employee benefit plan or arrangement, pay any special bonuses or special
remuneration to any employee or director (other than pre-existing obligations)
which in the aggregate exceed 20% of the Company’s then-current annual aggregate
salary obligation, or, except in the Ordinary Course of Business consistent with
past practices, increase the salaries, bonuses or wage rates of its employees;
          (n) Severance Arrangements. Adopt or approve any severance, bonus or
benefit acceleration arrangements (whether individually or more broadly) that
could be triggered after the consummation of the Acquisition;
          (o) Lawsuits. Commence a lawsuit other than (i) for the routine
collection of bills, (ii) in such cases where it in good faith determines that
failure to commence suit would result in the material impairment of a valuable
aspect of its business, provided, that it consults with Purchaser prior to the
filing of such a suit, or (iii) against Purchaser with respect to this Agreement
or the Closing Documents;
          (p) Acquisitions. Acquire or agree to acquire by merging or
consolidating with, or by purchasing a substantial portion of the assets or
capital stock of, or by any other manner, any business or any corporation,
partnership, association or other business organization or division thereof
which are material, individually or in the aggregate, to the Company’s business,
taken as a whole;
          (q) Taxes. Make or change any election in respect of Taxes, adopt or
request permission of any Taxation Authority to change any accounting method in
respect of Taxes, enter into any closing agreement in respect of Taxes, settle
any claim or assessment in respect of Taxes, surrender or allow to expire any
right to claim a refund of Taxes, consent to any extension or waiver of the
limitation period applicable to any claim or assessment in respect of Taxes, or
take (or permit any Subsidiary to take) any such actions with respect to any
Subsidiary;
          (r) Other Transactions. Except for an Acquisition pursuant to the
Option Purchase Agreement, merge or consolidate with any entity, or liquidate,
dissolve or effect a recapitalization or reorganization in any form of
transaction;
          (s) Proprietary Inventions Agreements. Hire or employ, any employee or
consultant having access to confidential or proprietary information of the
Company unless such employee or consultant enters into, or has entered into, a
proprietary information and inventions agreement or a confidentiality agreement,
with the Company in the form of Exhibit E attached

28



--------------------------------------------------------------------------------



 



hereto, or amend or otherwise modify, or grant a waiver under, any such
confidentiality or proprietary information agreement with any such person;
          (t) Related Party Transactions. Enter into any transaction with any
director, officer, employee, significant stockholder or family member of or
consultant to any such person, corporation or other entity of which any such
person beneficially owns 10% or more of the equity interests or has 10% or more
of the voting power, or Subsidiary or Affiliate of the Company, except (i) as
approved by a majority of the disinterested directors of the Company on terms
and conditions which are fair and reasonable to the Company and no less
favorable to the Company as could be obtained from a third party on an
arms-length basis and (ii) transactions with Purchaser;
          (u) Principal Business. Engage in any business other than the
Business;
          (v) Other Activities. Knowingly engage in any other activity which
could reasonably be expected to (i) materially impair the ability of Purchaser
to exercise its Call Option (as defined in the Option Purchase Agreement) or
(ii) materially impair the ability of Purchaser or the Company to consummate the
Acquisition; or
          (w) Subsidiaries. Permit any Subsidiary of the Company to take any
action from which the Company would be prohibited pursuant to this Section 5.1.
     5.2 Clinical Trials. From time to time and at the reasonable request of
Purchaser, the Company shall provide Purchaser with updates concerning the
progress of and developments in and results of the Company’s clinical trials. In
addition, the Company shall (a) invite Purchaser to participate in all meetings
with clinical investigators, (b) make available to Purchaser copies of all
written communication provided to and from such investigators, and (c) make
available to Purchasers copies of any interim data and data analysis generated
with respect to its clinical trials. At least thirty (30) days prior to
finalizing such protocols or delivering drafts or copies thereof to
institutional review boards or regulatory authorities, selecting such clinical
investigators and engaging in such clinical trials, the Company shall furnish to
Purchaser for its review and comment and shall consult with Purchaser regarding,
(i) clinical trial protocols, (ii) lists of clinical investigators, (iii) copies
of all forms of clinical investigator contracts, and (iv) patient data forms for
any of its proposed clinical trials. All information obtained by Purchaser
pursuant to this Section 5.2 shall be kept confidential in accordance with
Section 6.3 of this Agreement to the extent it constitutes “Confidential
Information” thereunder.
     5.3 FDA Approval Matters.
     (a) The Company shall notify Purchaser of any material communications with
the FDA or any corollary entity in any other jurisdiction, including outside of
the United States of America, or any other Governmental Body, whether written or
oral, as soon as reasonably practicable, but in no event later than five
(5) Business Days after the receipt of such communication, and within such same
time period, the Company shall provide Purchaser with copies of any such written
communications and written summaries of any such oral communications.

29



--------------------------------------------------------------------------------



 



     (b) From time to time and at the reasonable request of Purchaser, the
Company shall provide Purchaser with updates concerning the progress of the
Company’s regulatory filings and strategy for obtaining necessary regulatory
approvals to market and sell the products of the Company. The Company shall
furnish to Purchaser for its review and comment, and shall consult with
Purchaser regarding, any material regulatory filing prior to finalizing such
filings and delivering them to the relevant regulatory authorities.
     5.4 Payment of Taxes, Etc. The Company shall, and shall cause each of its
Subsidiaries to, timely file all of its Tax Returns as they become due (taking
all timely filed proper extension requests into account), all such Tax Returns
to be true, correct and complete, and the Company shall, and shall cause each of
its Subsidiaries to, timely pay and discharge as they become due and payable all
Taxes (other than Taxes contested in good faith by the Company or its
Subsidiaries in appropriate proceedings), assessments and other governmental
charges or levies imposed upon it or its income or any of its property as well
as all claims of any kind (including claims for labor, materials and supplies)
that, if unpaid, may by law become an Encumbrance, other than a Permitted
Encumbrance.
6. ADDITIONAL AGREEMENTS
     6.1 Access to Properties and Information. At all times until the earlier of
(i) the expiration of the Option Period and (ii) the consummation of the
Acquisition, the Company will afford to Purchaser and its authorized
representatives, upon reasonable notice, reasonable access during normal
business hours to all properties, books, records, contracts and documents of the
Company as Purchaser and such authorized representatives may reasonably request
and a complete opportunity to make such investigations as Purchaser and such
authorized representatives reasonably request, and the Company will furnish or
cause to be furnished to Purchaser and its authorized representatives all such
information with respect to the affairs and businesses of the Company as they
may reasonably request. All information obtained by Purchaser pursuant to this
Section 6.1 shall be kept confidential in accordance with Section 6.3 of this
Agreement to the extent it constitutes “Confidential Information” thereunder. No
investigation pursuant to this Section 6.1 shall affect any representation or
warranty in this Agreement or the Closing Documents of any party hereto or
thereto or any condition to the obligations of the parties hereto or thereto.
     6.2 Notification of Certain Matters. Each of the parties to this Agreement
shall give prompt notice to the other parties of the occurrence or
non-occurrence of any event which would likely cause any representation or
warranty made by such party herein to be untrue or inaccurate or any covenant,
condition or agreement contained herein not to be complied with or satisfied
(provided, however, that, any such disclosure shall not in any way be deemed to
amend, modify or in any way affect the representations, warranties and covenants
made by any party in or pursuant to this Agreement).
     6.3 Confidentiality; Publicity. Except as may be required by law or as
otherwise permitted or expressly contemplated herein, no party hereto or their
respective Affiliates, employees, agents and representatives shall disclose to
any third party this Agreement, the subject matter or terms hereof or (except
with regard to disclosures by Purchaser of confidential information of the
Company following the Closing) any confidential information or other

30



--------------------------------------------------------------------------------



 



proprietary knowledge concerning the business or affairs of any other party
(“Confidential Information”) which it may have acquired from such party in the
course of pursuing the transactions contemplated by this Agreement without the
prior consent of the other parties hereto; provided, that any information that
is otherwise publicly available, without breach of this provision, or has been
obtained from a third party without a breach of such third party’s duties, shall
not be deemed confidential information. No press release or other public
announcement related to this Agreement or the transactions contemplated hereby
shall be issued by any party without the prior written consent of the other
parties hereto.
     6.4 Use of Proceeds from the Facility. Unless set forth in the Operating
Budget or otherwise approved by Board of Directors (including the director
designated by Purchaser), the proceeds from the Facility Agreement may only be
used (a) to fund development of the Company Proprietary Rights for purposes of
achieving the Milestones (as defined in the Option Purchase Agreement), or
(b) for purposes of fulfilling its obligations under the Distribution Agreement
(as defined below).
     6.5 Monthly and Quarterly Statements. For so long as Purchaser owns at
least twenty percent (20%) of the outstanding capital stock of the Company on a
fully-diluted basis, (a) within four (4) Business Days of the end of each month,
the Company agrees to prepare and furnish to Purchaser (by mail, facsimile or
e-mail) unaudited Financial Statements for the applicable month, and (b) within
four (4) Business Days of the end of each quarter, the Company agrees to prepare
and furnish to Purchaser (by mail, facsimile or e-mail) unaudited Financial
Statements for the applicable quarter. The Financial Statements shall fairly
present in all material respects, in conformity with GAAP, the financial
condition and the results of operations, changes in stockholders’ equity, and
cash flow of the Company as at the respective dates of and for the periods
referred to in the Financial Statements. The Financial Statements shall reflect
the consistent application of such accounting principles throughout the periods
involved, except as disclosed in the notes to such Financial Statements. In the
event the Company fails to deliver monthly or quarterly unaudited Financial
Statements to Purchaser on a timely basis, the Company shall pay to Purchaser
$10,000 for each Business Day that such statement is not provided to Purchaser
past the applicable deadline.
     6.6 Audits. Upon the request of Purchaser, on an annual basis, the Company
shall have a third party auditor of a nationally recognized certified public
accounting firm conduct an audit in accordance with GAAP and shall conduct a
review of its internal controls in accordance with the requirements set forth
under Section 404 of the Sarbanes-Oxley Act, as amended.
     6.7 Recapitalization. Immediately upon receiving a declaration of
no-objection from the Dutch Ministry of Justice with respect to the Amended
Articles, the Company shall instruct the Notary to execute the notarial deed of
amendment, as a result of which, the Recapitalization shall be effected. The
shares issued to Purchaser as part of the Recapitalization shall be free and
clear of all Encumbrances.
7. INDEMNIFICATION; REMEDIES
     7.1 Survival; Right to Indemnification Not Affected by Knowledge. All
representations and warranties of Purchaser and Seller Parties contained herein
or in any other

31



--------------------------------------------------------------------------------



 



Closing Document or document, certificate or other instrument required to be
delivered hereunder or thereunder in connection with the transactions
contemplated hereby shall survive the Closing and shall continue until *** after
the Closing (the “Survival Period”), provided that (a) the representations and
warranties set forth in *** , shall survive until sixty (60) days after the
expiration of the applicable statutes of limitations (including any extensions
or waivers thereof) and (b) the representations and warranties set forth in ***
shall survive indefinitely ((a) and (b), together, the “Fundamental
Representations”); provided, further, that to the extent any written claim for
indemnification is made prior to the expiration date of the representations and
warranties on which any such claim for indemnification is based, the expiration
of such representations and warranties shall not affect the right of any
Indemnified Person to seek indemnification for Damages in respect of such claim
pursuant to Section 7 hereof. The right to indemnification, payment of Damages
or other remedy based on such representations, warranties, covenants, and
obligations will not be affected by any investigation conducted with respect to,
or any Knowledge acquired (or capable of being acquired) at any time, whether
before or after the execution and delivery of this Agreement or the Closing
Date, with respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant, or obligation. The waiver of any condition
based on the accuracy of any representation or warranty, or on the performance
of or compliance with any covenant or obligation, will not affect the right to
indemnification, payment of Damages, or other remedy based on such
representations, warranties, covenants, and obligations. Notwithstanding the
Survival Period, Purchaser’s rights to indemnification under the Option Purchase
Agreement shall not be affected in the event that a claim for indemnification
has been made prior to the expiration of the Survival Period under the Option
Purchase Agreement (in accordance with the terms and conditions set forth
therein).
     7.2 Indemnification and Payment of Damages by Sellers.
          (a) Each Seller, severally but not jointly, shall indemnify and hold
harmless Purchaser, the Company, and their respective Representatives,
stockholders, controlling persons, and affiliates (collectively, the “Purchaser
Indemnified Persons”) from and against and shall pay to the relevant Purchaser
Indemnified Persons the amount of any and all losses, liabilities, claims,
damages (excluding incidental, punitive and consequential damages),
deficiencies, judgments, fines, penalties, fees, costs and expenses (including
costs of investigation and defense and reasonable attorneys’ fees) and
diminutions in value of the Product(s), whether or not involving a third-party
claim (collectively, “Damages”), incurred by such Purchaser Indemnified Person
arising directly or indirectly from or in connection with any breach of any
representation or warranty of such Seller contained in Section 2 hereof or any
covenant or obligation of such Seller in this Agreement.
          (b) Each Seller, severally but not jointly, will indemnify and hold
harmless the Purchaser Indemnified Persons for, and will pay to the applicable
Purchaser Indemnified Persons the amount of any Damages arising, directly or
indirectly, from or in connection with:
               (i) any Breach of any representation or warranty made by the
Company under Section 3 hereof;
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

32



--------------------------------------------------------------------------------



 



               (ii) any Breach of any representation or warranty made by the
Company with respect to any certificate or other document delivered by the
Company pursuant to this Agreement; or
               (iii) any Breach by the Company of any covenant or obligation of
the Company in this Agreement.
               (iv) Notwithstanding the foregoing, at the election of a
Purchaser Indemnified Person, in its sole discretion (but subject to the
provisions of this Section 7), to the extent that any Purchaser Indemnified
Person is (or may be) entitled to be indemnified by any Seller for Damages
hereunder, a Purchaser Indemnified Person shall be entitled (without limiting
any other remedy available to such Purchaser Indemnified Person) to recover such
Damages by set off against any amounts owed to such Seller under the Option
Purchase Agreement; provided, that to the extent the amount so set-off exceeds
the amount of Damages for which it is finally determined that such Purchaser
Indemnified Person is entitled to be indemnified, promptly following such final
determination, Purchaser shall remit such excess to such Seller. The remedies
provided in this Section 7.2 will not be exclusive of or limit any other
remedies that may be available to the Purchaser Indemnified Persons under this
Section 7.
     7.3 Indemnification and Payment of Damages by Purchaser. Purchaser will
indemnify and hold harmless Sellers and their respective Representatives,
stockholders, controlling persons and affiliates (collectively, the “Seller
Indemnified Persons” and, together with the Purchaser Indemnified Persons, the
“Indemnified Persons”), and will pay to Seller Indemnified Persons the amount of
any Damages arising, directly or indirectly, from or in connection with (a) any
Breach of any representation or warranty made by Purchaser in this Agreement or
in any certificate delivered by Purchaser pursuant to this Agreement, (b) any
Breach by Purchaser of any covenant or obligation of Purchaser in this
Agreement, or (c) any claim by any Person for brokerage or finder’s fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by such Person with Purchaser (or any Person acting on
its behalf) in connection with any of the Contemplated Transactions.
     7.4 Limitations on Indemnification.
          (a) No claim shall be made unless, and only to the extent that, the
cumulative amount of Damages incurred buy the Indemnified Persons exceeds ***
(the “Basket”), and upon exceeding such amount, the Indemnified Persons shall be
entitled to be indemnified for all Damages (including all Damages below such
amount).
          (b) Notwithstanding anything to the contrary set forth in this
Agreement, the total Damages payable by the Sellers pursuant to Section 7.2
shall not exceed *** (the “Cap”), except to the extent (i) such Damages are due
to fraud or intentional misrepresentation of any of the Sellers, or (ii) such
Damages are due to a breach of a Fundamental Representation; provided, however,
that in no event shall the aggregate amount of Damages recoverable from any
Seller pursuant to Section 7.2 exceed *** .
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

33



--------------------------------------------------------------------------------



 



          (c) Notwithstanding anything to the contrary set forth in this
Agreement, the total Damages payable by Purchaser pursuant to Section 7.3 shall
not exceed the Cap, except to the extent (i) such Damages are due to fraud or
intentional misrepresentation of any of the Purchaser, or (ii) such Damages are
due to a breach of a Fundamental Representation.
          (d) Neither the Sellers nor Purchaser shall have any liability under
any provision of this Agreement for any multiple of damages or diminution in
value, other than for diminution in value of the Product(s).
     7.5 Procedure for Indemnification—Third Party Claims.
          (a) Promptly after receipt by an Indemnified Person under Section 7.2
or Section 7.3 of notice of the commencement of any Proceeding against it, such
Indemnified Person will, if a claim is to be made against an Indemnifying Person
under such Section, give notice to the Indemnifying Person of the commencement
of such claim, but the failure to notify the Indemnifying Person will not
relieve the Indemnifying Person of any liability that it may have to any
Indemnified Person, except to the extent that the Indemnifying Person
demonstrates that the defense of such action is prejudiced by the Indemnified
Person’s failure to give such notice.
          (b) If any Proceeding referred to in Section 7.5(a) is brought against
an Indemnified Person and it gives notice to the party from which such
Indemnified Person is entitled to receive indemnification (an “Indemnifying
Person”) of the commencement of such Proceeding, the Indemnifying Person will be
entitled to participate in such Proceeding and, to the extent that it wishes
(unless (i) the Indemnifying Person is also a party to such Proceeding and the
Indemnified Person determines in good faith that joint representation would be
inappropriate, or (ii) the Indemnifying Person fails to provide reasonable
assurance to the Indemnified Person of its financial capacity to defend such
Proceeding and provide indemnification with respect to such Proceeding), to
assume the defense of such Proceeding with counsel satisfactory to the
Indemnified Person and, after notice from the Indemnifying Person to the
Indemnified Person of its election to assume the defense of such Proceeding, the
Indemnifying Person will not, as long as it diligently conducts such defense, be
liable to the Indemnified Person under this Section 7 for any fees of other
counsel or any other expenses with respect to the defense of such Proceeding, in
each case subsequently incurred by the Indemnified Person in connection with the
defense of such Proceeding, other than reasonable costs of investigation. If the
Indemnifying Person assumes the defense of a Proceeding: (i) it will be
conclusively established for purposes of this Agreement that the claims made in
that Proceeding are within the scope of and subject to indemnification; (ii) no
compromise or settlement of such claims may be effected by the Indemnifying
Person without the Indemnified Person’s consent unless (A) there is no finding
or admission of any violation of Legal Requirements or any violation of the
rights of any Person, provided such settlement or compromise would not
materially and adversely prejudice the business or other commercial interests of
the Indemnified Person, and (B) the sole relief provided is monetary damages
that are paid in full by the Indemnifying Person; and (iii) the Indemnified
Person will have no liability with respect to any compromise or settlement of
such claims effected without its consent. If notice is given to an Indemnifying
Person of the commencement of any Proceeding and the Indemnifying Person does
not, within ten (10) days after the Indemnified Person’s notice is given, give
notice to the Indemnified Person of its

34



--------------------------------------------------------------------------------



 



election to assume the defense of such Proceeding, the Indemnifying Person will
be bound by any determination made in such Proceeding or any compromise or
settlement effected by the Indemnified Person if it is ultimately determined
that the Indemnified Person is entitled to indemnification.
          (c) Notwithstanding the foregoing, if an Indemnified Person determines
in good faith that there is a reasonable probability that a Proceeding may
adversely affect it or its Affiliates other than as a result of monetary damages
for which it would be entitled to indemnification under this Agreement, the
Indemnified Person may, by notice to the Indemnifying Person, assume the
exclusive right to defend, compromise, or settle such Proceeding, but the
Indemnifying Person will not be bound by any determination of a Proceeding so
defended or any compromise or settlement effected without its consent (which may
not be unreasonably withheld).
          (d) Each Seller hereby consents to the non-exclusive jurisdiction of
any court in which a Proceeding is brought against any indemnified party for
purposes of any claim that an Indemnified Person may have under this Agreement
with respect to such Proceeding or the matters alleged therein, and agrees that
process may be served on Sellers with respect to such a claim anywhere in the
world.
     7.6 Procedure for Indemnification—Other Claims. A claim for indemnification
for any matter not involving a third-party claim may be asserted by notice to
the party from whom indemnification is sought.
     7.7 Remedies Exclusive. Except in the event of fraud or willful misconduct
(in which case the defrauded party shall have all rights and remedies available
under this Agreement and available under the law against the party that
committed such fraud or willful misconduct), the remedies provided in this
Section 7 shall be the exclusive remedies of the parties hereto and their heirs,
Affiliates, successors, and assigns after the Closing with respect to the
representations and warranties set forth in this Agreement. Except as set forth
in this Section 7.7, no party may bring or commence any Proceeding with respect
to the representations and warranties set forth in this Agreement, whether in
contract, tort or otherwise, except to bring a claim for (a) fraud or willful
misconduct against the party that committed such fraud or willful misconduct and
(b) indemnification in accordance with Section 7. Notwithstanding the foregoing,
nothing contained in this Agreement shall limit the rights of any party hereto
to seek or obtain injunctive relief or other equitable remedies to which such
party may otherwise be entitled. The provisions of this Section 7 constitute an
integral part of the consideration given pursuant to this Agreement and were
specifically bargained for and reflected in the total amount of the Purchase
Price payable to the Sellers.
8. CLOSING DELIVERABLES.
     8.1 Closing Deliverables of the Company. At or prior to the Closing Date,
the Company shall deliver to Purchaser the following:
          (a) Amended Articles of Association. Evidence of filing the
declaration of no-objection for the Amended Articles with the Dutch Ministry of
Justice establishing the rights,

35



--------------------------------------------------------------------------------



 



preferences and privileges of the Series B Preferred Stock and executed powers
of attorney and shareholder resolutions authorizing the Notary to execute the
notarial deed of amendment upon receipt of the declaration of no-objection from
the Dutch Ministry of Justice.
          (b) Government Approvals. All approvals from any applicable
Governmental Body necessary to consummate the transactions contemplated hereby,
with exception of the declaration of no-objection with respect to the Amended
Articles from the Dutch Ministry of Justice.
          (c) Third Party Consents. All written consents, approvals, waivers,
notices or similar authorizations required to be obtained or given by the
Company in order to consummate the transactions contemplated hereby, in form and
substance reasonably satisfactory to Purchaser.
          (d) Certificate of Statutory Director. The following documents,
certified as of the Closing Date by the Company’s Statutory Director as being
the true, correct and complete documents of the Company:
               (i) a copy of the articles of association of the Company as in
effect immediately prior to the Closing Date;
               (ii) copies of resolutions adopted by the Board of Directors and
shareholders of the Company authorizing the transactions contemplated by this
Agreement; and
               (iii) the shareholders’ register of the Company.
          (e) Legal Opinion. An opinion, dated as of the Closing Date, from
counsel for the Seller Parties, opining as to the matters set forth in
Exhibit F.
          (f) Option Purchase Agreement. The Option Purchase Agreement duly
executed by the Sellers and an authorized officer of the Company.
          (g) Distribution Agreement. The Distribution Agreement in the form
attached hereto as Exhibit G (the “Distribution Agreement”) dated as of the
Closing Date and duly executed by an authorized officer of Company.
          (h) Revos License Agreement. The Revos License Agreement in the form
attached hereto as Exhibit H (the “Revos License Agreement”) dated as of the
Closing Date and duly executed by an authorized officer of Company.
          (i) Facility Agreement. The Facility Agreement, duly executed by an
authorized officer of the Company.
          (j) Pledge Agreement. The Pledge Agreement, dated as of the Closing
Date, by and between Purchaser and Company, in the form attached hereto as
Exhibit I (the “Pledge Agreement”), duly executed by an authorized officer of
the Company.

36



--------------------------------------------------------------------------------



 



          (k) Shareholders’ Agreement. The Amended and Restated Shareholders’
Agreement in the form attached hereto as Exhibit J (the “Shareholders’
Agreement”) dated as of the Closing Date and duly executed by the Sellers and an
authorized officer of the Company
          (l) Founders’ Non-Competition Agreements. The Founders’
Non-Competition Agreements in the forms attached hereto as Exhibit K and
Exhibit L (each, a “Founders’ Non-Competition Agreement”) dated as of the
Closing Date and duly executed by each of Joost D de Bruijn and Clemens van
Blitterswijk respectively.
          (m) Investor Non-Competition Agreement. The Investor Non-Competition
Agreement in the form attached hereto as Exhibit M (the “Investor
Non-Competition Agreement”) dated as of the Closing Date and duly executed by
Edward van Wezel.
          (n) Estimated Closing Certificate. A certificate of the Statutory
Director of the Company, prepared to the reasonable satisfaction of Purchaser
(the “Estimated Closing Certificate”) setting forth the Company’s good faith
estimate of the aggregate amount of all legal, financial advisory, investment
banking and other fees and expenses incurred by or on behalf of the Sellers or
the Company in connection with the negotiation, preparation and execution of
this Agreement, the Closing Documents and the Contemplated Transactions (the
“Seller Funded Expenses”), to the extent that such Seller Funded Expenses will
not be paid prior to the close of business on the Business Day immediately
preceding the Closing Date (the amounts set forth on the Estimated Closing
Certificate with respect to the Seller Funded Expenses shall be conclusive for
the purposes, absent manifest error).
     8.2 Closing Deliverables of the Purchaser. At or prior to the Closing Date,
the Purchaser shall deliver to the Company the following:
          (a) Government Approvals. All approvals from any applicable
Governmental Body necessary to consummate the transactions contemplated hereby.
          (b) Third Party Consents. All written consents, approvals, waivers,
notices or similar authorizations required to be obtained or given by the
Purchaser in order to consummate the transactions contemplated hereby, in form
and substance reasonably satisfactory to Company.
          (c) Secretary’s Certificate. The following documents, certified as of
the Closing Date by the Secretary of the Purchaser as being the true, correct
and complete documents of the Purchaser:
               (i) copies of the certificate of incorporation and bylaws of the
Purchaser as in effect immediately prior to the Closing Date;
               (ii) copies of resolutions adopted by the board of directors and
shareholders of the Purchaser authorizing the transactions contemplated by this
Agreement; and
               (iii) certified good standing certificates, or certificates of
compliance, relating to the Purchaser and each subsidiary, dated within five
(5) Business Days of the Closing Date, issued by the State of Delaware and the
jurisdiction of formation of each Subsidiary.

37



--------------------------------------------------------------------------------



 



          (d) Option Purchase Agreement. The Option Purchase Agreement dated as
of the Closing Date and duly executed by an authorized officer of the Purchaser.
          (e) Distribution Agreement. The Distribution Agreement dated as of the
Closing Date and duly executed by an authorized officer of Purchaser.
          (f) Revos License Agreement. The Revos License Agreement dated as of
the Closing Date and duly executed by an authorized officer of Purchaser.
          (g) Facility Agreement. The Facility Agreement, duly executed by an
authorized officer of Purchaser.
          (h) Shareholders’ Agreement. The Shareholders’ Agreement, duly
executed by an authorized officer of Purchaser.
          (i) Notarial Deed. Confirmation from the Notary that he has received
the amount due pursuant to Section 1.1(a).
     8.3 Closing Deliverables of the Parties. At or prior to the Closing Date,
the parties shall execute the notarial deed of transfer of the Initial Shares
substantially in the form of Exhibit D.
9. GENERAL PROVISIONS
     9.1 Expenses. Except as otherwise expressly provided in this Agreement,
each party to this Agreement will bear its respective expenses incurred in
connection with the preparation, execution, and performance of this Agreement
and the Contemplated Transactions, including all fees and expenses of agents,
representatives, counsel, and accountants.
     9.2 Notices. All notices, Consents, waivers and other communications
required or permitted by this Agreement shall be in writing and shall be deemed
given to a party when: (a) delivered to the appropriate address by hand or by
nationally recognized overnight courier service (costs prepaid); or (b) sent by
facsimile or e-mail with confirmation of transmission by the transmitting
equipment confirmed with a copy delivered as provided in clause (a), in each
case to the following addresses, facsimile numbers or e-mail addresses and
marked to the attention of the person (by name or title) designated below (or to
such other address, facsimile number, e-mail address or person as a party may
designate by notice to the other parties):
          If to Purchaser, addressed to:
NuVasive, Inc.
7473 Lusk Boulevard
San Diego, California 92121
Attn: General Counsel
Fax: (858) 909-2479

38



--------------------------------------------------------------------------------



 



          With a copy to:
DLA Piper LLP (US)
4365 Executive Drive, Suite 1100
San Diego, CA 92121
Attn: Michael Kagnoff
Fax: (858) 456-3075
          If to Seller Parties, addressed to:
Progentix Orthobiology BV
Professor Bronkhorstlaan 10, building 48
3723 MB Bilthoven
The Netherlands
Attention: Joost de Bruijn
Fax: +31 (0)30 229 7299
          With a copy to:
Goodwin Procter llp
Exchange Place
53 State Streeet
Boston, MA 02109
Attn: Michael H. Bison, Esq.
Fax: (617) 523-1231
and
CORP. advocaten
De Lairessestraat 137-143
1075 HJ Amsterdam
Attention: Edwin Renes
Fax: + 31 (0)20 578 83 05
     9.3 Jurisdiction; Service of Process. Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
may be brought against any of the parties in the United States District Court
for the Southern District of New York or the state courts located in New York,
New York, and each of the parties consents to the jurisdiction of such courts
(and of the appropriate appellate courts) in any such action or proceeding and
waives any objection to venue laid therein. Process in any action or proceeding
referred to in the preceding sentence may be served on any party anywhere in the
world.
     9.4 Dispute Resolution.
          (a) Any dispute arising out of or relating to this Agreement or the
breach, termination or validity hereof shall be finally settled by arbitration
conducted expeditiously in accordance with the Center for Public Resources Rules
for Nonadministered Arbitration of Business Disputes (the “CPR Rules”). The
Center for Public Resources shall appoint a neutral

39



--------------------------------------------------------------------------------



 



advisor from its National CPR Panel. The arbitration shall be governed by the
United States Arbitration Act, 9 U.S.C. §§1-16, and judgment upon the award
rendered by the arbitrators may be entered by any court having jurisdiction
thereof. The place of arbitration shall be New York, New York.
          (b) Such proceedings shall be administered by the neutral advisor in
accordance with the CPR Rules as he/she deems appropriate, however, such
proceedings shall be guided by the following agreed upon procedures:
               (i) mandatory exchange of all relevant documents, to be
accomplished within forty-five (45) days of the initiation of the procedure;
               (ii) no other discovery;
               (iii) hearings before the neutral advisor which shall not exceed
three hours; such hearings to take place in one or two days at a maximum; and
               (iv) decision to be rendered not later than ten (10) days
following such hearings.
          (c) Each of Purchaser, the Company and the Sellers (i) hereby
unconditionally and irrevocably submits to the jurisdiction of the United States
District Court for the Southern District of New York, for the purpose of
enforcing the award or decision in any such proceeding and (ii) hereby waives,
and agrees not to assert in any civil action to enforce the award, any claim
that it is not subject personally to the jurisdiction of the above-named court,
that its property is exempt or immune from attachment or execution, that the
civil action is brought in an inconvenient forum, that the venue of the civil
action is improper or that this Agreement or the subject matter hereof may not
be enforced in or by such court, and (iii) hereby waives and agrees not to seek
any review by any court of any other jurisdiction which may be called upon to
grant an enforcement of the judgment of any such court. Each of Purchaser, the
Company and Sellers hereby consents to service of process by registered mail at
the address to which notices are to be given. Each of Purchaser, the Company and
the Sellers agrees that its submission to jurisdiction and its consent to
service of process by mail is made for the express benefit of the other parties
hereto. Final judgment against Purchaser, the Company or the Sellers in any such
action, suit or proceeding may be enforced in other jurisdictions by suit,
action or proceeding on the judgment, or in any other manner provided by or
pursuant to the laws of such other jurisdiction; provided, however, that any
party may at its option bring suit, or institute other judicial proceedings, in
any state or federal court of the United States or of any country or place where
the other parties or their assets, may be found.
     9.5 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law: (a) no claim or right arising out of
this Agreement or the documents referred to in

40



--------------------------------------------------------------------------------



 



this Agreement can be discharged by one party, in whole or in part, by a waiver
or renunciation of the claim or right unless in writing signed by the other
party; (b) no waiver that may be given by a party will be applicable except in
the specific instance for which it is given; and (c) no notice to or demand on
one party will be deemed to be a waiver of any obligation of such party or of
the right of the party giving such notice or demand to take further action
without notice or demand as provided in this Agreement or the documents referred
to in this Agreement.
     9.6 Entire Agreement and Modification. This Agreement, along with the
Option Purchase Agreement, supersedes all prior agreements between the parties
with respect to its subject matter (including the Non-Binding Letter of Intent
between Purchaser and the Company dated November 28, 2008 and constitutes (along
with the documents referred to in this Agreement) a complete and exclusive
statement of the terms of the agreement between the parties with respect to its
subject matter. This Agreement may not be amended except by a written agreement
executed by Purchaser and Seller Parties.
     9.7 Assignments, Successors, and No Third-Party Rights. Neither party may
assign any of its rights under this Agreement without the prior consent of the
other parties, except that Purchaser may assign any of its rights under this
Agreement to any Subsidiary of Purchaser. Subject to the preceding sentence,
this Agreement will apply to, be binding in all respects upon, and inure to the
benefit of the successors and permitted assigns of the parties. Nothing
expressed or referred to in this Agreement will be construed to give any Person
other than the parties to this Agreement any legal or equitable right, remedy,
or claim under or with respect to this Agreement or any provision of this
Agreement. This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the parties to this Agreement and their successors
and assigns.
     9.8 Release of Claims. In consideration of the Purchase Price and the other
covenants and agreements set forth herein and in the Option Purchase Agreement,
effective as of the Closing except as set forth in this Agreement or any exhibit
or schedule to this Agreement, including, without limitation, the Closing
Documents (which are hereby excluded from this Section 9.8) and except for any
claims arising after the Closing Date, effective as of the Closing, Sellers
hereby fully and forever release and discharge Purchaser and the Company (and
their Representatives and Affiliates) from any and all claims, accusations,
demands, liabilities, obligations, responsibilities, suits, actions and causes
of action, whether liquidated or unliquidated, fixed or contingent, known or
unknown, or otherwise, in each case, arising out of, relating to, or otherwise
connected with all prior relationships with or dealings with, between or among
any or all of the parties hereto, and any of their business or other
relationships arising out of or related to the same. Each Seller acknowledges
that it may discover facts or law different from or in addition to the facts or
law that they know or believe to be true with respect to the claims released in
this Section 9.8 and agrees, nonetheless, that this Section 9.8 and the release
contained herein shall be and remain effective in all respects notwithstanding
such different or additional facts or the discovery of them. Each Seller further
agrees that, to the fullest extent permitted by law, it will not prosecute, nor
allow to be prosecuted on his behalf, in any administrative agency, whether
state or federal, or in any court, whether state or federal, any claim or demand
of any type related to the matters released in this Section 9.8.

41



--------------------------------------------------------------------------------



 



     9.9 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
     9.10 Section Headings, Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.
     9.11 Time of Essence. With regard to all dates and time periods set forth
or referred to in this Agreement, time is of the essence.
     9.12 Governing Law. This Agreement will be governed by the laws of the
State of New York without regard to conflicts of laws principles.
     9.13 Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or other electronic transmission), each of
which will be deemed to be an original copy of this Agreement and all of which,
when taken together, will be deemed to constitute one and the same agreement.
10. DEFINITIONS
     For purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 10:
     “Acquisition”—has the meaning set forth in the Recitals to this Agreement.
     “Action” means any action, suit, claim, charge, cause of action or suit
(whether in contract or tort or otherwise), litigation (whether at law or in
equity, whether civil or criminal), controversy, assessment, arbitration,
investigation, hearing, complaint, demand or other proceeding to, from, by or
before any arbitrator, court, tribunal or other Governmental Body.
     “Affiliate”—has the meaning ascribed to it in Rule 12b-2 of the General
Rules and Regulations under the Securities Exchange Act of 1934, as amended, as
in effect on the date hereof.
     “Agreement”—as defined in the first paragraph of this Agreement.
     “Amended Articles”—as defined in the recitals to this Agreement.
     “Applicable Contract”—any Contract (a) under which the Company has or may
acquire any rights, (b) under which the Company has or may become subject to any
obligation or liability, or (c) by which the Company or any of the assets owned
or used by it is or may become bound.

42



--------------------------------------------------------------------------------



 



     “Assets”—means all of the personal properties and assets of any nature
owned or used by the Company (whether real, personal, or mixed and whether
tangible or intangible).
     “Balance Sheet”—as defined in Section 3.4.
     “Balance Sheet Date”—December 31, 2008.
     “Blocks Product”—shall have the meaning set forth on Exhibit E to the
Option Purchase Agreement.
     “Breach”—a “Breach” of a representation, warranty, covenant, obligation, or
other provision of this Agreement or any instrument delivered pursuant to this
Agreement will be deemed to have occurred if there is or has been, in each case,
as of the date any representation or warranty is made, or any covenant or
obligation is required to be performed (as applicable), (a) any inaccuracy in or
breach of, or any failure to perform or comply with, such representation,
warranty, covenant, obligation, or other provision, or (b) any claim (by any
Person) or other occurrence or circumstance that is or was inconsistent with
such representation, warranty, covenant, obligation, or other provision, and the
term “Breach” means any such inaccuracy, breach, failure, claim, occurrence, or
circumstance.
     “Business”—All operations and rights relating to the development,
manufacturing, marketing and sale of the Product
     “Business Day” means any day other than a Saturday, a Sunday or a day on
which commercial banking institutions in Amsterdam, The Netherlands or San
Diego, California are authorized or obligated by law or executive order to be
closed. For purposes of this Agreement (unless otherwise specified as a Business
Day), the word “day” shall mean a calendar day. Whenever any party hereto is
required to provide notice, approval or otherwise respond within any specified
period up Business Days, such period shall commence at 9:00 a.m. local time in
the city specified in such party’s address for notice in Section 9.2 on the
first whole Business Day of such period and shall expire at 5:00 p.m., local
time in such city.
     “Call Option Period”—has the meaning set forth in the Recitals to this
Agreement.
     “Closing”—as defined in Section 1.2.
     “Closing Date”—the date and time as of which the Closing actually takes
place.
     “Closing Documents”—this Agreement, the Option Purchase Agreement, the
Facility Agreement, the Amended Articles, the Distribution Agreement, the Revos
License Agreement, the Shareholders’ Agreement, the Founders’ Non-Competition
Agreements and the Investor Non-Competition Agreement and each other document or
agreement executed and delivered in connection with the Contemplated
Transactions.
     “Company”— Progentix Orthobiology B.V. or any of its direct or indirect
Subsidiaries.
     “Company Common Stock”—as defined in the Recitals to this Agreement.

43



--------------------------------------------------------------------------------



 



     “Company Proprietary Rights”—any Proprietary Rights owned by or licensed to
the Company or otherwise used in the Business.
     “Company Source Code”—any source code, or any portion, aspect or segment of
any source code, relating to any Proprietary Rights owned by or licensed to the
Company or otherwise used by the Company.
     “Consent”—any approval, consent, ratification, waiver, or other
authorization (including any Governmental Authorization).
     “Contemplated Transactions”—all of the transactions contemplated by this
Agreement, including:
          (a) the sale of the Initial Shares by Sellers to Purchaser;
          (b) the performance by Purchaser, the Company and Sellers of their
respective covenants and obligations under this Agreement; and
          (c) Purchaser’s acquisition of the Initial Shares.
     “Contract”—any agreement, contract, obligation, promise, or undertaking
(whether written or oral and whether express or implied) that is legally
binding.
     “Copyrights”—all copyrights, copyrightable works, semiconductor topography
and mask work rights, and applications for registration thereof, including all
rights of authorship, use, publication, reproduction, distribution, performance
transformation, moral rights and rights of ownership of copyrightable works,
semiconductor topography works and mask works, and all rights to register and
obtain renewals and extensions of registrations, together with all other
interests accruing by reason of international copyright, semiconductor
topography and mask work conventions.
     “Data Room”—the virtual data room on the Company’s website at *** pursuant
to which the Company made available certain of its documents to Purchaser.
     “Encumbrance”—any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.
     “Environment”—soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins, and
wetlands), groundwaters, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life, and any other environmental
medium or natural resource.
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

44



--------------------------------------------------------------------------------



 



     “Environmental, Health, and Safety Liabilities”—any cost, damages, expense,
liability, obligation, or other responsibility arising from or under
Environmental Law or Occupational Safety and Health Law and consisting of or
relating to:
          (a) any environmental, health, or safety matters or conditions
(including on-site or off-site contamination, occupational safety and health,
and regulation of chemical substances or products);
          (b) fines, penalties, judgments, awards, settlements, legal or
administrative proceedings, damages, losses, claims, demands and response,
investigative, remedial, or inspection costs and expenses arising under
Environmental Law or Occupational Safety and Health Law;
          (c) financial responsibility under Environmental Law or Occupational
Safety and Health Law for cleanup costs or corrective action, including any
investigation, cleanup, removal, containment, or other remediation or response
actions (“Cleanup”) required by applicable Environmental Law or Occupational
Safety and Health Law (whether or not such Cleanup has been required or
requested by any Governmental Body or any other Person) and for any natural
resource damages; or
          (d) any other compliance, corrective, investigative, or remedial
measures required under Environmental Law or Occupational Safety and Health Law.
The terms “removal,” “remedial,” and “response action,” include the types of
activities covered by the United States Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. § 9601 et seq., as amended (“CERCLA”)
or the equivalent thereof under the Environmental Laws of any other
jurisdiction.
     “Environmental Law”—any Legal Requirement that requires or relates to:
          (e) advising appropriate authorities, employees, and the public of
intended or actual releases of pollutants or hazardous substances or materials,
violations of discharge limits, or other prohibitions and of the commencements
of activities, such as resource extraction or construction, that could have
significant impact on the Environment;
          (f) preventing or reducing to acceptable levels the release of
pollutants or hazardous substances or materials into the Environment;
          (g) reducing the quantities, preventing the release, or minimizing the
hazardous characteristics of wastes that are generated;
          (h) assuring that products are designed, formulated, packaged, and
used so that they do not present unreasonable risks to human health or the
Environment when used or disposed of;
          (i) protecting resources, species, or ecological amenities;

45



--------------------------------------------------------------------------------



 



          (j) reducing to acceptable levels the risks inherent in the
transportation of hazardous substances, pollutants, oil, or other potentially
harmful substances;
          (k) cleaning up pollutants that have been released, preventing the
threat of release, or paying the costs of such clean up or prevention; or
          (l) making responsible parties pay private parties, or groups of them,
for damages done to their health or the Environment, or permitting
self-appointed representatives of the public interest to recover for injuries
done to public assets, including the Environmental Protection Act (“Wet
milieubeheer”), Environmental Activities Decree (“Activiteitenbesluit”), Soil
Protection Act (“Wet bodembescherming”), Waste Water Protection Act (“Wet
verontreiniging oppervlaktewateren”) and the European communitty Regulation on
the Registration, Evaluation, Authorisation and restriction of chemical
substances, EC 1907 /2006, (Verordening op de Registratie, Evaluatie,
Autorisatie en beperkingen van Chemische stiffen).
     “Facilities”—any real property, leaseholds, or other interests currently or
formerly owned or operated by the Company and any buildings, plants, structures,
or equipment (including motor vehicles, tank cars, and rolling stock) currently
or formerly owned or operated by the Company.
     “Facility Agreement”—as defined in the Recitals to this Agreement.
     “FDA”—United Stated Food and Drug Administration.
     “FDCA”—Federal Food Drug and Cosmetic Act.
     “Financial Statements”—as defined in Section 3.4(a).
     “Finished Inventory”—means all finished goods inventory of Product.
     “GAAP—generally accepted United States accounting principles, applied on a
consistent basis.
     “Governmental Authorization”—any approval, consent, license, permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement.
     “Governmental Body”—any:
          (m) nation, state, province, county , city, town, village, district,
or other jurisdiction of any nature;
          (n) national, federal, state, local, municipal, foreign, or other
government;
          (o) governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal);
          (p) multi-national organization or body; or

46



--------------------------------------------------------------------------------



 



          (q) body exercising, or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory, or taxing authority or
power of any nature.
     “Granules Product”—shall have the meaning set forth on Exhibit E to the
Option Purchase Agreement.
     “Hazardous Activity”—the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment, or use (including any withdrawal or other
use of groundwater) of Hazardous Materials in, on, under, about, or from the
Facilities or any part thereof into the Environment, and any other act,
business, operation, or thing that increases the danger, or risk of danger, or
poses an unreasonable risk of harm to persons or property on or off the
Facilities, or that may affect the value of the Facilities or the Company.
     “Hazardous Materials”—any waste or other substance that is listed, defined,
designated, or classified as, or otherwise determined to be, hazardous,
radioactive, or toxic or a pollutant or a contaminant under or pursuant to any
Environmental Law, including any admixture or solution thereof, and specifically
including petroleum and all derivatives thereof or synthetic substitutes
therefor and asbestos or asbestos-containing materials.
     “Indebtedness”—as applied to any person, (a) all indebtedness for borrowed
money, whether current or funded, or secured or unsecured, (b) all indebtedness
for the deferred purchase price of property or services represented by a note or
other security, (c) all indebtedness created or arising under any conditional
sale or other title retention agreement with respect to property acquired (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(d) all indebtedness secured by a purchase money mortgage or other lien to
secure all or part of the purchase price of property subject to such mortgage or
lien, (e) all obligations under capital leases in respect of which such person
is liable as lessee, (f) any liability in respect of banker’s acceptances or
letters of credit, and (g) all indebtedness referred to in clauses (a), (b),
(c), (d), (e) or (f) above which is directly or indirectly guaranteed by or
which such person has agreed (contingently or otherwise) to purchase or
otherwise acquire or in respect of which it has otherwise assured a creditor
against loss.
     “Initial Shares”—as defined in the Recitals to this Agreement.
     “Issued Patents”—all issued patents, reissued or reexamined patents,
revivals of patents, utility models, certificates of invention, registrations of
patents and extensions thereof, regardless of country or formal name, issued by
the United States Patent and Trademark Office and any other applicable
Governmental Body.
     “Knowledge”—an individual will be deemed to have “Knowledge” of a
particular fact or other matter if:
          (r) such individual is actually aware of such fact or other matter; or

47



--------------------------------------------------------------------------------



 



          (s) a prudent individual could be expected to discover or otherwise
become aware of such fact or other matter in the course of conducting a
reasonably comprehensive investigation concerning the existence of such fact or
other matter.
A Person (other than an individual) will be deemed to have “Knowledge” of a
particular fact or other matter if any individual who is serving, or who has at
any time served, as a director, officer, partner, executor, or trustee of such
Person (or in any similar capacity) has, or at any time had, Knowledge of such
fact or other matter.
     “Legal Requirement”—any national, federal, state, provincial, local,
municipal, foreign, international, multinational, or other administrative order,
constitution, law, ordinance, principle of common law, regulation, statute, or
treaty.
     “Material Adverse Effect”—an event, violation, inaccuracy, circumstance or
other matter shall be deemed to have a “Material Adverse Effect” on the Company
if such event, violation, inaccuracy, circumstance or other matter (considered
together with all other matters that would constitute exceptions to the
representations and warranties set forth in this Agreement but for the presence
of “Material Adverse Effect” or other materiality qualifications, or any similar
qualifications, in such representations and warranties) had or would reasonably
be expected to have a material adverse effect on: (i) the business, condition,
capitalization, assets, liabilities, operations or financial performance of the
Company; (ii) the ability of Seller Parties to consummate the Contemplated
Transactions; or (iii) Purchaser’s ability to vote, receive dividends with
respect to or otherwise exercise ownership rights with respect to the Initial
Shares, other than any event, change, occurrence or effect resulting from
(A) changes in general economic, financial market, business or geopolitical
conditions, (B) general changes or developments in any of the industries in
which the Company operates, (C) changes in any applicable Legal Requirements or
applicable accounting regulations or principles or interpretations thereof,
(D) any outbreak or escalation of hostilities or war or any act of terrorism,
(E) the announcement of the acquisition of the Initial Shares by Purchaser
pursuant to this Agreement or (F) any action taken at the written request of
Purchaser.
     “Material Contract”—as defined Section 3.16(b).
     “Notary” means Mr. Sander Wiggers, civil law notary with DLA Piper
Nederland N.V. or his deputy, substitute or successor in office.
     “Occupational Safety and Health Law”—any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, and any program, whether governmental or private (including
those promulgated or sponsored by industry associations and insurance
companies), designed to provide safe and healthful working conditions, including
the Working Conditions Act (“Arbeidsomstandighedenwet”) and the Working
Conditions Decree (“Arbeidsomstandighedenbesluit”).
     “Operating Budget”—shall mean a detailed operating budget of the Company in
respect of the applicable fiscal year, which operating budget has been approved
by the Board of Directors (including the director designated by Purchaser).
     “Option Period”—as defined in the Recitals to this Agreement.

48



--------------------------------------------------------------------------------



 



     “Option Purchase Agreement”—as defined in the Recitals to this Agreement.
     “Order”—any award, decision, injunction, judgment, order, ruling, subpoena,
or verdict entered, issued, made, or rendered by any court, administrative
agency, or other Governmental Body or by any arbitrator.
     “Ordinary Course of Business”—an action taken by a Person will be deemed to
have been taken in the “Ordinary Course of Business” only if:
          (t) such action is consistent with the past practices of such Person
and is taken in the ordinary course of the normal day-to-day operations of such
Person;
          (u) such action is not required to be authorized by the board of
directors of such Person (or by any Person or group of Persons exercising
similar authority) and is not required to be specifically authorized by the
parent company (if any) of such Person; and
          (v) such action is similar in nature and magnitude to actions
customarily taken, without any authorization by the board of directors (or by
any Person or group of Persons exercising similar authority), in the ordinary
course of the normal day-to-day operations of other Persons that are in the same
line of business as such Person.
     “Organizational Documents”—(a) the articles of association; (b) the
partnership agreement and any statement of partnership of a general partnership;
(c) the limited partnership agreement and the certificate of limited partnership
of a limited partnership; (d) any charter or similar document adopted or filed
in connection with the creation, formation, or organization of a Person; and
(e) any amendment to any of the foregoing.
     “Patents”—the Issued Patents and the Patent Applications.
     “Patent Applications”—all published or unpublished nonprovisional and
provisional patent applications, reexamination proceedings, invention
disclosures and records of invention.
     “Person”—any individual, corporation, limited liability company,
partnership, association, trust or any other entity or organization, including a
Governmental Body.
     “Proceeding”—any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.
     “Product”—shall mean the Blocks Product, the Granules Product and the Putty
Product.
     “Proprietary Rights”—any: (a)(i) Issued Patents, (ii) Patent Applications,
(iii) Trademarks, fictitious business names and domain name registrations,
(iv) Copyrights, (v) Trade Secrets, (vi) all other ideas, inventions, designs,
manufacturing and operating specifications, technical data, and other intangible
assets, intellectual properties and rights (whether or not appropriate steps
have been taken to protect, under applicable law, such other intangible assets,
properties or rights); or (b) any right to use or exploit any of the foregoing.

49



--------------------------------------------------------------------------------



 



     “Purchaser”—as defined in the first paragraph of this Agreement.
     “Purchaser Disclosure Schedule”—the Disclosure Schedule delivered by
Purchaser to Sellers, if any, concurrently with the execution and delivery of
this Agreement.
     “Put Option Period”—has the meaning set forth in the Recitals to this
Agreement.
     “Putty Product”—shall have the meaning set forth on Exhibit E to the Option
Purchase Agreement.
     “Registered Copyrights”—all copyrights for which registrations have been
obtained or applications for registration have been filed in any applicable
Governmental Body, and all copyrights for which registration is not required.
     “Registered Trademarks”—all trademarks for which registrations have been
obtained or applications for registration have been filed in any applicable
Governmental Body.
     “Release”—any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, dumping, or other releasing into the Environment, whether
intentional or unintentional.
     “Remaining Shares”—as defined in the Recitals to this Agreement.
     “Representative”—with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, or other representative of such
Person, including legal counsel, accountants, and financial advisors.
     “Seller”—as defined in the first paragraph of this Agreement.
     “Seller Parties”—as defined in the first paragraph of this Agreement.
     “Seller Parties Disclosure Schedule”—the Disclosure Schedule delivered by
the Seller Parties to Purchaser, concurrently with the execution and delivery of
this Agreement.
     “Seller Shares”—as defined in the Recitals of this Agreement.
     “Sellers’ Knowledge” means the Knowledge of each of the Sellers on ***
     “Series A Preferred Stock”—as defined in the Recitals to this Agreement.
     “Series B Preferred Stock”—as defined in the Recitals to the Agreement.
     “Subsidiary”—with respect to any Person (the “Owner”), any corporation or
other Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

50



--------------------------------------------------------------------------------



 



held by the Owner or one or more of its Subsidiaries; when used without
reference to a particular Person, “Subsidiary” means a Subsidiary of the
Company.
     “Tax” or “Taxation”— means any and all forms of taxation by any tax
authority, whether international, national or local, including without
limitation to the generality of the foregoing, corporate income tax, capital
tax, wage tax, real property tax, transfer taxes, registration tax, VAT,
dividend withholding tax, environmental tax, divestment payments, custom duties,
stock exchange tax, exercise tax or gift tax, including but not limited to
penalties, interest and any other costs or expenses related to or associated
with any tax matter and all contributions or premiums which are payable pursuant
to industry or governmental social security regulations, including penalties,
interest and any other costs or expenses relating to or associated with any
social security matter.
     “Tax Returns” means all returns, computations ,declarations, reports,
statements and other documents related to Taxation, including any schedule or
attachment thereto and any related or supporting work papers or information with
respect to any of the foregoing, including any amendment thereof, and the term.
“Tax Return” means any one of the foregoing Tax Returns.
     “Threat of Release”—a substantial likelihood of a Release that may require
action in order to prevent or mitigate damage to the Environment that may result
from such Release.
     “Threatened”— a claim, Proceeding, dispute, action, or other matter will be
deemed to have been “Threatened” if any demand or statement has been made
(orally or in writing) or any notice has been given (orally or in writing).
     “Trade Secrets”—all product specifications, data, know-how, formulae,
compositions, processes, designs, sketches, photographs, graphs, drawings,
samples, inventions and ideas, research and development, manufacturing or
distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, computer
software and programs (including object code), computer software and database
technologies, systems, structures and architectures (and related processes,
formulae, composition, improvements, devices, know-how, inventions, discoveries,
concepts, ideas, designs, methods and information), and any other information,
however documented, that is a trade secret within the meaning of the applicable
trade-secret protection law.
     “Trademarks”—all (i) trademarks, service marks, marks, logos, insignias,
designs, names or other symbols, (ii) applications for registration of
trademarks, service marks, marks, logos, insignias, designs, names or other
symbols, (iii) trademarks, service marks, marks, logos, insignias, designs,
names or other symbols for which registrations has been obtained.
     “Xpand”—Xpand Biotechnology B.V., a private company with limited liability,
incorporated under the laws of the Netherlands.

51



--------------------------------------------------------------------------------



 



     Index of Other Defined Terms:

      Defined Terms   Section Reference
510(k)
  Section 3.22(d)
Basket
  Section 7.4(a)
Board of Directors
  Section 3.2(a)
Cap
  Section 7.4(b)
Confidential Information
  Section 6.3
CPR Rules
  Section 9.4
Damages
  Section 7.2
Distribution Agreement
  Section 8.1(g)
Estimated Closing Certificate
  Section 8.1(n)
Founders’ Non-Competition Agreement
  Section 8.1(l)
Fundamental Representations
  Section 7.1
Indemnified Persons
  Section 7.3
Indemnifying Persons
  Section 7.5(a)
Investor Non-Competition Agreement
  Section 8.1(m)
Pension Schemes
  Section 3.13
Permitted Encumbrance
  Section 3.6
Pledge Agreement
  Section 8.1(j)
Pro Rata Allocation
  Section 1.1(a)
Purchase Price
  Section 1.1(a)
Purchaser Indemnified Persons
  Section 7.2.
Purchaser Representative
  Section 5.1
Revos License Agreement
  Section 8.1(h)

52



--------------------------------------------------------------------------------



 



      Defined Terms   Section Reference
Seller Funded Expenses
  Section 8.1(n)
Seller Indemnified Persons
  Section 7.3
Shareholders’ Agreement
  Section 8.1(k)
Survival Period
  Section 7.1
Upfront Payment
  Section 1.1(a)

53



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
as of the date first written above.

        PURCHASER:

NUVASIVE, INC.



    By:   /s/ Alexis V. Lukianov       Name:   Alexis V. Lukianov      Title:  
Chief Executive Officer     

        COMPANY:

PROGENTIX ORTHOBIOLOGY B.V.
    By JD de Bruijn Holding BV, its solely authorized statutory director        
By:   /s/ Joost D de Bruijn       Name:   Joost D de Bruijn      Title:  
General Director     



Signature Page to Preferred Stock Purchase Agreement

 



--------------------------------------------------------------------------------



 



            SELLERS:

JD DE BRUIJN HOLDING BV
      By:   /s/ Joost D de Bruijn         Name:   Joost D de Bruijn       
Title:   General Director        INCUBATION BV
      By:   /s/ Clemens van Blitterswijk         Clemens van Blitterswijk       
      By:   /s/ FrankJan van der Velden         FrankJan van der Velden         
    BIOGENERATION VENTURES BV
      By:   /s/ Edward van Wezel         Edward van Wezel              By:   /s/
Willem Hazenberg         Willem Hazenberg              HUIPIN YUAN
      /s/ Huipin Yuan                

[Signature Page to Preferred Stock Purchase Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Sellers Schedule

              Pro Rata Seller   Allocation
BioGeneration Ventures BV
    29.106 %
JD de Bruijn Holding BV
    28.359 %
Incubation BV
    39.060 %
Huipin Yuan
    3.475 %

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Option Purchase Agreement
Filed separately as Exhibit 10.54 to this Annual Report on Form 10-K.

 



--------------------------------------------------------------------------------



 



EXHIBIT B

DATED   JANUARY 13, 2009

(1) NUVASIVE, INC.
as Lender
- and -
(2) PROGENTIX ORTHOBIOLOGY B.V.
as Borrower
USD 5,000,000
SENIOR SECURED FACILITY AGREEMENT
DLA Piper Nederland N.V.
Finance & Projects
Amsterdam

 



--------------------------------------------------------------------------------



 



USD 5,000,000 SENIOR SECURED FACILITY AGREEMENT
THIS AGREEMENT is dated January 13, 2009 (the “Effective Date”)
BETWEEN

1.   NUVASIVE, INC., a company incorporated under the laws of Delaware, having
its registered office at 7475 Lusk Boulevard, San Diego CA 92121, United States
(the “Lender”); and   2.   PROGENTIX ORTHOBIOLOGY B.V. a private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid)
organised and existing under the laws of the Netherlands, registered with the
chamber of commerce under file number 30234249 and having its registered office
at Professor Bronkhorstlaan 10 D, (3723 MB) Bilthoven, the Netherlands (the
“Borrower”),

The Lender and the Borrower also referred to as “Party” or “Parties”.
RECITALS

A.   The Lender will, on or about the date hereof, make an initial preferred
equity investment of USD 10,000,000 in the Borrower.   B.   In addition to the
proposed acquisition by the Lender of the shares in the capital of the Borrower,
the Lender wishes to lend to the Borrower and the Borrower wishes to borrow from
the Lender subject to the terms and conditions set forth in this Agreement.   C.
  Parties hereby further agree as follows.

IT IS AGREED AS FOLLOWS

1.   DEFINITIONS   1.1   In this Agreement, unless the context otherwise
requires, the following words and expressions have the following meanings:

         
 
  Agreement   means this USD 5,000,000 facility agreement between Lender and
Borrower;
 
       
 
  Base Milestones   has the meaning set forth in the Option Purchase Agreement;
 
       
 
  Business Day   means a day other than a Saturday or Sunday on which banks are
open for business in Amsterdam, the Netherlands;
 
       
 
  Operating Budget   has the meaning set forth in the Preferred Stock Purchase
Agreement;
 
       
 
  Distribution Agreement   has the meaning set forth in the Preferred Stock
Purchase Agreement;
 
       
 
  Event of Default   means an event of default specified as such in clause 9;

 



--------------------------------------------------------------------------------



 



         
 
  IP Pledge Agreement   means the Pledge Agreement of Intellectual Property
Rights, dated as of the date hereof, by and between the Lender and the Borrower,
relating to the pledge of the Borrower’s intellectual property rights;
 
       
 
  Loan   means the loan made available by the Lender to the Borrower pursuant to
Clause 2.1 of this Agreement or the principal amount outstanding for the time
being of that loan;
 
       
 
  Option Purchase Agreement   means the Option Purchase Agreement, dated the
date hereof, by and among Lender, Borrower and the shareholders of Borrower;
 
       
 
  Preferred Stock Purchase
Agreement   means the Preferred Stock Purchase Agreement, dated the date hereof,
by and among Lender, Borrower and the shareholders of Borrower;
 
       
 
  Proprietary Rights   has the meaning set forth in the Option Purchase
Agreement;
 
       
 
  Repayment Date   means the date defined in Clause 5.1.;
 
       
 
  Updated Seller Parties   has the meaning set forth in the Option Purchase
Agreement;
 
  Disclosure Schedule    
 
       
 
  USD   means United States dollar; and
 
       
 
  Utilisation Date   means the applicable date on which Lender makes a Loan.

1.2   In this Agreement, unless the context otherwise requires (a) references to
the singular shall include the plural and vice versa and (b) Clause headings are
for ease of reference only and shall not affect the construction of the relevant
provision.   1.3   Except where this Agreement expressly provides otherwise, a
person who is not a Party has no right to exercise or enforce any term or
condition of this Agreement.   2.   THE FACILITY   2.1   Subject to the terms of
this Agreement, the Lender shall make available to the Borrower from time to
time a USD facility in an aggregate amount of USD 5,000,000 (five million USD)
and the Borrower accepts such facility. This facility shall remain in effect
through the earlier of the expiration or termination of the Option Period (as
defined in the Option Purchase Agreement).   2.2   Unless otherwise agreed by
the Lender or approved by the Borrower’s non-executive board of directors (but
specifically including any representative of Lender thereon), the Borrower shall
apply any Loans made under the facility towards (i) further development of the
Borrower’s portfolio of synthetic osteoinductive scaffolds, including the CuriOs
product for purposes of achieving the Base Milestones, (ii) fulfilling its
obligations under the Distribution Agreement with Lender, dated as of the date
hereof, or (iii) any other payments made in accordance with the Borrower’s
Operating Budget, it being agreed that Borrower may apply any Loans to satisfy

 



--------------------------------------------------------------------------------



 



    general operating expenses, including without limitation general and
administrative, rent, utilities, insurance and similar expenses, as expressly
permitted hereunder to the extent contemplated by Borrower’s Operating Budget.  
2.3   The Lender is not obliged to monitor or verify the application of any
Loan.   3.   UTILISATION   3.1   The Borrower may utilise the facility from time
to time by delivery to the Lender of (i) a duly completed utilisation request in
the form attached hereto at Schedule 3 and (ii) an Updated Seller Parties
Disclosure Schedule sufficiently in advance prior to the contemplated date of
extension of the Loan. Any amount proposed to be utilised shall always exceed
the equivalent in USD of EUR 1,000,000, provided that any Updated Seller Parties
Disclosure delivered pursuant to this Section 3.1 shall not be counted as a
Disclosure Schedule Request (as defined under the Option Purchase Agreement)
pursuant to Section 1.1(b)(ii)(A) of the Option Purchase Agreement.   3.2   Upon
receipt of such utilization request and an Updated Seller Parties Disclosure
Schedule, the Lender shall make available the Loan to the Borrower by means of
payment of the same into the Borrower’s account the particulars of which shall
be specified in the utilisation request.   3.3   The Loan will be disbursed in
one amount on the Utilisation Date and any amount not drawn will be immediately
cancelled.   3.4   Notwithstanding anything to the contrary contained in any
other agreement between the parties, including without limitation Section 5.1(i)
of the Preferred Stock Purchase Agreement, Lender hereby expressly consents to
any utilization request submitted by the Borrower hereunder.   4.   INTEREST  
4.1   Interest shall accrue on any Loan at an interest rate of 6% per annum
commencing on the applicable Utilization Date. Such interest will be paid by the
Borrower on the date the Loan is due and payable.   4.2   Interest shall accrue
from day to day and will be calculated on the basis of a year consisting of
360 days and payable for the actual number of days elapsed.   4.3   If the
Borrower fails to pay any amount payable by it under this Agreement on its due
date, default interest shall accrue on the overdue amount from the due date up
to the date of actual payment (both before and after judgment) at the aggregate
of the rate specified in Clause 4.1 and 2% per annum.   5.   REPAYMENT   5.1  
The Borrower shall repay the Loan in its entirety within ten Business Days of
the earlier of (i) an Event of Default, or (ii) nine (9) months after the
earlier of the expiration or termination of the Option Period (as defined in the
Option Purchase Agreement) (the “Repayment Date”).   5.2   No amount repaid may
subsequently be re-borrowed.

 



--------------------------------------------------------------------------------



 



5.3   The Borrower may not prepay the Loan until after the earlier of the
expiration or termination of the Option Period at which time the Loan may be
prepaid without penalty.   6.   SECURITY INTEREST   6.1   The Borrower and the
Lender hereby agree that the Borrower shall grant to the Lender a first ranking
right of pledge, encumbrance, collateral or any other security right over all of
the assets (including Borrower’s Proprietary Rights) as specified in Schedule 1
as security for the repayment of any amount under the Loan.   6.2   The security
interest will be created by means of the Parties entering into documents
substantially in the forms as set out in Schedule 2 to this Agreement (Form of
Security Documents).   7.   REPRESENTATIONS AND WARRANTIES   7.1   The
representations set out in this Clause 7 are:

  (a)   made by the Borrower on the date of this Agreement; and     (b)   deemed
to be repeated by the Borrower by reference to the facts and circumstances then
existing on each subsequent day for so long as the Loan or other amount is or
may become outstanding under this Agreement.

7.2   The Borrower represents and warrants that :

  (a)   It is a private limited liability company corporation (besloten
vennootschap met beperkte aansprakelijkheid), duly incorporated and validly
existing under the laws of the Netherlands;     (b)   It has the power to own
its assets and carry on its business as it is being conducted;     (c)   The
obligations expressed to be assumed by it in this Agreement are legal, valid,
binding and enforceable obligations;     (d)   No Event of Default is
outstanding or likely to result from the making of the Loan;     (e)   It has
not taken any corporate action nor have any other steps been taken or legal
proceedings been started or threatened against it for its bankruptcy,
insolvency, reorganization, moratorium, or other law affecting the rights of
creditors generally, or the appointment of a bankruptcy or moratorium
administrator, trustee, receiver or similar officer;     (f)   No litigation or
administrative proceeding of or before any court or agency has been started or
is threatened against the Borrower which could reasonably be expected to have a
material adverse effect on the business, assets or financial condition of the
Borrower;     (g)   Its entry into and performance of this Agreement and the
transactions contemplated by this Agreement do not conflict with any law or
judicial or official regulation applicable to it, with its constitutional
documents or with any agreement or document binding on it;

 



--------------------------------------------------------------------------------



 



  (h)   No attachments are made or seizures have been levied or enforced upon or
sued out against (A) any material portion of its revenues or (B) against its
assets; and     (i)   All information supplied by it is true, complete and
accurate in all material respects as of the date it was given and is not
misleading in any material respect.

7.3   The Borrower acknowledges that in connection with entering into this
Facility agreement, the Borrower entered into the Option Purchase Agreement and
Preferred Stock Purchase Agreement with Lender. Subject to the disclosure
schedules to the Option Purchase Agreement and Preferred Stock Purchase
Agreement, including any Updated Seller Parties Disclosure Schedule delivered
hereunder, the representations and warranties of Borrower set forth in the
Option Purchase Agreement and Preferred Stock Purchase Agreement that are
qualified as to materiality are correct and complete in all respects, and all
other representations and warranties of Borrower set forth in the Option
Purchase Agreement and Preferred Stock Purchase Agreement are correct and
complete in all material respects. Notwithstanding the foregoing, each
representation and warranty set forth in the Option Purchase Agreement which
refers to the “Effective Date” shall be true and correct as of the date of any
Updated Seller Parties Disclosure Schedule notwithstanding that such
representation or warranty, as the case may be, refers to the “Effective Date,”
provided that such representations and warranties shall be qualified by each
Updated Seller Parties Disclosure Schedule to the extent there are any
disclosures of actual facts in existence on the date of such Updated Seller
Parties Disclosure Schedule that have occurred or been discovered since the
Effective Date, and (i) such disclosures are not material, or (ii) the Borrower
obtained the approval of the Supervisory Board of Directors of the Borrower
(including the director designated by the Lender) or the prior written consent
of the Purchaser Representative (as defined in the Preferred Stock Purchase
Agreement) pursuant to Section 5.1 of the Preferred Stock Purchase Agreement
with respect to an action of the Borrower which directly caused such material
change.   8.   UNDERTAKINGS   8.1   The undertakings in this Clause 8 will
remain effective from the date of this Agreement until all amounts to be paid by
the Borrower under this Agreement have been irrevocably paid.   8.2   The
Borrower shall promptly inform the Lender if an Event of Default has occurred or
is likely to occur.   8.3   The Borrower shall ensure that at all times the
claims of the Lender against it under this Agreement rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors save
those whose claims are preferred by any laws of general application and with the
exception of any rights of set-off or counterclaims that may be asserted against
it.   8.4   The Borrower shall not sell, transfer or otherwise dispose of its
assets or revenues with the exception of disposals of trading assets or the
expenditure of cash, in each case on normal commercial terms and in the ordinary
course of business unless and until the Loan is repaid by Borrower in its
entirety.   9.   EVENTS OF DEFAULT   9.1   Each event described in this Clause 9
is an Event of Default:

 



--------------------------------------------------------------------------------



 



  (a)   The Borrower does not pay (or evidences an intention not to pay) any
amount payable under this Agreement at the time and in the manner as provided
for in this Agreement;     (b)   Any representation or statement made or deemed
to be made by the Borrower in this Agreement or any other document delivered by
it or on its behalf under or in connection with this Agreement is or proves to
have been untrue, inaccurate or misleading in any material respect when made or
deemed to be made;     (c)   The Borrower fails to duly perform any other
obligation under this Agreement, which non-performance if capable of remedy is
not remedied within 21 days after the Lender’s relevant notice to the Borrower;
    (d)   An attachment or seizure affects any assets of the Borrower and is not
discharged within 21 days or any steps are taken to enforce any security
interest over any assets of the Borrower;     (e)   Any of the following events
or circumstances affects the Borrower:

  (i)   It is unable or shall admit in writing its inability to pay its debts as
they fall due or, by reason of actual or anticipated financial difficulties, it
suspends making payments on any of its debts or commences negotiations with any
of its creditors with a view to rescheduling any of its indebtedness;     (ii)  
It becomes subject to a winding-up;     (iii)   It proposes or takes any
corporate action, or any person commences any litigation or administrative
proceedings or other formal procedure, in relation to its winding-up which in
the case of an involuntary action is not dismissed within 30 days;

  (f)   The Borrower is declared bankrupt, insolvent, subject to reorganization,
moratorium, or to any other law affecting the rights of creditors generally;    
(g)   The Borrower is dissolved, a resolution for its dissolution is passed or a
request for its dissolution is filed;     (h)   The Borrower terminates all or a
substantial part of its business;     (i)   At any time it is unlawful for the
Borrower to perform any or all of its obligations under this Agreement or any
obligation of the Borrower under this Agreement is illegal, invalid or
unenforceable;     (j)   The Borrower breaches any of its representations,
warranties or covenants in the Option Purchase Agreement, the Preferred Stock
Purchase Agreement, the IP Pledge Agreement or impairs any of the Lender’s
rights set forth in the Borrower’s articles of association; or     (k)   Any
event or circumstance occurs that, in the opinion of the Lender, might have,
directly or indirectly, a material adverse effect on the Borrower’s ability to
perform any of its obligations under this Agreement.

 



--------------------------------------------------------------------------------



 



9.2   If an Event of Default has occurred, the Loan together with accrued
interest and all other amounts owing under this Agreement will immediately be
due and payable without any default notice or court intervention being required.
  10.   COSTS AND EXPENSES       The Lender and the Borrower shall each bear
their own costs and expenses incurred in connection with this Agreement.   11.  
INDEMNITY       The Borrower undertakes to indemnify the Lender against any loss
or liability incurred by the Lender (including any loss of margin or other loss
or expense on account of funds borrowed, contracted for or utilised to fund any
amount payable under this Agreement) as a result of:

  (a)   any payment of principal of or interest on the Loan or of an overdue
amount being received otherwise than on its due date; or     (b)   an Event of
Default.

12.   TAXES   12.1   All payments to be made by the Borrower under this
Agreement shall be made free and clear of and without deduction for or on
account of tax, except to the extent the Borrower is required to make such a
payment subject to tax. If any tax must be deducted or withheld from any amount
payable or paid by the Borrower, then the Borrower shall pay such additional
amounts as are necessary to ensure that the Lender receives a net amount equal
to the amount which it would have received if no such deduction or withholding
had been made or required to be made. The Borrower shall promptly notify the
Lender if it is required to make a deduction or withholding.   12.2   If the
Lender is required to pay any amount in respect of tax on any payment due from
the Borrower under this Agreement, the Borrower shall promptly reimburse the
Lender for that payment at its first request.   13.   PAYMENTS   13.1   All
payments payable by the Borrower shall be made and calculated without reference
to any set-off or counterclaim. Each payment by the Borrower under this
Agreement shall be made for value on its due date, without any notice from the
Lender being required, by deposit of immediately available funds to the account
designated by the Lender.   13.2   All payments pursuant to this Agreement shall
be made in United States Dollars (USD).   13.3   All payments to be made by the
Borrower under this Agreement shall be calculated and be made:

  (a)   without, and clear of any deduction for, set-off or counterclaim; and  
  (b)   clear of any deduction or withholding for, or on account of, any tax,
levy, impost, duty or other charge of a similar nature, other than any such
deduction or withholding required by law.

 



--------------------------------------------------------------------------------



 



13.4   If the Borrower is required to make a deduction or withholding as
referred to in Subclause 13.3 (b), the amount of the payment due from it shall
be increased to an amount which, after making the deduction or withholding,
leaves an amount equal to the payment which would have been due if no deduction
or withholding had been required.   14.   SET-OFF       The Lender may set off
any obligation due and payable by the Borrower under this Agreement against any
obligation (whether or not under this Agreement and whether or not due and
payable) owed by the Lender to the Borrower. If the obligations are in different
currencies, the Lender may convert either obligation at a market rate of
exchange in its usual course of business for the purpose of the set-off.   15.  
CHANGES TO THE PARTIES       All covenants and agreements of the Parties
contained in this Agreement shall be binding and inure to the benefit of their
respective successors and permitted assigns. Each of the Parties may assign any
rights or obligations under this Agreement.   16.   COUNTERPARTS       This
Agreement may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original, and such counterparts
together shall constitute only one instrument.   17.   NOTICES       Any notice
or other communications provided under this Agreement shall be in writing in the
English language and addressed or delivered, to the applicable person at the
address set forth in the header of this Agreement, or such other address of
which such Party has specified in any written notice to the other Party hereto.
  18.   TERMINATION, SUSPENSION, AMENDMENTS, WAIVERS AND REMEDIES CUMULATIVE  
18.1   The Borrower cannot rescind (ontbinden) this Agreement in whole or in
part.   18.2   The Borrower shall bear the risk of any error (dwaling) made by
it in relation to this Agreement.   18.3   The Borrower may not suspend
(opschorten) compliance with its obligations under or in connection with this
Agreement on whatever grounds.   18.4   This Agreement may be amended,
supplemented or waived only by a written agreement between the parties.   18.5  
The rights of the Lender under this Agreement may be exercised as often as
necessary, are cumulative and not exclusive of its rights under general law. No
failure or delay on the part of the Lender in exercising any right shall operate
as a waiver or impair that right. No waiver of any such right shall be effective
unless given in writing.

 



--------------------------------------------------------------------------------



 



19.   CHANGES TO PARTIES   19.1   The Lender may:

  (a)   assign (overdragen) its rights under this Agreement (in whole or in
part); or     (b)   transfer its legal relationship (rechtsverhouding) under
this Agreement (in whole or in part) to another person.

19.2   Any transfer as referred to in this Clause 19 shall be made by a deed of
transfer governed by Dutch law. The Borrower hereby cooperates with any transfer
in anticipation. Any transfer shall take effect by notice to the Borrower
(whether prior to or after the signing of the deed of transfer).   19.3   The
Borrower may not assign, transfer or encumber any of its rights or obligations
under or in connection with this Agreement.   20.   EVIDENCE       The entries
made in the accounts maintained by the Lender; and any certification or
determination by the Lender of an amount or rate under this Agreement; are
conclusive evidence (dwingend bewijs) of the matters to which they relate.   21.
  SEVERABILITY       If a provision of this Agreement is invalid or
unenforceable in any jurisdiction that shall not affect the validity or
enforceability of any other provision of this Agreement and the validity or
enforceability in other jurisdictions of that or of any other provision of this
Agreement.   22.   GOVERNING LAW AND JURISDICTION   22.1   This Agreement is
governed by the law of the Netherlands.   22.2   The competent courts of
Amsterdam, the Netherlands shall have exclusive jurisdiction with regard to
disputes in connection with this Agreement.

 



--------------------------------------------------------------------------------



 



THUS AGREED



 
NUVASIVE, INC.
by:
its:




 
PROGENTIX ORTHOBIOLOGY B.V.
by:
its: Director

 



--------------------------------------------------------------------------------



 



Schedule 1

Patents
***
Trademarks
***
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



Schedule 2
INTELLECTUAL PROPERTY SECURITY AGREEMENT
     This Intellectual Property Security Agreement is entered into as of the
Effective Date by and between NuVasive, Inc., a company incorporated under the
laws of Delaware (“Lender”) and Progentix Orthobiology B.V., a private company
with limited liability organized and existing under the laws of the Netherlands
(“Borrower”).
RECITALS
     A. Lender has agreed to make certain advances of money and to extend
certain financial accommodation to Borrower (the “Loans”) in the amounts and
manner set forth in that certain Senior Secured Facility Agreement by and
between Lender and Borrower dated the Effective Date (as the same may be
amended, modified or supplemented from time to time, the “Loan Agreement”;
capitalized terms used herein are used as defined in the Loan Agreement). Lender
is willing to make the Loans to Borrower, but only upon the condition, among
others, that Borrower shall grant to Lender a security interest in the
Borrower’s Proprietary Rights to secure the obligations of Borrower under the
Loan Agreement.
     B. Pursuant to the terms of the Loan Agreement, Borrower has granted to
Lender a security interest in all of Borrower’s right, title and interest to and
under all of the Borrower’s assets, including its Proprietary Rights.
     NOW, THEREFORE, for good and valuable consideration, receipt of which is
hereby acknowledged, and intending to be legally bound, as collateral security
for the prompt and complete payment when due of its obligations under the Loan
Agreement, Borrower hereby represents, warrants, covenants and agrees as
follows:
AGREEMENT
     To secure its obligations under the Loan Agreement, Borrower grants and
pledges to Lender a security interest in all of Borrower’s right, title and
interest in, to and under its assets, including without limitation its
Proprietary Rights listed on ExhibitA hereto, and including without limitation
all proceeds thereof (such as, by way of example but not by way of limitation,
license royalties and proceeds of infringement suits), the right to sue for
past, present and future infringements, all rights corresponding thereto
throughout the world and all re-issues, divisions continuations, renewals,
extensions and continuations-in-part thereof.
     This security interest is granted in conjunction with the security interest
granted to Lender under the Loan Agreement. The rights and remedies of Lender
with respect to the security interest granted hereby are in addition to those
set forth in the Loan Agreement and the IP Pledge Agreement, and those which are
now or hereafter available to Lender as a matter of law or equity. Each right,
power and remedy of Lender provided for herein or in the Loan Agreement or the
IP Pledge Agreement, or now or hereafter existing at law or in equity shall be
cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein and the exercise by Lender of any one or more of the
rights, powers or remedies provided for in this Intellectual Property Security
Agreement, the Loan Agreement or the IP Pledge Agreement, or now or hereafter
existing at law or in equity, shall not preclude the simultaneous or later
exercise by any person, including Lender, of any or all other rights, powers or
remedies.

 



--------------------------------------------------------------------------------



 



This Agreement is governed by the laws of the state of New York without regard
to conflicts of law principles.
IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

                      BORROWER:
 
            Address of Borrower:   PROGENTIX ORTHOBIOLOGY B.V.
 
            Professor Bronkhorstlaan   By: JD de Bruijn Holding BV, its solely
10 D, (3723 MB) Bilthoven, the Netherlands   authorized statutory director
 
           
Attn:
      Title:    
 
                    Name: Joost D de Bruijn         Title: General Director
 
           
 
      LENDER:
 
            Address of Lender:   NUVASIVE, INC.
 
            7475 Lusk Boulevard   By:    
 
            San Diego, CA 92121   Title:    
 
           
 
           
Attn:
           
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT A

Patents
***
Trademarks
***
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



Schedule 3
Form of Utilisation Request

     
From:
  Progentix Orthobiology B.V.  
To:
  NuVasive, Inc.

Dated:
Dear Sirs
Progentix Orthobiology B.V. — U.S.$5,000,000 Senior Secured Facility Agreement
dated January 8, 2009 (the “Agreement”)

  1.   We refer to the Agreement. This is a Utilisation Request. Terms defined
in the Agreement have the same meaning in this Utilisation Request unless given
a different meaning in this Utilisation Request.     2.   We wish to borrow a
Loan on the following terms:

         
 
  Proposed Utilisation Date:   [                    ] or, if that is not a
 
      Business Day, the next Business Day)
 
  Amount:   [                    ]
 
  Interest Period:   [                    ]
 
  Purpose:   [                    ]

  3.   We confirm that no Event of Default is continuing or would result from
the proposed Loan on the date of this Utilisation Request.     4.   The proceeds
of this Loan should be credited to [account].     5.   This Utilisation Request
is irrevocable.

Yours faithfully
 
authorised signatory for
Progentix Orthobiology B.V.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
AMENDMENT OF THE ARTICLES OF ASSOCIATION
PROGENTIX ORTHOBIOLOGY B.V.
On the       day of       two thousand and nine, appeared before me, Alexander
Joannes Wiggers, civil law notary in Amsterdam:
     .
The person appearing declared as follows:

I.   The Articles of Association of Progentix Orthobiology B.V., a private
company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid), with corporate seat in Bilthoven and office address at
     , registered with the Trade Register under number       (hereinafter
referred to as: the “Company”), were lastly established by a deed of amendment
executed on       two thousand and       before      , civil law notary in      
(declaration of no objections dated       two thousand and      , number B.V.:
     ).   II.   By written resolution of the Company’s general meeting of
shareholders dated       two thousand and      , it has been resolved:

  a.   to amend the Articles of Association of the Company as mentioned below,
and     b.   to authorize the person appearing to apply for the declaration of
no objections and to execute the notarial deed amending the Articles of
Association of the Company.

The shareholders’ resolution has been attached to this deed.

III.   On behalf of the Minister of Justice a declaration of no objections,
number B.V.       has been issued in accordance with Article 2:235 Dutch Civil
Code on       two thousand and      .

The declaration of no objections has been attached to this deed.
The person appearing, acting in said capacity, declared hereby to partially
amend the Articles of Association of the Company, laying them down as follows:

I.
Article 3.1 is hereby amended and will read as follows:
  3.1   The authorised capital of the company amounts to ninety thousand euro
(EUR 90,000), divided into three million (3,000,000) cumulative preference
shares A, three million (3,000,000) cumulative preference shares B and three
million (3,000,000) (3,000,000) ordinary shares, each share of the value of one
euro cent (EUR 0.01).   II.
Article 3.2 is hereby amended and will read as follows:

- 1 -



--------------------------------------------------------------------------------



 



3.2   Everywhere where mention is made in these articles of association of
‘cumulative preference shares’ and ‘cumulative preference shareholders’ those
terms shall be deemed to include both the cumulative preference shares A and the
cumulative preference shares B, and the holders of cumulative preference shares
A and cumulative preference shares B, unless the contrary is explicitly clear.
Everywhere where mention is made in these articles of association of ‘shares’
and ‘shareholders’ those terms shall be deemed to include both the ordinary
shares and the cumulative preference shares, and the holders of ordinary shares
as well as the holders of cumulative preference shares, unless the contrary is
explicitly clear.   III.
Article 16.5 is hereby deleted and 16.6 through 16.8 are renumbered 16.5 through
16.7.
  IV.
Article 21.6 is hereby deleted and 21.8 through 21.10 are renumbered 21.6
through 21.8
  V.
Article 26.2 is hereby amended and will read as follows:
  26.2   All resolutions of the general meeting need to be passed by an absolute
majority of the votes cast, except where a larger majority is required by law or
by these articles of association, and with due observance of the provisions of
Article 28.1.   VI.
Article 28.2 is hereby deleted.

Finally, the person appearing, acting in said capacity, declared the following.

(i)   Immediately prior to the execution of this deed the Company’s issued share
capital amounts to twenty-thousand euro (EUR 22,000), divided into eighteen
thousand (18,000) ordinary shares and four thousand (4,000) preferred shares,
each share with a nominal value of one euro (EUR 1).   (ii)   The ordinary
shares, numbered       through       as well as the preferred shares, numbered
CP 2,401 through CP 4,000 are herewith converted into eight hundred eighty
thousand (880,000) preferred shares B with a nominal value of one Euroe cent
(EUR 0.01), renumbered CPB1 through CPB 880,000 [note: further data to be
derived from deed of transfer to NuVa].   (iii)   The two thousand four hundred
(2,400) preferred shares, numbered CP 1 through CP 2400 are herewith converted
into 240,000 preferred shares A with a nominal value of one Euro cent (EUR 0.01)
and renumbered CPA 1 through CPA 240,000.   (iv)   Upon the execution of this
deed the Company’s issued share capital amounts to twenty-two thousand euro (EUR
22,000) divided into:

  (a.)   one million eighty thousand (1,080,000) ordinary shares, numbered 1
through 1,080,000;     (b.)   twohundred forty thousand (240,000) preferred
shares A, numbered CPA1 through CPA 240,000;     (c.)   eight hundred eighty
thousand (880,000) preferred shares B, numbered CPB 1 through CPB 880,000;

- 2 -



--------------------------------------------------------------------------------



 



     all shares with each with a nominal value of one euro cent (EUR 0.01).
The person appearing is known to me, civil law notary, and the identity of the
person appearing mentioned in this deed has been determined by me, civil law
notary, by means of the relevant document mentioned hereinbefore.
This deed has been executed at Amsterdam on the date mentioned at the head of
this deed.
The contents of this deed have been stated and explained to the person appearing
by me, civil law notary.
Furthermore the consequences of this deed have been pointed out to the person
appearing. The person appearing declared to have in good time taken cognisance
of the contents of this deed and to agree with the contents.
Thereupon, after a limited part of this deed had been read out, it has been
signed by the person appearing and by me, civil law notary.

- 3 -



--------------------------------------------------------------------------------



 



articles of association for a private limited liability company
Name and registered office

1.1.   The name of the company is: Progentix Orthobiology B.V.:   1.2.   The
company has its registered office in the Municipality of Bilthoven.

Object

2.   The object of the company is:

  (a)   to develop and to sell products which has to do with biotechnology.    
(b)   to establish and acquire, participate in, cooperate with, manage and
finance (or cause to be financed) other enterprises of any legal form whatever;
    (c)   to provide and enter into loans of money, to manage and dispose of
registered property and to furnish security, including security for the debts of
other parties;     (d)   to perform all other activities which are connected
with or conductive to the above in the broadest sense of the word.

Capital and shares

3.1.   The authorised capital of the company amounts to € 90,000.00 (ninety
thousand euros) divided into 30,000 (thirty thousand) cumulative preference
shares and 60,000 (sixty thousand) ordinary shares, each of the value of €1.00
(one euro).   3.2.   Everywhere where mention is made in these articles of
association of ‘shares’ and ‘shareholders’ those terms shall be deemed to
include both the ordinary shares and the cumulative preference shares, and the
holders of ordinary shares as well as the holders of cumulative preference
shares, unless the contrary is explicitly clear.

Registered shares

4.1.   The shares shall be in name and shall have been numbered for each kind of
shares separately consecutively starting from the number 1.   4.2.   No share
certificates can be issued.

The issue of shares

         
5.1.
  (a)   The issue of shares (including the granting of rights to subscribe for
shares) shall be effectuated by a resolution of the general meeting of
shareholders, referred to below as: ‘the general meeting’.
 
       
 
  (b)   The general meeting shall also determine the price and the terms and
conditions of

1



--------------------------------------------------------------------------------



 



vanGrafhorstnotarissen

      issue, with due observance of these articles of association. Upon the
resolution to issue it can be determined that a share premium created by
payment(s) above par shall be formed exclusively for the benefit of holders of
the kind of shares to which the payment(s) relate.     (c)   The issue price may
not be below par value.     (d)   The general meeting may delegate its power to
pass the resolutions referred to at (a) and (b) to another organ of the company
and may revoke this delegated power.     (e)   The issue of a share also
requires an instrument intended for this purpose and executed before a civil-law
notary practising in the Netherlands, to which the persons concerned are
parties.

5.2   Upon the issue of shares each shareholder shall have a pre-emptive right
in proportion to the joint amount of his shares, except where the law provides
otherwise. Upon exercising their pre-emptive right holders of the kind of shares
to be issued shall have priority in proportion to the Joint amount of the kind
of shares in question they are holding, in relation to holders of shares of the
other kind. That pre-emptive right can not be assigned. The pre-emptive right
may, each time for a single issue, be limited or excluded by the body authorised
to issue.

Payment on shares

6.1   The nominal amount must be paid up when subscribing for a share. It may be
stipulated that a part of the nominal amount, not exceeding three-quarters, need
be paid up only when the Board of Managing Directors requests such payment   6.2
  Payment for shares shall be made in Dutch currency in so far as no other form
of contribution has been agreed upon. Payment may be made in a foreign currency
only with the permission of the Board of Managing Directors.

Register of shareholders

7.1   The Board of Managing Directors shall keep a register containing the names
and addresses of all shareholders, the number of shares held by them and the
kind of shares, together with the date on which they acquired the shares, the
date of acknowledgement or service, and the amount paid up on each share. The
register shall also contain the names and addresses of those who have a right of
usufruct or pledge in respect of the shares, together with the date on which
they acquired the right, the date of acknowledgement or service, and
specification of the rights attached to the shares to which they are entitled in
accordance with Article 8, together with the names and addresses of the holders
of depositary receipts issued for shares with the cooperation of the company.

2



--------------------------------------------------------------------------------



 



vanGrafhorstnotarissen

7.2.   The register shall be regularly updated, subject to the proviso that
every change to the particulars referred to in paragraph 1 should be noted in
the register as quickly as possible. The register shall also contain a note of
every discharge from liability granted in respect of payments not yet made,
together with the date on which the discharge is granted.   7.3.   Each
shareholder and any person having a right of usufruct or pledge in respect of
shares and each holder of depositary receipts issued for shares with the
cooperation of the company shall be obliged to notify the company in writing of
their address.   7.4.   The Board of Managing Directors shall, upon request,
issue to the person referred to above in paragraph 1 an extract from the
register relating to his right to a share free of charge. If the share is
subject to a usufruct or a pledge, the extract shall specify who is entitled to
the rights referred to in Article 8.   7.5.   The Board of Managing Directors
shall deposit the register at the office of the company for inspection by the
shareholders and by the usufructuaries and pledgees entitled to the rights
referred to in Article 8, paragraph 2, and by the holders of depositary receipts
issued for shares with the cooperation of the company. The particulars contained
in the register in respect of shares that have not been paid up in full shall be
available for public inspection; a copy or extract of such particulars shall be
issued at no more than cost price.

Usufruct/pledge

8.1.   A usufruct may be created on shares. The voting right on shares subject
to a usufruct is vested in the shareholder. Notwithstanding this provision, the
usufructuary shall have the voting right

  -   if it is a usufruct as referred to in Articles 4:19 and 4:21 of the Dutch
Civil Code (Burgerlijk Wetboek), unless provided otherwise by the parties or by
the cantonal section of the court pursuant to Article 4:23, paragraph 4, of the
Dutch Civil Code (Burgerlijk Wetboek) when the usufruct is created, or     -  
if this is stipulated when the usufruct is created, provided that both this
provision and (in the event of transfer of the usufruct) the transmission of the
voting right have been approved by the organ of the company designated by the
articles of association for granting approval of a proposed transfer of shares
or, in the absence of such a designation, by the general meeting.

8.2.   A shareholder who has no voting rights and a usufructuary who has voting
rights shall have the rights conferred by law on the holders of depositary
receipts issued for shares with the cooperation of the company. A usufructuary
who does not have voting rights shall have the

3



--------------------------------------------------------------------------------



 



vanGrafhorstnotarissen

    rights conferred by law if no provision to the contrary is made when the
usufruct is created or transferred.   8.3.   Shares may be pledged. The
provisions of paragraph 1 and 2 of this Article shall apply mutatis mutandis
upon the occasion of creation of the pledge and if another person exercises the
rights of the pledgee.

Depositary receipts

9.1.   A resolution of the Board of Managing Directors to cooperate in the issue
of depositary receipts for shares in the company shall require the prior
approval of the general meeting.   9.2.   Depositary receipts for shares may not
be issued to bearer. If this provision has been breached, the rights attached to
the relevant shares may not be exercised as long as the bearer receipts are
outstanding.   9.3.   For the purposes of these articles of association,
depositary receipt holders shall be deemed to mean the holders of a depositary
receipts issued for shares with the cooperation of the company as well as
persons who, pursuant to Article 8, have the rights conferred by law on
depositary receipt holders.   9.4.   For the purposes of these articles of
association depositary receipts are deemed to mean depositary receipts issued
for shares with or without the cooperation of the company.

Joint property

10.   If shares, restrictive rights on shares or depositary receipts issued for
shares are held jointly, the persons jointly entitled may be represented in
dealings with the company only by one person notified to the company in writing.

Acquisition of shares in its own capital / Reduction of capital

11.1.   The acquisition by the company of shares in its own capital that have
not been fully paid up shall be void.   11.2.   Fully paid-up shares in the
company may be acquired by the company only free of charge or if all the
following provisions have been fulfilled:

  (a)   the net assets of the company, less the acquisition price, is not less
than the aggregate of the paid-up and called-up part of the capital and the
reserves that must be kept by law;     (b)   the aggregate of the nominal value
of the shares to be acquired and already held in the capital of the company by
the company and its subsidiaries does not exceed one-half of the issued capital;
    (c)   authorisation to acquire has been granted by the general meeting or by
another

4



--------------------------------------------------------------------------------



 



vanGrafhorstnotarissen


         organ of the company designated by the general meeting for this
purpose.   11.3.   For the purposes of the validity of any acquisition, the
deciding factor shall be the amount of the net assets of the company according
to the last approved balance sheet, less the acquisition price for shares in the
company’s capital and payments from profits or reserves to third parties for
which the company and its subsidiaries became liable after the date of the
balance sheet. If a period of more than six months has elapsed since the start
of the financial year, without the annual accounts having been adopted,
acquisition in accordance with the provisions of paragraph 2 shall not be
permitted.   11.4.   The preceding paragraphs shall not apply to shares acquired
by the company by universal succession.   11.5.   For the purposes of this
Article, the term share shall be deemed to include any depositary receipt issued
for such a share.   11.6.   The general meeting may decide to reduce the issued
capital by cancelling shares or by reducing the amount of shares by amending the
articles of association, subject to the relevant provisions of the law.   11.7.
  Partial repayment on shares or exemption from the obligation to pay shall only
be possible by way of execution of a resolution to reduce the nominal amount of
the shares. Such a repayment or exemption may occur pro rata with respect to all
shares or exclusively with respect to the shares of a certain kind; the
requirement of proportionality applies to those shares. The requirement of
proportionality may be deviated from only with the consent of all shareholders
involved.

No support for the acquisition of shares in the company

12.1.   The company may not, with a view to the subscription for or acquisition
by other persons of shares in its capital or depositary receipts for such
shares, provide any security, guarantee the share price, otherwise act as surety
for other persons or undertake to be jointly and severally liable as co-debtor
or in any other manner bind itself with or for any other party. This prohibition
applies equally to the company’s subsidiaries.   12.2.   Loans may be granted by
the company for the purpose of subscribing for or acquiring shares in its
capital or depositary receipts for such shares only up to a maximum of the
amount of the distributable reserves and with the authorisation of the general
meeting.   12.3.   The company shall keep a non-distributable reserve equal to
the outstanding amount of the loans referred to in the preceding paragraph.

Transfer of Shares

13.1.   A transfer of shares or of a restrictive right on shares requires an
instrument of transfer to

5



--------------------------------------------------------------------------------



 



vanGrafhorstnotarissen

    which the persons concerned are party and which is executed for this purpose
before a civil-law notary practising in the Netherlands.   13.2.   The transfer
of a share has effect by law against the company. Except where the company is
also party to the juristic act, the rights attaching to the shares may be
exercised only after the company has acknowledged the juristic act or the
instrument has been served on it in accordance with the relevant statutory
provisions or after the company has acknowledged the transfer by registration in
the register of shareholders referred to in Article 7.

Restrictions on transfer / General obligation to offer

14.1.   Shares may be transferred only after they have first been offered for
sale to the co-shareholders in the manner referred to below.   14.2.   A
shareholder need not offer his shares for sale if the transfer occurs with the
written consent of the co-shareholders within three months of the date on which
they give their consent.   14.3.   A shareholder who wishes to transfer one or
more shares, referred to below as the offeror, shall notify the Board of
Managing Directors which shares he wishes to transfer. Such notification shall
constitute an offer to sell the shares to his co-shareholders. If the company
holds shares in its own capital it may be deemed to be a co-shareholder for this
purpose only if this has been agreed by the offeror in his offer.       The
share price shall, unless the shareholders unanimously agree otherwise, be
determined by one or more independent experts to be appointed by the
shareholders by mutual agreement. If the shareholders fail to reach agreement on
this matter within two weeks of receipt of notice of the offer referred to in
paragraph 5 below, any party may apply to the cantonal section of the court
(kantonrechter van de rechtbank) in whose district the company has its
registered office for the appointment of three independent experts.   14.4.  
The experts referred to in the preceding paragraph shall be entitled to inspect
all books and documents of the company and to obtain any information which may
assist them in their valuation.   14.5.   The Board of Managing Directors shall,
within two weeks of receipt of the notification referred to in paragraph 3,
notify the co-shareholders of the offer made by the offeror and notify each
shareholder of the share price within two weeks of the date on which it is fixed
by the experts or agreed by the shareholders.   14.6.   Notwithstanding the
provisions of paragraph 8, the Board of Managing Directors shall, if notified to
this effect by all co-shareholders within the period stipulated in that
paragraph,

6



--------------------------------------------------------------------------------



 



vanGrafhorstnotarissen

    inform the offeror without delay that the offer has not been taken up or has
not been taken up in full.   14.7.   Shareholders who wish to buy the shares
offered for sale shall notify the Board of Managing Directors accordingly within
two weeks of receiving notification of the share price in accordance with
paragraph 5.   14.8.   The Board of Managing Directors board shall then allot
the offered shares to the applicants and shall notify the offeror and all
shareholders of the allotment within two weeks of the expiry of the period
specified in paragraph 7.       In so far as the shares have not been allotted
the Board of Managing Directors shall also notify the offeror and all
shareholders of that fact within the specified period.   14.9.   The shares
shall be allotted by the Board of Managing Directors to the applicants as
follows;

  (a)   in proportion to the nominal value of the shares held by the applicants;
    (b)   in so far as proportionate allotment is not possible, the allotment
shall be decided by the drawing of lots;

    Shares may be allotted to the company only if no application for such shares
has been made by the other co-shareholders.       No one may be offered more
shares than he has applied for.   14.10.   The offeror may withdraw his offer
provided he does so within one month after he has been notified to which
shareholders he may sell all the shares to which the offer relates and at what
price.   14.11.   The shares purchased shall be delivered, in consideration of
simultaneous payment of the purchase price, within eight days of the expiry of
the period during which the offer may be withdrawn.   14.12.   If the offeror
has not withdrawn his offer, he may freely transfer the offered shares within a
period of three months following the notification referred to in paragraph 6 or
8 that the offer has not been taken up or not taken up in full.   14.13.   When
determining the price, the experts referred to in paragraph 3 shall decide
fairly who will bear the costs of the valuation. They may indicate that one of
the determinants is whether or not the offeror withdraws his offer,   14.14.  
The provisions of this Article shall, as far as possible, apply mutatis mutandis
to the disposal by the company of shares purchased or otherwise acquired by it.
  14.15.   The provisions of this Article shall not apply if the shareholder is
obliged by law to transfer a share to a former shareholder.

7



--------------------------------------------------------------------------------



 



vanGrafhorstnotarissen
Special obligation to offer

     

15.1.  a.   If a shareholder dies or loses the unfettered control of his assets
or if a matrimonial community of property or a community of property under a
registered partnership of a shareholder is dissolved, his shares must be offered
for sale In accordance with the provisions of the following paragraphs.

          b.   The same obligation to offer shares for sale exists if the voting
right in respect of shares is no longer vested in the usufructuary and the
usufruct has been created on the basis of Article 4:19 or 4:21 of the Dutch
Civil Code (Burgerlijk Wetboek), or at the end of a usufruct of this kind.    
c.   Again, the same obligation to offer shares for sale exists if a
shareholder/legal entity is dissolved or if the shares of a shareholder/legal
entity are transferred under universal title as a result of a merger or division

15.2.   If an obligation to offer shares for sale exists, the provisions of
Article 14 shall apply mutatis mutandis, subject to the proviso that the
offeror:

           (a)   does not have the right to withdraw his offer in accordance
with paragraph 10 of that Article;     (b)   may retain the shares where the
offer has not been taken up or not fully taken up.

15.3.   Persons under an obligation to offer for sale one or more shares shall,
within thirty days of the obligation arising — or, in the case referred to in
paragraph 6 (b), upon expiration of the period referred to in that paragraph —
notify the Board of Managing Directors of their offer. In the absence of
notification, the Board of Managing Directors shall inform the persons obliged
to offer the shares for sale of their failure to notify and bring the terms of
the preceding sentence to their attention.

If they still fail to notify the company within eight days, the company shall
offer the shares for sale on behalf of the shareholders(s)
concerned and, if the offer for sale is taken up in full, deliver the shares to
the purchasers(s) in consideration of simultaneous payment of the purchase
price; the company has an irrevocable power to act in this way.   15.4.   The
company shall, in the event of a transfer of shares pursuant to the provisions
of the preceding paragraph, pay to the person or persons on whose behalf the
offer was made the net balance of the purchase price after deduction of any
costs incurred in the transaction.   15.5.   The voting right attached to the
shares, the right to participate in the general meeting and the right to
distributions shall be suspended during the period in which the shareholder
fails to discharge the obligation to offer the shares for sale on the basis of
the provisions of this article.

8



--------------------------------------------------------------------------------



 



vanGrafhorstnotarissen

15.6.   The obligation under paragraph 1 shall not apply:

  (a)   if all co-shareholders have given notice in writing within three months
of the obligation arising that they agree to the new shareholder or
shareholders;     (b)   if the shares form part of a community of property to
which not only the person who has contributed the shares to the community but
also one or more other persons are entitled, in so far as the shares are
transferred within one year of the dissolution of the community of property to
the person who contributed the shares to the community.

Management

16.1.   The Executive Board, consisting of a number of one or more managing
directors to be determined by the general meeting, under the supervision of a
Supervisory Board, consisting of one or more supervisory directors, shall be
charged with the management of the company.

16.2.   Managing directors shall be appointed by the general meeting and may be
suspended and discharged by the general meeting at all times. The Supervisory
Board, too, shall be authorized to suspend managing directors.

The general meeting may grant and deprive one or more managing directors of the
title of general manager at all times.   16.3.   The Executive Board can
determine a set of rules about its decision-making and about the particular
task(s) of each of the managing directors. All resolutions of the Executive
Board with respect to which the rules do not prescribe a larger majority, shall
be adopted by an absolute majority of the votes cast.

16.4.   All resolutions of the Executive Board with respect to the following
subjects shall require the prior approval of the Supervisory Board, or, for as
long as that Board is not yet functioning, the meeting of holders of cumulative
preference shares:

  a.   the adoption of an annual budget, comprising an investment plan and a
financial plan, that must be drawn up by the Executive Board each year;     b.  
the carrying out of legal acts as a consequence of which the annual plan of the
company is exceeded upon by 10% (ten percent) or more;     c.   the entering
into settlement agreements;     d.   the conducting and stopping of legal
proceedings (inclusive of mediation and arbitration proceedings) with the
exception of interim injunction proceedings that can not suffer delay;     e.  
the granting of bonuses or result-dependent remunerations to the Executive
Board,

9



--------------------------------------------------------------------------------



 



vanGrafhorstnotarissen

      the management team or the other employees of the company;     f.   the
entering into any share option agreement and the granting of individual share
options on the basis of such a plan;     g.   the adoption of (a) pension
scheme(s) and the granting of pension rights apart from those that result from
existing pension commitments;     h.   the entering into contracts, transactions
or obligations the amount of which exceeds €;100,000.00 (one hundred thousand
euros).     i.   the entering into and amending of employment contracts in which
a gross annual remuneration is granted of €50,000.00 (fifty thousand euros) or
more;     j.   the entering into an agreement or arrangement with a (person
affiliated with a) shareholder, managing director or supervisory director of the
company or of a subsidiary of the company;     k.   the appointment of
attorneys-in-fact or, as the case may be, empowered persons and terminating
their authorisation and title.

16.5.   All resolutions of the Executive Board with respect to the following
subjects shall require the prior approval of the meeting of cumulative
preference shareholders:

  a.   the opening or closing of branch establishments, taking or terminating a
direct or indirect participating interest in other companies or the termination
or changing of the extent of such a participating interest, in the home country
or abroad.     b.   the granting of money loans as well as the entering into
money loans as a borrower and into credit arrangements (including also lending
to or borrowing from affiliated companies) that do not exceed an amount of 10%
(ten percent) of the total nominal amount paid on preference shares increased by
the share premium;     c.   binding the company as a guarantor or several
co-debtor or binding the company in another way for obligations of third parties
not exceeding an amount of 10% (ten percent) of the total nominal amount paid on
preference shares increased by the share premium;     d.   the acquisition,
alienation, encumbrance, renting, letting out for rent of, or acquiring in any
other manner or granting of the use or enjoyment of, immovable and/or movable
property and/or property rights;     e.   The entering into agreements in which
a credit is granted to the company that exceeds an amount of 10% (ten percent)
of the total nominal amount paid on the preference shares increased by the share
premium.

10



--------------------------------------------------------------------------------



 



vanGrafhorstnotarissen

  f.   long term direct or indirect collaboration with other enterprises and the
termination of such collaboration;     g.   legal acts that do not fall under
the normal conduct of business of the company;     h.   initiating investments
or disinvestments or acquiring or divesting (a) company activity(ties);     i.  
the application for a moratorium or bankruptcy of the company;     j.   the
granting of registration rights or comparable rights;     k.   the entering
into, terminating or amending of (license) agreements with respect to
intellectual property rights of the company;     l.   the exercising of voting
rights on shares of a company in which the company participates.

16.6.   For the application of the paragraphs 16.4 and 16.5 a resolution of the
Executive Board to carry out a legal act shall be equated with a resolution of
the Executive Board to adopt or approve of a resolution of any body of a company
in which the company has a participating interest, provided that the latter
resolution requires approval as referred to in the paragraphs 16.4 and 16.5.

    The absence of approval as referred to in this paragraph shall not affect
the representative authority of the Executive Board or of the managing
directors.

16.7.   In the event of the absence or inability to act of one of the managing
directors, the other managing directors shall continue to be charged with the
management. In the event of the absence or inability to act of all managing
directors, one person designated for that purpose by the Supervisory Board
whether or not from amongst its members shall be charged temporarily with the
management of the company.

The Supervisory Board shall have the right to designate a person as referred to
in the preceding sentence also in the event of the absence or inability to act
or one or more, but not all, managing directors, which person than shall be
co-charged with the management.

16.8.   The remuneration and further terms and conditions of employment shall be
determined by the general meeting for each managing director separately.

Representation

17.1.   The Executive Board shall represent the company. Two managing directors
acting jointly shall also have that representative authority. A managing
director with the title ‘general manager’ shall be authorized to represent the
company independently.

17.2.   In all situations in which there is a conflict of interests between the
company and one or

11



--------------------------------------------------------------------------------



 



vanGrafhorstnotarissen

    more managing directors, the company shall nevertheless be represented in
the manner mentioned above.

    A resolution of the Executive Board to carry out a legal act involving a
conflict of interests as referred to above, shall require the prior approval of
the Supervisory Board.

Supervisory Board

18.1.   There shall be a Supervisory Board if a resolution of the general
meeting to that end has been deposited at the office of the Commercial Register,
for as long as no resolution of the general meeting, to abolish the Supervisory
Board has been deposited there. A Supervisory Board-shall consist of one or more
natural persons. The number of supervising directors shall be determined by the
general meeting. The supervising directors shall be appointed, suspended and
dismissed by the general meeting. If no Supervisory Board has been established,
the powers granted in these articles of association to the Supervisory Board
shall be the powers of the general meeting to the extent to which that is
possible.

18.2.   The Supervisory Board shall be charged with supervising the policy
conducted by the Executive Board and the general run of affairs in the company
and the enterprise linked to it and in addition with the tasks imposed on it in
these articles of association or in the law. The Supervisory Board shall give
advice to the Executive Board and to the general meeting each time when this is
requested to do so or it deems such advice desirable.

    The supervising directors, both jointly and each director individually shall
at all times have access to the offices and properties of the company and shall
have the right to inspect the books, records and correspondence and to check the
cash money of the company at all times.

    The Supervisory Board shall have the right to have itself assisted by one or
more experts for the account of the company.

    The Supervisory Board may designate one or more delegates from amongst its
members, which delegates shall be charged in particular with the day-to-day
supervision of the Executive Board.

18.3.   The Supervisory Board shall elect a President, a Vice-President and a
Secretary from amongst its members, but it shall also be allowed to elect one of
the managing directors as Secretary.

18.4.   The Supervisory Board shall meet at least twice a year and in addition
as often as it is requested to do so by one supervising director or one managing
director.

12



--------------------------------------------------------------------------------



 



vanGrafhorstnotarissen

18.5.   The Supervisory Board may adopt a set of rules about its decision-making
process. All resolutions of the Executive Board with respect to which the rules
do no prescribe a larger majority, shall be adopted by an absolute majority of
the votes cast.   18.6.   Each managing director shall be obliged to attend the
meetings of the Supervisory Board if invited to do so and to give all
information there with respect to the business of the company.   18.7.   Records
shall be kept of the resolutions of the Supervisory Board. Those records shall
be kept by the Supervisory Board.

Annual accounts

19.1.   The financial year of the company coincides with the calendar year.  
19.2.   Every year within five months after the expiration of the financial year
of the company, except where that term is extended by the general meeting by six
months at the most in view of special circumstances, the Executive Board shall
draw up annual accounts that shall be deposited at the office of the company for
inspection by the shareholders.

Within that term the Executive Board shall also deposit the annual report for
inspection, unless section 2:396, paragraph 6, first sentence or section 2:403
of the Dutch Civil Code applies.       The annual accounts shall be signed by
all managing directors and all supervising directors.       If any signature is
missing, that shall be reported with mentioning of the reason(s) for this. The
annual accounts shall be accompanied by an opinion from the Supervisory Board.

19.3. a.   The company shall commission an audit of the annual accounts. The
general meeting shall be authorised to commission the audit. If it fails to do
so, the Supervisory Board shall be entitled to do so and if the latter also
fails to do this, the Executive Board.         The assignment may at all times
be withdrawn by the general meeting and by the commissioning party.

  b.   The assignment shall be granted to an accountant. The designation of an
accountant shall not be limited by any recommendation. If the appointment of an
accountant is not required by law, the general meeting shall be entitled to
grant such an assignment also to another party.     c.   The person to whom the
assignment is granted shall report to the Supervisory

13



--------------------------------------------------------------------------------



 



vanGrafhorstnotarissen

    Board and the Executive Board in writing.

19.4.   The company shall ensure that the annual accounts that have been drawn
up, the annual report, the opinion of the Supervisory Board and the information
to be added under section 2:392 paragraph 1 of the Dutch Civil Code shall be
present at the office of the company from the day of the convocation of the
general meeting intended for the discussion of those documents. The shareholders
and the depositary receipt holders can inspect the documents there and obtain a
copy of them free of charge.

Adoption of the annual report and accounts

20.1.   The annual accounts shall be adopted by the general meeting.

The annual report shall be adopted by the Executive Board.

20.2.   After the proposal to adopt the annual accounts will have been
discussed, a proposal shall be made to the general meeting to grant discharge to
the managing directors for the policy conducted by them in the financial year in
question, in as far as such policy is evident from the annual account or has
been notified to the general meeting, and discharge to the supervisory directors
for their supervision.

Profit appropriation

21.1   The profit shall be at the free disposal of the general meeting.   21.2  
The company can only make payments to the shareholders and other parties
entitled to the profit susceptible for distribution in as far as the equity is
larger than the part of the capital paid up and called for, increased by the
reserves that must, be maintained under the law or the articles of association.
  21.3   Distribution of profit shall occur after the adoption of the annual
accounts that evidence that such distribution is permitted.   21.4   If the
general meeting of shareholders resolves to distribute profit over the financial
year most recently expired, then first of all, a payment shall occur, where
possible; on cumulative preference shares of a percentage of eight percent (8%)
of the nominal amount of each share.   21.5   If the distribution referred to
above under 4 has not occurred in any year, then a payment shall occur, if the
general meeting resolves to distribute profit in any subsequent year, first of
all. if and to the extent to which this is possible, on the cumulative
preference shares of the amount of the preference dividend that has not been
paid to the cumulative preference shares in the years preceding.   21.6   In the
event of:

14



--------------------------------------------------------------------------------



 



vanGrafhorstnotarissen

  •   liquidation or sale of all or almost all assets of the company;     •  
the granting of exclusive rights of use with respect to all or nearly all assets
of the company;     •   a merger of the company;     •   the transfer of the
enterprise of the company;     •   the receipt of a dividend payment from a
subsidiary of the company as a consequence of one of the contingencies referred
to above in this paragraph;     •   the sale of more than 80% (eighty percent)
of the shares of the subscribed share capital, with the exception of the
situation in which an initial Public Offering (IPO) of he shares of the company
occurs at a recognised stock exchange;

the company shall be obliged to distribute the proceeds generated as a result
thereof (liquid means, shares or other assets) as follows:

  I. (i)   if the relevant proceeds generated represent an amount smaller than €
15,000,000.00 (fifteen million euros) the holders of cumulative preference
shares shall be entitled

  •   to twice the amount of the nominal value of the cumulative preference
shares;     •   to the premium reserve paid on those preference shares; and    
•   to any preference of eight percent (8%) in arrears as referred to above, it
being understood that if the remaining amount is too small for such a
distribution, that remaining amount shall be made available to the holders of
cumulative preference shares in proportion to the number of shares in the
subscribed capital of the company held by each of them;

   (ii)   any amount remaining from those proceeds generated after full payment
to the holders of cumulative preference shares in conformity with the provisions
under 1 shall be paid to the holders of cumulative preference shares and the
holders of ordinary shares, this in proportion to the total number of shares in
the subscribed capital of the company held by each of them;

  II.   if the aforementioned proceeds that are generated represent an amount
larger than € 15,000,000.00 (fifteen million euros) the generated proceeds shall
be divided between the shareholders in proportion to the total amount of shares
in the sub-scribed capital of the company held by each shareholder.

21.8. In calculating the profit division shares held by the company in its own
capital shall not



15



--------------------------------------------------------------------------------



 



vanGrafhorstnotarissen

  count, unless those shares have been encumbered with a right of usufruct or
pledge or if depositary receipts have been issued for them; as a consequence of
which the usufructuary, the pledge or the holder of those depositary receipts is
entitled to the right to receive profit.   21.9.   Shares for which the company
is holding depositary receipts or with respect to which the company has a
restrictive right on the basis of which it is entitled to profit distribution,
shall not count in the calculation of the profit division either.   21.10.   The
company shall only be allowed to make interim distributions if the requirement
of paragraph 2 has been complied with and with due observance of the fact that
the provisions of the fourth and fifth paragraph of this article with respect to
cumulative preference shares shall apply to the payment of interim dividend on
cumulative preference sharers.

Dividend

22.   The dividend may be claimed by the shareholders one month after its
declaration, unless the general meeting determines another period. Such claims
shall be barred after five years.       A dividend not claimed within five years
of the date on which it is declared shall revert to the company.

General meeting

23.1   General meetings of shareholders shall be held in the Netherlands in the
municipality

    where the company has its registered office.   23.2.   A general meeting
(referred to hereinafter as the annual meeting) shall be held annually no later
than six months after the end of the company’s financial year.

    The agenda shall contain the following items:

  (a)   the annual accounts;     (b)   the annual report, unless Article 2:396,
paragraph 6, or Article 2:403 of the Dutch Civil Code (Burgerlijk Wetboek)
applies to the company;     (c)   the resolution to discharge the executive
directors from liability for their management during the relevant financial
year, in so far as such management is evident from the annual accounts or has
been made known to the general meeting     (d)   resolutions tabled by the Board
of Managing Directors;     (e)   resolutions, the discussion of which has been
requested in writing by one or more shareholders and/or depositary receipt
holders solely or jointly representing at least

16



--------------------------------------------------------------------------------



 



vanGrafhorstnotarissen

    one hundredth of the issued capital, if the company has received such
request not later than on the thirtieth day before the day of the meeting and
provided that no important interest of the company dictates otherwise, which
resolutions shall be included in the notice calling the meeting or shall be
announced in the same manner as the resolutions mentioned above at (d);     (f) 
  any other business, subject to the proviso that no legally valid resolutions
may be passed in respect of business not specified in the notice calling the
meeting or in any supplementary notice sent within the period prescribed for
giving notice of the meeting, unless the resolution is passed unanimously at a
meeting at which all shareholders and depositary receipt holders for shares are
present or represented.

23.3.   Where a resolution providing for an extension as referred to in Article
18, paragraph 2, is passed, the annual meeting at which the annual accounts and
annual report are to be dealt with shall be postponed in accordance with that
resolution.   23.4.   Other general meetings shall be held as frequently as the
Board of Managing Directors or the Supervisory Board calls them. The Board of
Managing Directors shall be obliged to call a general meeting if it receives a
written request to this effect, accurately specifying the items to be dealt
with, from one or more shareholders and/or depositary receipt holders
representing at least one tenth of the issued capital. If the Board of Managing
Directors does not call a meeting within four weeks, in such a way that the
meeting can be held within six weeks of the request, the persons making the
request shall themselves be entitled to call the meeting

Calling general meetings

24.1.   Each shareholder and each depositary receipt holder is entitled to
attend general meetings, either in person or represented by proxy appointed in
writing, and to address the meeting.       Shares which by law carry no voting
rights shall not be taken into account in determining to what extent a
shareholder is present or represented.   24.2.   The notice calling a general
meeting shall be sent to the addresses of the shareholders and depositary
receipt holders as listed in the register of shareholders. Notice shall be given
no later than on the fifteenth day before the meeting.   24.3.   The notices
calling the meeting shall specify the items to be dealt with, without prejudice
to the statutory provisions governing special decisions such as those governing
legal merger, division, amendment of the articles of association and reduction
of capital.   24.4.   if the notice calling the meeting was not sent, or was not
sent within the period prescribed

17



--------------------------------------------------------------------------------



 



vanGrafhorstnotarissen

    for notice of such meeting, no legally valid resolutions may be passed,
unless they are passed unanimously at a meeting at which all shareholders and
depositary receipt holders are present or represented and the views of the
Managing Directors and the Supervisory Board have been heard.   24.5.   Each
Managing Director and Supervising Director shall be entitled to attend the
general meeting and act there in an advisory capacity.

Chairing the general meeting

25.1.   The general meeting shall be chaired by the President of the Supervisory
Board. In the absence of the President or if there is no Supervisory Board, the
meeting shall elect its own chairman. The general meeting shall itself appoint a
chair. Until that moment the meeting shall be chaired temporarily by the oldest
Managing Director (in age) present at the meeting or, in the absence of any such
director, by the oldest person present at the meeting. The minutes of the
meeting shall be kept by a secretary appointed by the chair.   25.2.   Both the
chair and the Supervisory Board and the person who has called the general
meeting may direct that a notarised record of the proceedings at the meeting be
drawn up. The notarised record shall be countersigned by the chair. The costs
thereof shall be borne by the company.   25.3.   If a notarised record is not
drawn up, the minutes of the general meeting shall be adopted by the chair and
the secretary at that meeting and signed by them in confirmation thereof.  
25.4.   The Board of Managing Directors shall keep a record of the resolutions
passed by the general meeting. If the Board of Managing Directors is not
represented at the general meeting, a copy of the resolutions passed shall be
supplied to the Board of Managing Directors by or on behalf of the chair of the
meeting as soon as possible after the meeting. Such record shall be kept at the
office of the company for inspection by the shareholders and depositary receipt
holders. Each of them shall be issued, on request, with a copy of or extract
from such record at not more than cost price.

Passing of resolutions

26.1.   Each share shall carry one vote.   26.2.   All resolutions of the
general meeting need to be passed by an absolute majority of the votes cast,
except where a larger majority is required by law or by these articles of
association.   26.3.   Votes shall be cast orally in respect of business other
than elections and shall be cast by unsigned ballot papers in the case of
elections. If an absolute majority is not obtained in an election ballot, a
second ballot shall be held between the two persons for whom the

18



--------------------------------------------------------------------------------



 



vanGrafhorstnotarissen

              most votes were cast in the first ballot.   26.4   In the case of
a tied vote on business other than elections, the resolution shall be deemed to
have been defeated.       In the case of a tied vote on elections, the matter
shall be decided by lot.   26.5.   Blank votes shall be deemed not to have been
cast.   26.6.   No vote may be cast at a general meeting for a share belonging
to the company or a subsidiary thereof, nor for a share for which the company or
a subsidiary thereof holds the depositary receipts. Usufructuaries and pledgees
of shares belonging to the company or its subsidiaries are, however, not
precluded from exercising their right to vote if the usufruct or pledge was
created before the share belonged to the company or a subsidiary thereof.      
The company or a subsidiary thereof may not cast a vote for a share in respect
of which it possesses a right of usufruct or pledge.       Shares for which no
voting rights may be exercised pursuant to the above shall not be taken into
account in determining to what extent capital is represented at the general
meeting.

Passing of resolutions other than in a general meeting

27.      All resolutions that may be passed in a general meeting may also be
passed other than at such a meeting, unless there are depositary receipt
holders, provided that all shareholders have indicated in writing, whether by
means of telecommunication or otherwise, that they are in favour of the
resolution and provided that the views of the Managing Directors have been
heard. The provisions of Article 23, paragraph 5, and Article 24, paragraph 4,
shall apply mutatis mutandis.

Special resolutions

28.1.   Resolutions to amend these articles of association or to wind up the
company may be passed only at a general meeting at which not less than two
thirds of the issued capital is represented and by a majority of at least three
quarters of the votes cast.   28.2.   If this capital is not represented,
another meeting shall be called and held within one month of - but no earlier
than fifteen days after - the first meeting. At this second meeting a resolution
as referred to in paragraph l may be passed by a majority of not less than three
quarters of the votes cast, irrespective of the proportion of capital
represented at such meeting.       The notice calling this new meeting shall
state that it is a second meeting for the purposes of Article 2:230, paragraph
3, of the Dutch Civil Code (Burgerlijk Wetboek).

19



--------------------------------------------------------------------------------



 



vanGrafhorstnotarissen
Notices and notifications

29.1.   Notices and other notifications sent by or to the company shall be in
writing and may be sent by means of telecommunication or otherwise. Notices
intended for shareholders, usufructuaries, pledgees and depositary - receipt
holders shall be sent to the addresses referred to in the register of
shareholders. Notices intended for the Board of Managing Directors shall be sent
to the address of the company.   29.2.   Notifications which must, by law or
pursuant to the articles of association, be addressed to the general meeting may
be sent by inclusion in the notices calling a meeting.

dissolution

30.1   After dissolution of the company the liquidation shall be done by the
managing directors, unless the general meeting determines otherwise. The
liquidation shall be done under the supervision of the supervising directors,
unless no supervising directors are functioning at the time of the adoption of
the resolution to dissolve the company.   30.2   During the liquidation the
provisions of these articles of association shall continue to be of effect to
the largest extent possible. The provisions in those articles about managing
directors then shall apply to the liquidators.   30.3   The provisions of
article 21 paragraph 6 shall apply, mutatis mutandis, to the division of the
remaining amount after the liquidation to the largest extent possible.   30.4  
After its liquidation the company shall continue to exist in as far as required
for the liquidation of its assets.

conversion

31.   Cumulative preference shares can always be converted (one into one,
without any additional payment being required) into ordinary shares, this at the
request of each holder of cumulative preference shares. A written notification
of the holder of cumulative preference shares in question to the company shall
be required for such a conversion, after which that conversion must be laid down
in a notarial deed. By the execution of that request all cumulative preference
shares in question shall, without any other legal act than the aforementioned
notarial deed being required, be converted in just as many ordinary shares of
the same nominal amount, and they shall be numbered consecutively to the
ordinary shares that have already been subscribed at that time. The Executive
Board shall be obliged to record the aforementioned conversion of the cumulative
preference shares into ordinary shares in the Commercial Register and in the
shareholders’ register. In as far as the authorised capital of the company would
contain insufficient ordinary shares to

20



--------------------------------------------------------------------------------



 



vanGrafhorstnotarissen



    realize this conversion without an amendment of the articles of association,
the shareholders shall be obliged to adopt a resolution to amend the articles of
association as is required for that purpose. By subscribing for a share in the
capital of the company each shareholder authorizes the company irrevocably to do
all that is necessary for realising this amendment of the articles of
association.

Final provision

32.   Any powers not conferred on other persons shall, within the limits of the
law and these articles of association, be vested in the general meeting.

21



--------------------------------------------------------------------------------



 



EXHIBIT D
(DLA PIPER LOGO) [a55255a5525500.gif]
SWl\SWl\20048970\158596
TRANSFER OF SHARES
PROGENTIX ORTHOBIOLOGY B.V.
On the fourteenth day of January two thousand and nine, appeared before me,
Johan Hendrik Bennebroek Gravenhorst, candidate civil law notary, hereinafter
referred to as: “civil Law notary”, as a substitute of Alexander Joannes
Wiggers, civil law notary in Amsterdam:
Floris David van der Velde, holding offices at Amstelveenseweg 638,1081 JJ
Amsterdam, born in Haarlem on the twenty-eighth day of January nineteen hundred
and seventy-nine, holder of a driving licence with number 3170900441. unmarried
and not registered as a partner,
acting pursuant to a written power of attomey from:

1.   J.D. de Bruijn Holding B.V., a private company with limited liability
organized under the laws of the Netherlands, with statutory seat in Amersfoort.
The Netherlands and with office address at Pasteurstraat 16,3817 JL Amersfoort,
the Netherlands, registered with the Trade Register under number 32112279,
hereinafter referred to as: “Seller 2”;   2.   Incubation B.V., a private
company with limited liability organized under the laws of the Netherlands, with
statutory seat in Bilthoven, the Netherlands and with office address at
Professor Bronkhorstlaan 10 D, 3723 MB Bilthoven, the Netherlands, registered
with the Trade Register under number 30194071, hereinafter referred to as:
“Seller 2”;   3.   Huipin Yuan, born in Sichuan, China, on the nineteenth day of
April nineteen hundred sixty-six, residing at Nijenheim 2424,3704 VK Zeist, the
Netherlands, holder of a Chinees passport with number Gl9596325, married,
hereinafter referred to as: “Seller 3”;   4.   Biogeneration Ventures B.V., a
private company with limited liability organized under the laws of the
Netherlands, with statutory seat in Leiden, the Netherlands and with office
address at Gooimeer 2-35, 1411 DC Naarden, the Netherlands, registered with the
Trade Register under number 32119447, hereinafter referred to as: “Seller 4”,  
    the Seller 1, the Seller 2, the Seller 3 and the Seller 4 hereinafter also
collectively

- 1 -



--------------------------------------------------------------------------------



 



(DLA PIPER LOGO) [a55255a5525500.gif]

    referred to as: the “Sellers”;   5.   NuVasive, Inc, a company organised
under the laws of the state of Delaware, United States of America, with
registered seat and office address at 7473 Lusk Boulevard, San Diego, CA 92121,
United States of America, registered with the Delaware Division of Corporations
under number 2775617, hereinafter referred to as: the “Purchaser”;   6.  
Progentix Orthobiology B.V., a private company with limited liability organized
under the laws of the Netherlands, with statutory seat in Bilthoven, the
Netherlands and with office address at Professor Bronkhorstlaan 10 D, 3723 MB
Bilthoven, the Netherlands, registered with the Trade Register under number
30234249, hereinafter referred to as: the “Company”

The person appearing, acting in said capacity, declared hereby as follows:
PREFERRED STOCK PURCHASE AGREEMENT AND SHARES
By written preferred stock purchase agreement dated the thirteenth day of
January two thousand and nine (hereinafter referred to as: the “Preferred Stock
Purchase Agreement”):

•   the Seller 1 sold to the Purchaser and the Purchaser purchased from the
Seller 1 two thousand eight hundred eighty (2,880) ordinary shares in the
capital of the Company, each share with a nominal value of one euro (EUR 1).
numbered 14,239 up to and including 17,118 (hereinafter referred to as: the
“Shares 1”);   •   the Seller 2 sold to the Purchaser and the Purchaser
purchased from the Seller 2 three thousand nine hundred sixty-seven (3,967)
ordinary shares in the capital of the Company, each share with a nominal value
of one euro (EUR 1). numbered 5,952 up to and Including 9,918 (hereinafter
referred to as: the “Shares 2”);   •   the Seller 3 sold to the Purchaser and
the Purchaser purchased from the Seller 3 three hundred fifty-three
(353) ordinary shares in the capital of the Company, each share with a nominal
value of one euro (EUR 1), numbered 17,648 up to and including 18,000
(hereinafter referred to as; the “Shares 3”);   •   the Seller 4 sold to the
Purchaser and the Purchaser purchased from the Seller 4 one thousand six hundred
(1,600) cumulative preference shares in the capital of the Company, each share
with a nominal value of one euro (EUR 1), numbered 2,401 up to and including
4,000 (hereinafter referred to as: the “Shares 4”),
the Shares 1, the Shares 2, the Shares 3 and the Shares 4 hereinafter also
collectively referred to as the “Shares”.

A copy of the Preferred Stock Purchase Agreement is attached to this deed.
The provisions of the Preferred Stock Purchase Agreement which are still
applicable at this time shall remain in force insofar as not inconsistent with
this deed.
PREVIOUS ACQUISITION OF SHARES BY THE SELLER 1
The Shares 1 have been issued by the Company to the Seller 1 by virtue of the
Company’s

- 2 -



--------------------------------------------------------------------------------



 



(DLA PIPER LOGO) [a55255a5525500.gif]
Deed of Incorporation executed before N. van Buitenen, civil law notary in
Utrecht, the Netherlands on the thirty-first day of December two thousand and
seven,
PREVIOUS ACQUISITION OF SHARES BY THE SELLER 2
The Shares 2 have been acquired by the Seller 2 pursuant to a purchase
agreement, by a deed of transfer executed before a deputy of N. van Buitenen,
aforementioned, on the twenty-ninth day of September two thousand and eight,
The transfer was acknowledged by the Company on the same day, as is evidenced by
the abovementioned notarial deed.
PREVIOUS ACQUISITION OF SHARES BY THE SELLER 3
The Shares 3 have been issued by the Company to the Seller 3 by virtue of the
Company’s Deed of Incorporation executed before N. van Buitenen, aforementioned,
on the thirty-first day of December two thousand and seven.
PREVIOUS ACQUISITION OF SHARES BY THE SELLER 4
The Shares 4 have been issued by the Company to the Seller 4 by virtue of a deed
of issue executed before N. van Buitenen, aforementioned, on the fourteenth day
of January two thousand and eight.
PAYMENT OF THE PURCHASE PRICE

•   The purchase price for the Shares 1 amounts to two million seven hundred
fifty-nine thousand six hundred thiry-five United States Dollars and ninety-one
cents (USD 2,759,635.91) (hereinafter referred to as: the “Purchase Price 1”).  
•   The purchase price for the Shares 2 amounts to three million eight hundred
thousand nine hundred twenty-eight United States Dollars and forty-one cents
(USD 3,800,928.41) (hereinafter referred to as: the “Purchase Price 2”).   •  
The purchase price for the Shares 3 amounts to three hundred thirty-eight
thousand one hundred three United States Dollars and eighty-eight cents (USD
338,103,88) (hereinafter referred to as: the “Purchase Price 3”).   •   The
purchase price for the Shares 4 amounts to two million eight hundred thirty-two
thousand two hundred forty-seven United States Dollars and ninety cents (USD
2,832,247.90) (hereinafter referred to as: the “Purchase Price 4”), the Purchase
Price 1, the Purchase Price 2, the Purchase Price 3 and the Purchase Price 4
hereinafter also collectively referred to as: the “Purchase Price”.

The Purchaser has paid a part of the Purchase Price, being a total amount of
nine million seven hundred thirty thousand nine hundred sixteen United States
Dollars and ten cents (USD 9,730,916.10), by payment into the bank account of
the civil law notaries of DLA Piper Nederland N.V. with ING Bank, account number
0020031300.
The undersigned civil law notary is hereby irrevocably instructed to pay:

•   The Purchase Price 1, upon the execution of this deed into a bank account in
the name of the Seller 1 with number 0227287436. Therefore, the Seller 1 hereby
grants a discharge to the Purchaser for the payment of the Purchase Price 1.

- 3 -



--------------------------------------------------------------------------------



 



(DLA PIPER LOGO) [a55255a5525500.gif]

•   The Purchase Price 2, upon the execution of this deed into a bank account in
the name of the Sellers 2 with number 0227168216. Therefore, the Seller 2 hereby
grants a discharge to the Purchaser for the payment of the Purchase Price 2.   •
  The Purchase Price 3, upon the execution of this deed into a bank account in
the name of the Seller 3 with number 7733949. Therefore, the Seller 3 hereby
grants a discharge to the Purchaser for the payment of the Purchase Price 3.   •
  The Purchase Price 4, upon the execution of this deed into a bank account in
the name of the Seller 4 with number 0498622800. Therefore, the Seller 4 hereby
grants a discharge to the Purchaser for the payment of the Purchase Price 4.

TRANSFER
Pursuant to the Preferred Stock Purchase Agreement:

•   the Seller 1 hereby transfers the Shares 1 to the Purchaser, who accepts
this transfer;   •   the Seller 2 hereby transfers the Shares 2 to the
Purchaser, who accepts this transfer;   •   the Seller 3 hereby transfers the
Shares 3 to the Purchaser, who accepts this transfer;   •   the Seller 4 hereby
transfers the Shares 4 to the Purchaser, who accepts this transfer;

FURTHER CONDITIONS
The guarantees and warranties as laid down in the Preferred Stock Purchase
Agreement remain applicable to this transfer. Furthermore parties declare that
they will ensure that the Shares will be converted into cumulative preference
shares B in the capital of the Company as provided in the Recitals of the
Preferred Stock Purchase Agreement.
Article 2.
All proceeds from and costs related to the Shares shall, as from this day,
accrue to or, as the case may be, be borne by the Purchaser.
Article 3.
The costs incidental to this deed and the execution thereof shall be borne by
the Purchaser.
Article 4.
The Preferred Stock Purchase Agreement does not contain any conditions
subsequent and/or conditions precedent which can be invoked by the Sellers or
the Purchaser with respect to the sale, purchase and transfer of the Shares.
SHARE TRANSFER RESTRICTIONS
The share transfer restrictions In the Company’s articles of association, which
consist of an offering system, have In respect of the transfer of the Shares by
this deed been duly observed, since all shareholders of the Company are a party
to this deed and hereby waive their right pursuant to the share transfer
restrictions to acquire the Shares.
ACKNOWLEDGEMENT
The Company declares that it has taken cognisance of and hereby acknowledges the
above transfer of the Shares.
The Company shall immediately enter this transfer in its shareholders’ register.

- 4 -



--------------------------------------------------------------------------------



 



(DLA PIPER LOGO) [a55255a5525500.gif]
NON-APPLICABILITY OF ARTICLE 2:204C OF THE CIVIL CODE
The provisions laid down in Article 2:204c of the Dutch Civil Code do not apply
to this transfer to the Purchaser.
INTERDISCIPLINARY COOPERATION
ADVISOR PURCHASER
With reference to the Rules of Professional Conduct (Verordening beroeps-en
gedragsregels) of the Royal Dutch Organisation of Civil Law Notaries
(Koninklljke Notariele Beroepsorganisatie) all parties declared expressly to
agree that:

a.   DLA Piper Nederland N.V. acts as counsel to the Purchaser in connection
with this deed or any related agreement, or acts as counsel for or on behalf of
the Purchaser in the event of any dispute relating to this deed or any related
agreement; and   b.   the undersigned civil law notary executes this deed of
transfer even though he is affiliated with DLA Piper Nederland N.V. as civil law
notary.

POWER OF ATTORNEY:
The person appearing has been authorized by six (6) written powers of attorney,
(copies of) which Have been attached to this deed.
The person appearing is known to me, civil law notary, and the identity of the
person appearing mentioned in this deed has been determined by me civil law
notary, by means of the relevant document mentioned hereinbefore.
This deed is executed at Amsterdam on the date mentioned at the head of this
deed. The contents of this deed have been stated and explained to the person
appearing by me, civil law notary. Furthermore the consequences of this deed
have been pointed out to the person appearing.
The person appearing declares to have in good time taken cognisance of the
contents of this deed and to agree with the contents.
Thereupon, after a limited part of this deed has been read out, it is signed by
the person appearing and by me, civil law notary at fifteen hundred hours and
forty minutes (15:40). Signed.
ISSUED FOR TRUE COPY
By Johan Hendrik Bennebroek
Gravenhorst, candidate civil law notary, as
substitute of Alexander Joannes
Wiggers, civil law notary at Amsterdam
on 14 January 2009 at 15:50 hours.

- 5 -



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of Proprietary Inventions Agreement
***
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.





--------------------------------------------------------------------------------



 



EXHIBIT F
Form of Legal Opinion
     1. Each of the Closing Documents is a valid and binding obligation of the
Company, enforceable by Purchaser against the Company in accordance with its
terms.
     2. We do not have knowledge of any action, suit or proceeding against the
Company that is pending or has been overtly threatened in writing.

 



--------------------------------------------------------------------------------



 



EXHIBIT G
Distribution Agreement
Filed separately as Exhibit 10.4 to our Quarterly Report on Form 10-Q filed May
8, 2009.

 



--------------------------------------------------------------------------------



 



EXHIBIT H
EXCLUSIVE LICENSE AGREEMENT
     THIS EXCLUSIVE LICENSE AGREEMENT (“Agreement”) is made as of January 13,
2009, by and between RevisiOs B.V., a corporation organized under the laws of
Holland (“RevisiOs”) and NuVasive, Inc., a corporation organized under the laws
of the State of Delaware, U.S.A., with an address at 7473 Lusk Boulevard, San
Diego, California 92121 (“NuVasive”).
RECITALS
     NuVasive and RevisiOs entered into that certain Exclusive Distribution
Agreement of even date herewith (the “Distribution Agreement”). NuVasive,
RevisiOs and Progentix shareholders entered into that certain Option Purchase
Agreement (the “Option Purchase Agreement”).
     In connection with the Distribution Agreement and the Option Purchase
Agreement, Progentix desires to grant an exclusive license to NuVasive to
certain patent rights owned by Progentix.
AGREEMENT
     The parties, intending to be legally bound, agree as follows:
1. DEFINITIONS
     “Field” shall mean all spine-related applications.
     “Improvements” shall mean any invention or discovery conceived and/or
reduced to practice by or on behalf of any employee, agent or other
representative of RevisiOs that (a) constitutes an improvement or modification
to an invention claimed by or disclosed in the Patent Rights, or (b) the
practice of which would necessarily infringe one or more of the Patent Rights,
and in each case of subparts (a) and (b), is conceived or reduced to practice at
any time prior to fourth (4th) anniversary of the Effective Date.
     “Patent Rights” shall mean (a) the patents and patent applications listed
on Exhibit A, together with all patents that have issued or in the future may
issue from any patent application on Exhibit A, (b) any patents or patent
applications, together with all patents that have issued or in the future may
issue from such patent applications, owned or controlled by RevisiOs to the
extent claiming an Improvement, (c) any continuations, divisionals, and
continuations-in-part, to the extent the claims of any such patent application
or patents issuing thereon are directed to subject matter specifically described
in the patent applications listed in subparts (a) or (b) hereto, and (d) any
reissues, re-examinations, or extensions thereof, or substitutes therefore; and
the relevant international equivalents of any of the foregoing.

1



--------------------------------------------------------------------------------



 



     “Product” shall mean any product the making, using, selling, offering for
sale or importation of which would, absent the license granted herein, infringe
one or more of the Patent Rights.
2. LICENSE GRANT
     2.1 On the terms and subject to the conditions of this Agreement, RevisiOs
hereby grants to NuVasive an exclusive, worldwide, perpetual (unless terminated
in accordance with Section 4.2), royalty-free, fully-paid license (with the
right to grant sublicenses) under the Patent Rights to use, offer for sale, sell
and import Products for use solely in the Field. NuVasive shall not have the
right to make or have made any such Products, it being agreed that the
manufacture of any such Products would need to be the subject of a mutually
agreeable manufacturing agreement between the parties.
     2.2 Progentix shall promptly disclose to NuVasive all Improvements.
     2.3 During the term of this Agreement, NuVasive shall not sell, transfer or
otherwise provide, directly or indirectly, to any third party any Product for
use outside the Field. To the extent not prohibited by applicable law, NuVasive
shall restrict (through contracts and/or purchase orders, marketing literature,
shipping documents, or similar documents used when a supply, distribution or
similar agreement is not in place) its customers and distributors and require
similar restrictions throughout the supply chain, from selling any Product for
use outside the Field. NuVasive shall use commercially reasonable efforts to
enforce such restrictions, including without limitation by (i) notifying such
customer or distributor in writing of such alleged violation, (ii) conducting an
investigation of such alleged violation reasonably appropriate under the
circumstances, and (iii) suspending shipments of Product to a customer or
distributor if NuVasive becomes aware that such customer or distributor is
selling such Product for use outside the Field.
     2.4 Only licenses and rights granted expressly herein shall be of legal
force and effect. No license or other right shall be created hereunder by
implication, estoppel or otherwise.
3. REPORTING; RECALLS
     3.1 Each party shall immediately notify the other in writing if any Product
is, or is threatened to be, the subject of a recall, market withdrawal or
correction.
     3.2 Prior to NuVasive selling a Product, the parties shall negotiate and
enter into a pharmacovigilance agreement that is intended to enable the parties
to satisfy their respective adverse event reporting requirements throughout the
world.
4. TERMINATION
     4.1 Unless terminated earlier pursuant to Section 4.2 below, this Agreement
shall expire on the expiration of the last to expire patent under the Patent
Rights.

2



--------------------------------------------------------------------------------



 



     4.2 This Agreement shall automatically terminate upon expiration or
termination of the Distribution Agreement. RevisiOs may also terminate this
Agreement by written notice to NuVasive if NuVasive has not cured a material
breach of this Agreement within sixty (60) days after written notice thereof
from RevisiOs.
     4.3 The provisions of Sections 2.2, 5 and 6 shall survive the expiration or
any termination of this Agreement.
5. NO WARRANTIES
The Patent Rights and technology described therein are provided “AS IS” and
neither party makes any warranties, written, oral, express or implied, with
respect to the Patent Rights or Products, including without limitation third
party infringement or the commercialization success of the Products. ALL
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT HEREBY ARE DISCLAIMED. NuVasive accepts the license granted
hereunder subject to the terms hereof. UNDER NO CIRCUMSTANCES SHALL EITHER PARTY
BE LIABLE FOR LOSS OF USE OR PROFITS OR OTHER COLLATERAL, SPECIAL,
CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT,
WHETHER SUCH CLAIMS ARE FOUNDED IN TORT OR CONTRACT.
6. GENERAL PROVISIONS
     6.1 Notices. All notices, consents, waivers and other communications
required or permitted by this Agreement shall be in writing and shall be deemed
given to a party when (a) delivered to the appropriate address by hand or by
nationally recognized overnight courier service (costs prepaid); or (b) sent by
facsimile or e-mail with confirmation of transmission by the transmitting
equipment confirmed with a copy delivered as provided in clause (a), in each
case to the following addresses, facsimile numbers or e-mail addresses and
marked to the attention of the person (by name or title) designated below (or to
such other address, facsimile number, e-mail address or person as a party may
designate by notice to the other parties):
If to RevisiOs, addressed to:
Progentix Orthobiology B.V.
Professor Bronkhorstlaan 10, building 48
3723 MB Bilthoven
The Netherlands
Attn: Joost de Bruijn
Fax: +31 (0)30 229 7299
With a copy to:
Goodwin Procter LLP
Exchange Place
53 State Street

3



--------------------------------------------------------------------------------



 



Boston, MA 02109
Attn: Michael H. Bison, Esq.
Fax: (617) 570-1231
and
CORP. advocaten
De Lairessestraat 137-143
1075 HJ Amsterdam
Attention: Edwin Renes
Fax: +31 (0)20 578 83 05
If to NuVasive, addressed to:
NuVasive, Inc.
7473 Lusk Boulevard
San Diego, California 92121
Attn: General Counsel
Fax: (858) 909-2479
With a copy to:
DLA Piper LLP (US)
4365 Executive Drive, Suite 1100
San Diego, CA 92121
Attn: Michael Kagnoff
Fax: (858) 456-3075
     6.2 Dispute Resolution. Any action or proceeding seeking to enforce any
provision of, or based on any right arising out of, this Agreement may be
brought against any of the parties in the courts located in the city of New
York, New York and each of the parties consents to the jurisdiction of such
courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein. Process in any action
or proceeding referred to in the preceding sentence may be served on any party
anywhere in the world.
     6.3 Further Assurances. The parties agree (a) to furnish upon request to
each other such further information, (b) to execute and deliver to each other
such other documents, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.
     6.4 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in

4



--------------------------------------------------------------------------------



 



this Agreement can be discharged by one party, in whole or in part, by a waiver
or renunciation of the claim or right unless in writing signed by the other
party; (b) no waiver that may be given by a party will be applicable except in
the specific instance for which it is given; and (c) no notice to or demand on
one party will be deemed to be a waiver of any obligation of such party or of
the right of the party giving such notice or demand to take further action
without notice or demand as provided in this Agreement or the documents referred
to in this Agreement.
     6.5 Entire Agreement and Modification. This Agreement supersedes all prior
agreements between the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by each of the parties hereto.
     6.6 Assignments, Successors, and No Third-Party Rights. NuVasive may not
assign any of its rights under this Agreement (whether by operation of law or
otherwise) without the prior consent of RevisiOs in each case; provided,
however, that NuVasive may, without such consent, assign this Agreement and its
rights and obligations hereunder in connection with the transfer or sale of all
or substantially all of its business or assets related to this Agreement, or in
the event of its merger, consolidation, change in control or other similar
transaction. Subject to the preceding sentence, this Agreement will apply to, be
binding in all respects upon, and inure to the benefit of the successors and
permitted assigns of the parties. Nothing expressed or referred to in this
Agreement will be construed to give any third party any legal or equitable
right, remedy, or claim under or with respect to this Agreement or any provision
of this Agreement. For the avoidance of doubt, this Agreement shall be freely
assignable by RevisiOs in connection with the transfer or sale of all or
substantially all of its business or assets related to this Agreement, or in the
event of its merger, consolidation, change in control or other similar
transaction. This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the parties to this Agreement and their successors
and assigns.
     6.7 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
     6.8 Section Headings, Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.
     6.9 Governing Law. This Agreement will be governed by the laws of the State
of New York without regard to conflicts of laws principles.
     6.10 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective as of the Effective Date.

                  REVISIOS B.V.       NUVASIVE, INC.
 
               
By:
          By:    
 
               
 
  Name:           Name:
 
  Title:           Title:

6



--------------------------------------------------------------------------------



 



EXHIBIT A

Patent Rights
***
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

7



--------------------------------------------------------------------------------



 



EXHIBIT I
DATED     JANUARY 13, 2009
(1) PROGENTIX ORTHOBIOLOGY B.V.

as Pledgor
- and -
(2) NUVASIVE, INC.
as Pledgee
PLEDGE AGREEMENT OF

INTELLECTUAL PROPERTY RIGHTS
DLA Piper Nederland N.V.
Finance & Projects
Amsterdam

 



--------------------------------------------------------------------------------



 



PLEDGE AGREEMENT OF INTELLECTUAL PROPERTY RIGHTS
THIS DEED OF PLEDGE has been entered into on January 13, 2009,
BETWEEN

(1)   PROGENTIX ORTHOBIOLOGY B.V. a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) organised and existing
under the laws of the Netherlands, registered with the chamber of commerce under
file number 30234249 and having its registered office at Professor
Bronkhorstlaan 10 D, (3723 MB) Bilthoven, the Netherlands (the “Pledgor”); and  
(2)   NUVASIVE, INC., a company incorporated under the laws of Delaware, having
its registered office at 7475 Lusk Boulevard, San Diego CA 92121, United States
(“Pledgee”).       The Pledgor and the Pledgee shall hereinafter each
individually be referred to as a “Party”, and jointly as “Parties”.

RECITALS

(A)   The Lender has made available to the Borrower the Loan under the Loan
Agreement.   (B)   Pursuant to Clause 6 of the Loan Agreement, the Pledgor (as
Borrower) has agreed to grant to the Pledgee (as Lender), by means of a first
ranking right of pledge, encumbrance, collateral or any other security right
over all of its Intellectual Property Rights on the terms and conditions set out
in this Deed of Pledge.   (C)   Parties accordingly agree as further set forth
herein.

IT IS HEREBY AGREED AS FOLLOWS
1.    DEFINITIONS AND INTERPRETATION

1.1   Words and expressions defined in the Loan Agreement shall have the same
meaning when used herein (including the recitals hereto) unless otherwise
defined in this Deed of Pledge.   1.2   In this Deed of Pledge, unless the
context requires otherwise, the following words and expressions shall have the
following meanings:       “Business Day” means a day other than a Saturday or
Sunday on which banks are open for business in Amsterdam, the Netherlands;      
“Deed of Pledge” means this pledge agreement of Intellectual Property Rights by
and between the Pledgor and the Pledgee, including the recitals and Schedules
thereto, or any Supplemental Deed of IP Pledge, as amended from time to time;  
    “Enforcement Event” means the occurrence of an Event of Default that is
continuing, constituting a default (verzuim) within the meaning of Article 6:81
and Article 3:248 of the Dutch Civil Code with respect to the proper performance
of the Secured Obligations;

 



--------------------------------------------------------------------------------



 



    “Intellectual Property Rights” means all of the present and future
intellectual property rights of which the Pledgor is or may be the owner at any
time, including (but not limited to) (a) the Patents on the works set out in
Schedule 1 hereto and (b) the Other IP Rights as set out in Schedule 2 hereto;  
    “IP Registers” means any appropriate register or authority in any
jurisdiction in which any of the Intellectual Property Rights are or can be
registered;       “Loan Agreement” means the USD 5,000,000 loan agreement
(including an obligation on the part of the Pledgee to pledge the Intellectual
Property Rights), which is dated January 8, 2009, and signed by and between
(1) the Pledgee (as Lender) and (2) the Pledgor (as Borrower), as amended from
time to time;       “Other IP Rights” means all other intellectual property
rights set out in Schedule 2 hereto, not being Patents, which shall include, but
not be limited to, trade marks, trade names, and any and all rights of a similar
nature, including trade secrets and know-how, and including any and all rights
in connection with applications for, or rights to apply for or acquire any and
all of such rights described; where Other IP Rights in a certain work are owned
jointly with one or more third parties, or where a licence has been granted to a
group of two or more licensees, the word Other IP Rights shall refer to the
Pledgor’s share in such Other IP Right or in such licence and which also
includes any and all receivables which the Pledgor has or may have at any time
under any license to use, exploit or enjoy Intellectual Property Rights;      
“Patent” means (a) all present and future patent rights over new discoveries and
inventions in the field of technology or other industries which are related to
either the manufacturing process or to the final product, in works or objects
wholly or partly owned by the Pledgor as set out in Schedule 1 hereto, (b) all
present and future licences on any of the aforementioned rights granted by third
party patent owners to the Pledgor and (c) all other rights to exploit works
protected by any of the aforementioned rights; where the aforementioned rights
in a certain work are owned jointly by the Pledgor in combination with one or
more third parties, or where a licence has been granted to a group of two or
more licensees, the word “Patent” shall refer to the Pledgor’s share in such
right or in such licence;       “Right of Pledge” or “Pledge” means a first
ranking right of pledge (pandrecht eerste in rang) over the Intellectual
Property Rights created hereunder or under any Supplemental Deed of IP Pledge;  
    “Security Period” means the period beginning on the date of the Deed of
Pledge and ending on the date on which either all the Secured Obligations have
been unconditionally and irrevocably paid and discharged in full, or the rights
and obligations pursuant to this Deed of Pledge have otherwise been terminated
to the satisfaction of the Pledgee, whichever event being the sooner. If the
Pledgee considers that an amount paid to it is capable of being avoided or
otherwise set aside in the event of the bankruptcy of the payer or otherwise,
then the amount will not be considered to have been irrevocably paid for the
purposes of this Deed of Pledge; and       “Secured Obligations” means all
present and future obligations and liabilities (whether actual or contingent,
and whether owed jointly, severally or alone or in any other capacity
whatsoever) for the payment of an amount of money by the Pledgor towards the
Pledgee under or pursuant to the Loan Agreement (as amended or restated from
time to time) together with all costs, charges and expenses incurred by the
Pledgee in connection with the protection,

 



--------------------------------------------------------------------------------



 



    preservation or enforcement of its rights under the Loan Agreement or any
other document evidencing or securing any such liabilities;       “Supplemental
Deed of IP Pledge” means the supplemental deed of pledge to be drawn up
substantially in accordance with the form attached as Schedule 3 (Form of
Supplemental Deed of IP Pledge).   1.3   Descriptive headings used in this Deed
of Pledge are for convenience only and shall not affect the meaning or
construction of any provision of this Deed of Pledge.   2.   AGREEMENT TO PLEDGE
  2.1   The Pledgor and the Pledgee hereby agree that the Pledgor shall grant to
the Pledgee a first ranking right of pledge, encumbrance, collateral or any
other security right over the Intellectual Property Rights purported to be
granted under or pursuant to this Deed of Pledge.   2.2   Parties acknowledge
and agree that if, and to the extent that, the Intellectual Property Rights are
subject to any right of pledge or other encumbrance that takes priority over the
Right of Pledge, the Right of Pledge will have been created with the highest
possible ranking (rangorde) available at such time of creation.   3.   CREATION
OF THE PLEDGE   3.1   The Pledgor hereby grants and creates, whether or not in
advance, for the benefit of the Pledgee and to the extent permissible by
applicable law, a Right of Pledge in favour of the Pledgee over its Intellectual
Property Rights in the following manner: in respect of patents, in accordance
with Article 3:236 paragraph 2 jo. Article 3:95 of the Dutch Civil Code jo.
Article 67 of the Patents Act 1995 (Rijksoctrooiwet 1995); in respect of
trademarks, in accordance with Article 3:236 paragraph 2 of the Dutch Civil Code
jo. Article 11A of the Uniform Benelux Act on Marks (Eenvormige Beneluxwet op de
merken); in respect of trade names, in accordance with Article 3:236 paragraph 2
jo. Article 3:95 of the Dutch Civil Code; and/or in respect of receivables in
accordance with 3:239 of the Dutch Civil Code, for the entirety of the Security
Period, as security for the full and proper fulfilment of the Secured
Obligations. The Pledgee hereby accepts the creation of the Right of Pledge on
the terms and conditions set forth herein.   3.2   The Pledge is a separate
Right of Pledge on each Intellectual Property Right and in relation to licenses
and royalty receivables, is an undisclosed right of pledge and, following
notification, a disclosed right of pledge.   3.3   The Pledgee, or its
representative, is, notwithstanding the Pledgor’s obligations pursuant to this
Clause, entitled to register the Deed of Pledge. The Pledgor must at its own
cost and expense ensure that any Deed of Pledge is submitted for registration
with the competent IP Registers (for those Intellectual Property Rights which
can be registered) and the competent Dutch tax authorities (Inspectie der
Registratie en Successie) for evidence purposes only. Registration with the
Dutch tax authorities should not be construed to mean that the Deed of Pledge to
be registered concerns a disclosed right of pledge within the meaning of Article
3:236 of the Dutch Civil Code.

 



--------------------------------------------------------------------------------



 



3.4   The Right of Pledge will include all rights of action, dependent rights
(afhankelijke rechten) and ancillary rights (nevenrechten), privileges and other
rights inherent and/or attached to the Intellectual Property Rights.   3.5   The
Pledgor undertakes, in respect of Intellectual Property Rights which were not
effectively pledged under the Deed of Pledge, or in respect of newly acquired
Intellectual Property Rights, to prepare on a monthly basis a Supplemental Deed
of IP Pledge, no later than ten Business Days after the preceding month, to
execute the same, and forthwith upon execution of any Supplemental Deed of IP
Pledge to register such Supplemental Deed of IP Pledge and any ancillary or
supporting document with the competent IP Registers (for those Intellectual
Property Rights which can be registered) and with the Dutch tax authorities
(Inspectie der Registratie en Successie) (for those Intellectual Property Rights
which cannot be registered). Notwithstanding the Pledgor’s obligations pursuant
to this Clause, the Pledgor hereby unconditionally and irrevocably authorises
the Pledgee to sign the Supplemental Deed of IP Pledge on its behalf and to
subsequently register it (as envisaged in Clause 3.3).   4.   GENERAL   4.1  
The Pledgor undertakes, immediately upon the execution thereof, or otherwise
immediately upon the Pledgee’s written request, to register any Deed of Pledge
or Supplemental Deed of IP Pledge with the IP Registers for the Netherlands, the
Benelux (as a whole), the European Community (as a whole), and in any other
Registration Countries the Pledgee deems to be relevant. The Pledgee is entitled
to present this Deed of Pledge and any Supplemental Deed of IP Pledge for
registration with the IP Registers in any of the Registration Countries.   4.2  
The Pledgor undertakes to provide the Pledgee forthwith with (i) a copy of an
executed Deed of Pledge and any Supplemental Deed of IP Pledge and (ii) any
evidence of registration of such Deed of Pledge and Supplemental Deed of IP
Pledge in any of the Registration Countries.   5.   COMPLETION OF THE PLEDGE    
  The Pledgor undertakes, promptly following a request, to take any action and
sign any document that the Pledgee reasonably requires in order to give full
effect to this Deed of Pledge and the enforcement thereof.   6.  
REPRESENTATIONS AND WARRANTIES   6.1   In addition to the Pledgor’s
representations and warranties made under or pursuant to the Loan Agreement, the
Pledgor hereby represents and warrants that:

  (a)   the right of pledge created hereby is a first ranking right of pledge,
and that the Intellectual Property Rights (i) have not been pledged, encumbered
with limited rights (beperkte rechten) or otherwise, (ii) are not subject to any
attachments (beslag), seizures or arrests, or any comparable levies by which the
Intellectual Property Rights would be placed out of the free disposition by the
Pledgor, (iii) have not been transferred in advance (bij voorbaat) to any third
party, (iv) are capable of being assigned and encumbered with limited rights
(beperkte rechten), and (v) are not subject to any option or similar right,
except to the extent permitted under the Loan Agreement. Licence(s) or
sub-licence(s) granted to one or more third parties in the normal course of
business shall not be regarded as such a restriction;

 



--------------------------------------------------------------------------------



 



  (b)   it is entitled, and has full power, to enter into this Deed of Pledge
and to create the Right of Pledge;     (c)   it is not aware of any infringement
(inbreuk) by any third party of any of the Intellectual Property Rights;     (d)
  it holds full and exclusive title (titel) to the Intellectual Property Rights,
free and clear of any and all liens or claims of others, and that furthermore it
is entitled and has the authority and full power (beschikkingsbevoegdheid) to
create the Right of Pledge and to enter into this Deed of Pledge;     (e)   it
is a private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) duly incorporated and validly existing under the law of the
Netherlands; and     (f)   Schedule 1 contains a complete list of Patents
capable of being pledged at the date of signing this Deed of Pledge, and that
Schedule 2 contains a complete list of Other IP Rights capable of being pledged
at the date of this Deed of Pledge.

6.2   The representations and warranties set out in Clause 6.1 are deemed to be
made by the Pledgor on each date of the registration of a Deed of Pledge or a
Supplemental Deed of IP Pledge, whether with the Dutch tax authorities
(Inspectie der Registratie en Successie) or with any other competent IP
Registers.   7.   COVENANTS   7.1   The Pledgor covenants that:

  (a)   it will not without the prior written consent of the Pledgee waive any
dependent rights (afhankelijke rechten) or ancillary rights (nevenrechten)
attached to the Intellectual Property Rights;     (b)   it will not without the
Pledgee’s prior written consent sell, assign, transfer, pledge or otherwise
encumber, release (kwijtschelden) or waive (afstand doen van) any rights over
its Intellectual Property Rights to any third party, whether or not as a matter
of court composition or out-of-court composition (gerechtelijk of
buitengerechtelijk akkoord);     (c)   as soon as it becomes aware that any of
the representations and warranties as set forth in Clause 6 are or prove to have
been incorrect or incomplete or misleading, it will inform the Pledgee promptly;
    (d)   it will supply to the Pledgee all information in respect of the
debtors of the receivables (referred to in the definition of other Other IP
Rights) that is necessary to enforce the Right of Pledge over such receivables
and to enable notification against such debtors;     (e)   it will use its best
endeavours to ensure the confidential nature of trade secrets and know-how; and

 



--------------------------------------------------------------------------------



 



  (f)   in general, it will do all that is necessary to maintain the
Intellectual Property Rights and the value embedded in them.

7.2   In the case of an Event of Default, and notwithstanding any of the
obligations of the Pledgor under Clause 8.1, the Pledgee can take, and is hereby
authorised to take, all necessary judicial and extra-judicial measures. If the
Pledgee takes measures as mentioned in the previous sentence, the Pledgor will
offer any and all such support required, including but not limited to supplying
all necessary documents and information regarding the Intellectual Property
Rights.   8.   ENFORCEMENT   8.1   Upon the occurrence of an Enforcement Event:

  (a)   the Pledgee may enforce its Right of Pledge and have recourse to the
proceeds obtained from such enforcement, and furthermore the Pledgee may take,
and is hereby authorised to take, all necessary judicial and extra-judicial
measures in relation to the enforcement of its Right of Pledge, including, but
not limited to, a sale as envisaged in Clause 9.4. If the Pledgee takes such
measures, the Pledgor will offer any and all required support, including but not
limited to providing all necessary documents and information with regard to the
relevant Intellectual Property Rights.     (b)   at its own costs, the Pledgor
will promptly notify in writing of the existence of this Deed of Pledge to:

  (i)   a third party or the court process server (deurwaarder) acting on behalf
of such third party making an attachment (beslag) on its Intellectual Property
Rights; or     (ii)   its bankruptcy trustee (curator), administrator
(bewindvoerder) or similar officer in any jurisdiction; or     (iii)   any other
relevant person, as the case may be.

8.2   Any failure by the Pledgor to satisfy the Secured Obligations when due
shall constitute a default (verzuim) in the performance of the Secured
Obligations, without any reminder letter (sommatie) or notice of default
(ingebrekestelling) being required.   8.3   The Pledgor is not entitled to
request the President of the competent court (rechtbank) to order that the
Intellectual Property Rights pledged be sold in a manner deviating from the
provisions of Article 3:250 of the Dutch Civil Code.   8.4   The Pledgee shall
not be obliged to give notice to the Pledgor of any intention to sell the
pledged Intellectual Property Rights (as provided in Article 3:249 of the Dutch
Civil Code) or, if applicable, of the fact that it has sold the same
Intellectual Property Rights (as provided in Article 3:252 of the Dutch Civil
Code).   8.5   All monies received or realised by the Pledgee in connection with
the Intellectual Property Rights shall be applied by the Pledgee in accordance
with the relevant provisions of this Agreement and the Loan Agreement, subject
to the mandatory provisions of Netherlands law on enforcement (uitwinning).

 



--------------------------------------------------------------------------------



 



8.6   The Pledgor hereby irrevocably and unconditionally waives (doet afstand
van) any rights granted to the Pledgor under or pursuant to Netherlands law from
time to time which aim at protecting grantors of security for the debts of third
parties, including any right it may have pursuant to Articles 3:233 and 6:139 of
the Dutch Civil Code.   8.7   In the event that any action is taken under Clause
8.1, the documented costs for the measures taken by the Pledgee, including but
not limited to the costs for the legal counsel and the legal proceedings (which,
for the avoidance of doubt, are part of the Secured Obligations), will be borne
by the Pledgor, and the Pledgor will indemnify (vrijwaren) the Pledgee for any
such costs.   9   APPLICATION OF PROCEEDS

The Parties hereto agree that upon the enforcement of the Right of Pledge, all
monies collected by the Pledgee will be applied towards the fulfilment of the
Secured Obligations in accordance with, and pursuant to, the relevant provisions
of this Agreement and the Loan Agreement, subject to the applicable mandatory
provisions of the law of the Netherlands.   10   WAIVERS

No delay or omission by the Pledgee in exercising any right, power or privilege
provided, hereunder or by law, shall operate to impair such right, power or
privilege or be construed as a waiver thereof and any single or partial exercise
of such right, power or privilege shall not preclude any future exercise thereof
or the exercise of any other right, power or privilege.   11   ASSIGNMENT AND
TRANSFER       To the fullest extent permitted under the law of the Netherlands,
subject always to the relevant provisions of any of the Loan Agreement, the
Pledgee shall be entitled to assign and/or transfer together with the Secured
Obligations all or part of its rights and obligations under this Deed of Pledge
to any assignee and/or transferee, and the Pledgor hereby in advance gives its
irrevocable consent to (geeft onherroepelijk toestemming bij voorbaat), or, if
applicable, irrevocably cooperates with, within the meaning of Article 6:159 of
the Dutch Civil Code, an assumption of contract (contractsoverneming). The
Pledgee shall be entitled to impart any information concerning the Pledgor to
any successor or proposed successor as far as necessary for such assignment
and/or transfer. The Pledgor may not assign any of its rights or obligations
under or in connection with this Deed of Pledge.   12   DISSOLUTION; ANNULMENT;
SUSPENSION; SET-OFF       The Pledgor hereby waives to the fullest extent
permitted by law its right to dissolve (ontbinden) or annul (vernietigen) the
legal acts (rechtshandelingen) represented by this Deed of Pledge, and such
waiver is hereby accepted by the Pledgee. The Pledgor may not suspend
(opschorten) compliance with its obligations under or in connection with this
Deed of Pledge on whatever grounds. All payments to be made by the Pledgor under
this Agreement shall be made without set-off.   13   NOTIFICATION   13.   At the
Pledgee’s request, the Pledgor will offer any and all required information,
including a list containing details of all Intellectual Property Rights, which
the Pledgee may need, in order

 



--------------------------------------------------------------------------------



 



    to determine and/or exercise its rights arising out of this Deed of Pledge
and it will allow the Pledgee to gather all information from and examine its
books so that the Pledgee may determine and/or exercise its rights arising out
of this Deed of Pledge. Notwithstanding this obligation, the Pledgor will
promptly notify the Pledgee during the year of any material changes to the
Intellectual Property Rights.   13.2   The Pledgor will notify the Pledgee
immediately of all circumstances likely to materially impair the value of the
Intellectual Property Rights. Such circumstances include, but are not limited
to, an application for the filing of or declaration of the Pledgor’s bankruptcy
(faillissement) or moratorium of payments (surséance van betaling), the
dissolution (ontbinding) of the Pledgor, the cessation of the Pledgor’s
business, any levy or attachment to the Intellectual Property Rights, or any
material litigation pending in relation to the Intellectual Property Rights.  
13.3   If the bankruptcy of the Pledgor is filed for, or if an attachment is
made of Intellectual Property Rights, the Pledgor will immediately notify the
levying bailiffs (beslagleggende deurwaarders), the trustees in bankruptcy
(curatoren) or the administrator (bewindvoerder) of this Deed of Pledge.   13.4
  In case of a levy or attachment of Intellectual Property Rights that has a
material adverse effect, the Pledgor is obliged to immediately notify the
Pledgee once it becomes aware of such levy or attachment, and to take all
necessary measures to ensure that the Pledgee is authorised to take all
appropriate action as referred to in Clause 8 of this Deed of Pledge. The
Pledgor will pay or reimburse all documented expenses related to these measures.
  14.   TERMINATION   14.1   This Deed of Pledge and the Pledgee’s security
interests constituted hereunder or pursuant hereto shall terminate by operation
of law when all the Secured Obligations have been unconditionally and
irrevocably satisfied in full or the Loan Agreement has terminated, whichever
event being the sooner. At the request and cost of the Pledgor, the Pledgee
shall deliver to the Pledgor a proper instrument or instruments acknowledging
the satisfaction of the Secured Obligations and/or the termination of this Deed
of Pledge and do all other acts necessary or required by the Pledgee to give
effect to the provisions of this Clause.   14.2   Without prejudice to the
provisions of Article 3:81 of the Dutch Civil Code, the Right of Pledge may be
terminated:

  (a)   through cancellation (opzegging) by means of a written declaration from
the Pledgee to the Pledgor; or     (b)   through renunciation (afstand) on the
grounds of Article 3:258 paragraph 2 of the Dutch Civil Code.

15.   POWER OF ATTORNEY       The Pledgor hereby unconditionally and irrevocably
authorises the Pledgee, with the power of substitution at any time and from time
to time, following the occurrence of an Enforcement Event, to sign, seal,
deliver, execute, register and complete all proxies, mandates, assignments,
deeds and documents and to do all acts which are necessary for the enforcement
of the Pledge and to give proper effect to the intent and purposes of this Deed
of Pledge.

 



--------------------------------------------------------------------------------



 



16.   NOTICES       Any notice or other communication to be given hereunder
shall be made in accordance with Clause 17 of the Loan Agreement.   17.  
BINDING NATURE   17.1   This Deed of Pledge and all of the provisions of this
agreement shall be binding upon and be to the benefit of the Pledgor and the
Pledgee and their respective successors and permitted assigns.   17.2   This
Deed of Pledge is only legally binding on the Pledgor insofar as the same will
not be in violation of the prohibition on financial assistance as contained in
Article 2:207 (c) of the Dutch Civil Code. One of the consequences of this
provision is that no obligations shall be secured by the Right of Pledge to the
extent that, if included, the security interest granted pursuant to this Deed of
Pledge or any part thereof would constitute a violation of Article 2:207 (c) of
the Dutch Civil Code.   18.   ENTIRE AGREEMENT   18.1   This Deed of Pledge, and
any agreements resulting from this Deed of Pledge, represents the entire
understanding and agreement between the Parties in connection with the subject
matter hereof and supersedes all prior agreements in respect of the subject
matter hereof.   18.2   If there is any conflict or inconsistency between any
provisions of this Deed of Pledge and any provisions of the Loan Agreement, the
provisions of the Loan Agreement shall prevail.   19.   AMENDMENT       No
amendment, modification or waiver of any provision of this Deed of Pledge, and
no consent with respect to any departure by the Pledgor therefrom, shall be
effective unless the same shall be in writing and signed by the Pledgor and the
Pledgee.   20.   SEVERABILITY       If a provision of this Deed of Pledge is
invalid or unenforceable in any jurisdiction that shall not affect the validity
or enforceability of any other provision of this Deed of Pledge and the validity
or enforceability in other jurisdictions of that or of any other provision of
this Deed of Pledge.   21.   GOVERNING LAW AND JURISDICTION   21.1   This Deed
of Pledge will be governed by and construed in accordance with the laws of the
Netherlands.   21.2   The competent courts of Amsterdam, the Netherlands shall
have exclusive jurisdiction with regard to disputes in connection with this Deed
of Pledge.

 



--------------------------------------------------------------------------------



 



THIS DEED OF PLEDGE has been entered into on the date stated above.
 
PROGENTIX ORTHOBIOLOGY B.V., as Pledgor

         

Name:

Title:
           
 
NUVASIVE, INC., as Pledgee

Name:

Title:
     

 



--------------------------------------------------------------------------------



 



SCHEDULE 1

Patents
***
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2

Trademarks
***
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
Form of Supplemental Deed of IP Pledge

     
From:
  Progentix Orthobiology B.V.


To:
  NuVasive, Inc.
Attn: Jason Hannon

Dear Sir
RE:  PLEDGE OF INTELLECTUAL PROPERTY RIGHTS
We refer to the deed of pledge of Intellectual Property Rights, dated January 8,
2009, by and between Progentix Orthobiology B.V. (as Pledgor) and Nuvasive, Inc.
(as Pledgee)(the “Deed of Pledge”). Capitalised terms used in this Supplemental
Deed of IP Pledge shall have the same meaning given to them in the Deed of
Pledge.
Under the terms of the Deed of Pledge, we undertook to pledge to you at your
first request the Intellectual Property Rights which were not effectively
pledged under the Deed of Pledge (or subsequent pledges).
In fulfilment of our above-mentioned obligations we herewith pledge to you all
our Intellectual Property Rights that are capable of being pledged on the date
when this Supplemental Deed of IP Pledge is registered.
In order to effectuate the creation of the right of pledge over the Intellectual
Property Rights described in the previous paragraph, we will promptly register
this deed and its attachment in accordance with the provisions of Clause 3 of
the Deed of Pledge.
Yours sincerely,

          PROGENTIX ORTHOBIOLOGY B.V.
    By:         Name:        

 



--------------------------------------------------------------------------------



 



EXHIBIT J
DEED OF ADHERENCE
and
ADDENDUM
to the Subscription and Shareholders’ Agreement
of 13 January 2008
relating to
Progentix Orthobiology B.V.
by and among
Mr. J.D. de Bruijn
Mr. H. Yuan
J.D. de Bruijn Holding B.V.
BioGeneration Ventures B.V.
Incubation B.V.
NuVasive, Inc
and
Progentix Orthobiology B.V.
Dated 13 January 2008

 



--------------------------------------------------------------------------------



 



DEED OF ADHERENCE
and
ADDENDUM
to the Subscription and Shareholders’ Agreement of 13 January 2008
THE UNDERSIGNED:

1.   Progentix Orthobiology B.V. (the “Company”), a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) incorporated
under the laws of the Netherlands, with its statutory seat in Bilthoven and its
business address at Professor Bronkhorstlaan 10-d, 3723 MB Bilthoven, the
Netherlands, represented by its statutory director J.D. de Bruijn Holding B.V.
in its turn represented by Mr. J.D. de Bruijn;   2.   Mr. Huipin Yuan,
(“Mr. Yuan”) currently residing at Laan van Vollenhove 168, 3706 AA, born in
Nijiang (China) on the 19th of April 1966;   3.   Mr. Joost Dick de Bruijn,
(“Mr. de Bruijn”)currently residing at Pasteurstraat 16, 3817 JL Amersfoort,
born in Pijnacker on the 13th of February 1966;   4.   J.D. de Bruijn Holding
B.V., (“De Bruijn Holding”) a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of the
Netherlands, with its statutory seat in Amersfoort and its business address at
Pasteurstraat 16, 3817 JL Amersfoort, the Netherlands, represented by its
statutory director Mr. J.D. de Bruijn;   5.   BioGeneration Ventures B.V.,
(“BioGeneration”) a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of the
Netherlands, with its statutory seat in Amsterdam and its business address at
Gooimeer 2 — 35, 1411 DC Naarden, represented by its statutory director
Mr. E.C.M. van Wezel;   6.   Incubation B.V. (“Incubation”) a private company
with limited liability (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands, with its statutory seat in
Bilthoven and its business address at Prof. Bronkhorstlaan 10, 3723 MB in
Bilthoven represented by its statutory directors Dr. C.A. van Blitterswijk and
Mr. F.J.W.E.B. van der Velden;



Page 2 of 9



--------------------------------------------------------------------------------



 



7.   NuVasive, Inc. (“NuVasive”), a company incorporated under the laws of
Delaware (Unites States of America), with its business address at 7475 Lusk
Boulevard, San Diego CA 92121, represented by [•].

Each party hereto individually referred to as “Party” and jointly as “Parties”.
WHEREAS:

A.   The Parties hereto, with the exception of Incubation and NuVasive, have
entered into a Subscription and Shareholders’ Agreement dated 13 January 2008
(“Shareholders Agreement”).   B.   Incubation acceded to the Shareholders
Agreement by signing a Deed of Adherence dated 22 September 2008. The shares
previously held by Mr. Van Blitterswijk and Mr. Van der Velden were subsequently
transferred to Incubation by notarial deed of transfer executed before a
substitute of mr. N. van Buitenen, civil-law notary in Utrecht on 29
September 2008.   C.   NuVasive is a strategic party that will purchase or has
purchased from the existing shareholders of the Company (the “Existing
Shareholders”) 40% (forty percent) of the issued and outstanding share capital
of the Company pursuant to a Preferred Stock Purchase Agreement dated [•]
January 2009 (the “Preferred Stock Purchase Agreement”) and that will optionally
acquire the remaining issued and outstanding share capital of the Company held
by the Existing Shareholders upon the exercise of an option pursuant to an
Option Purchase Agreement dated [•] January 2009 (the “Option Purchase
Agreement”).   D.   In connection with the Preferred Stock Purchase Agreement,
Incubation, De Bruijn Holding, Mr. Yuan and BioGeneration shall transfer a pro
rata part of their shares to NuVasive through a notarial deed of transfer to be
executed before mr. A.J. Wiggers, civil-law notary in Amsterdam (or his
substitute) with DLA Piper Nederland N.V. (“Notary”), this deed hereinafter
referred to as “Deed of Transfer” and the date of execution the “Transfer Date”.
  E.   The Parties hereto wish to have their mutual relations and respective
rights

Page 3 of 9



--------------------------------------------------------------------------------



 



    and obligations in respect of the Company to be governed by the provisions
of the Shareholders Agreement and this Deed of Adherence and Addendum (“Deed of
Adherence and Addendum”).

HAVE AGREED AS FOLLOWS:
Article 1. Accession

1.1   Solely to the extent provided herein, NuVasive hereby accedes to Articles
8 through 10, Article 16 and Articles 24 through 26 of the Shareholders
Agreement and consequently agrees to be bound to the terms and conditions of the
Shareholders Agreement, effective as per the Transfer Date.   1.2   To the
extent this Deed of Adherence and Addendum does not explicitly stipulates
otherwise, NuVasive shall qualify as a “Shareholder” as defined in the
Shareholders Agreement and therefore NuVasive shall have the same rights and the
same obligations as apply to any Shareholder. As set forth above, NuVasive shall
not be considered a “Founder” or “Investor” within the meaning of the
Shareholders Agreement.   1.3   In deviation of the definitions as defined in
the Shareholders Agreement, Parties hereto agree that:

  -   The definition of “Preferred Shares” as referred to in article 8.3 through
8.6 (‘Conversion‘), shall mean both preferred shares A as well as preferred
shares B.     -   The definition of “Preferred Shares” as referred to in article
Article 9 (‘Anti-Dilution Adjustments‘), shall mean both preferred shares A as
well as preferred shares B. To the extent Article 9 stipulates an issuance price
per preferred share, this price shall — with respect to any share held by
NuVasive — be the acquisition price per share on the Transfer Date pursuant to
the Preferred Stock Purchase Agreement.

Article 2. Deed of Transfer
The execution of the Deed of Transfer shall take place in conjunction with the
signing of the Preferred Stock Purchase Agreement and the Option Purchase
Agreement and this Deed of Adherence and Addendum shall be executed just prior
to the Notary ex-

Page 4 of 9



--------------------------------------------------------------------------------



 



ecuting the Deed of Transfer.
Article 3. Deed of Amendment

3.1   As soon as reasonably possible after the execution of the Deed of
Transfer, a deed of Amendment to the Articles of Association of the Company
(“Deed of Amendment”) in the form attached hereto as Exhibit A shall be executed
whereby, amongst others, all shares transferred to NuVasive pursuant to the Deed
of Transfer shall be converted into Preferred Shares B on a one-to-one basis.
The Deed of Amendment shall be executed before the Notary.   3.2   During the
period the shares in the Company that were acquired by NuVasive through the Deed
of Transfer are not yet converted into Preferred Shares B, these shares shall,
notwithstanding the fact the Deed of Amendment has not yet been executed, by all
Parties be considered Preferred Shares B on an as if converted basis to the
fullest possible economical extent.

Article 4. Overview of shares
As per the Transfer Date and upon the execution of (i) the Deed of Transfer as
well as the (ii) the Deed of Amendment, the cap table of Article 2.6 of the
Shareholders Agreement (‘Overview of Capital Commitments‘) shall read as
follows:

                                      # Ordinary     # Preferred     # Preferred
    approx Percent.   Party   Shares     Shares A     Shares B     Stake  
Incubation
    5,951       —       —       27.05 %
De Bruijn Holding
    4,320       —       —       19.64 %
Mr. Yuan
    529       —       —       2.41 %
BioGeneration
    —       2,400       —       10.90 %
NuVasive
    —       —       8,800       40.00 %
 
                       
Total
    10,800       2,400       8,800       100 %
 
                       

Article 5. Preferred Share Rights
NuVasive shall have the protective rights and veto rights described in this
Article 5.

Page 5 of 9



--------------------------------------------------------------------------------



 



5.1   Budget.       Prior to the earlier of the expiration or termination of the
Option Period (as defined in the Option Purchase Agreement) NuVasive shall have
the right to approve the Company’s operating budget (not to be unreasonably
withheld or delayed) for the year to come before the budget is being formally
presented for approval to the Investor and the general meeting of shareholders
of the Company in accordance with the Shareholders Agreement. To the extent that
NuVasive notifies the management board of the Company that it does not approve
the operating budget as presented, then the management board of the Company
shall (i) refrain from any actions aimed at or relating to the implementation of
any and all of the items referred to in such budget, and (ii) submit to NuVasive
an amended budget for approval.   5.2   Right of First Refusal.       Parties
hereto agree that Article 10.1 and Article 10.2 shall not be in force and effect
during the Option Period. Parties hereto agree that from and after the earlier
of the expiration or termination of the Option Period, NuVasive shall not be
entitled to a right of first refusal pursuant to Article 10.4 through
Article 10.7 of the Shareholders Agreement, but shall be subject to such right
of refusal pursuant to Article 10.4 of the Shareholders Agreement.   5.3   Drag
Along Right; Tag Along.       Pursuant to Article 10.8 of the Shareholders
Agreement, BioGeneration, being the Investor as defined in the Shareholders
Agreement, has a drag along right, entitling BioGeneration to demand from its
co-shareholders to mandatorily sell their shares to an Interested Purchaser and
create a Liquidity Event. Parties hereto agree that from and after the earlier
of the expiration or termination of the Option Period, NuVasive shall be subject
to such drag along provision as a Shareholder. Parties hereto further agree that
from and after the earlier of the expiration or termination of the Option
Period, NuVasive shall be subject to the Tag Along provision included in
Article 10.9 through Article 10.12 of the Shareholders Agreement as a
Shareholder.

Article 6. Liquidity Event
Effective as of the Transfer Date, Article 8.1 and Article 8.2 of the
Shareholders Agreement, entitling BioGeneration to a preferred return in case of
a Liquidity Event

Page 6 of 9



--------------------------------------------------------------------------------



 



(and a claw back in the event of certain Liquidity Events), is herewith
cancelled. Hence, BioGeneration shall no longer have a preferred return upon the
occurrence of a future Liquidity Event. For the avoidance of doubt, NuVasive and
BioGeneration retain their separate classes of preferred shares entitling (or
requiring) the holders thereof to convert into Ordinary Shares pursuant to
Article 8.3 through Article 8.6 of the Shareholders Agreement. The cancellation
of Article 8.1 and Article 8.2 of the Shareholders Agreement will survive the
termination or expiration of the Option Period and will not be reversed unless
explicitly agreed upon between the Parties.
Article 7. Supervisory Board

7.1   Article 16.1 and Article 16.2 of the Shareholders Agreement (appointment
and nomination of members to the Supervisory Board), shall, until the earlier of
the expiration or termination of the Option Period (as defined in the Option
Purchase Agreement) read as follows:

Article 16. Supervisory Board

  16.1   The Parties shall procure that the supervisory board of the Company
(the “Supervisory Board”) shall be composed of 3 (three) members, to be
appointed by the general meeting of shareholders:     -   1 (one) of whom shall
be appointed upon a binding nomination of NuVasive; and,     -   1 (one) of whom
shall be appointed upon a binding nomination of BioGeneration; and,     -   1
(one) of whom shall be appointed upon a binding nomination of the Founders.    
16.2   At the Closing Date, the following persons shall be nominated by the
following Parties:     •   *** as Supervisory Board member on behalf of ***;    
•   *** as Supervisory Board member on behalf of ***;     •   *** as Supervisory
Board member on behalf of ***.

7.2   Effective as of the earlier of the expiration or termination of the Option
Period, as defined in the Option Purchase Agreement, Article 16 of the
Shareholders Agreement as it read on 11 January 2008, will apply.

 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

Page 7 of 9



--------------------------------------------------------------------------------



 



7.3   The Shareholders have the right, but not the obligation, to dismiss the
Supervisory Board member nominated by NuVasive as per the earlier date of the
expiration or termination of the Option Period, without notice, cause or
obligations to pay severance. NuVasive will fully cooperate with the adoption of
the Shareholders’ resolution dismissing its Supervisory Board member and the
appointment of a substitute Supervisory Board member following the expiration or
termination of the Option Period.

Article 8. Financial Rights
The preferred shares B shall under no circumstances before and after the
expiration or termination of the Option Period, have any seniority over the
preferred shares A, unless the Parties hereto explicitly and in writing agree
that the preferred shares A shall no longer share the economic rights attached
to preferred shares on a pari passu basis. No Party hereto shall use its power
or rights to amend the Articles (or any other document) in such a way that the
financial rights of either class of preferred shares change.
Article 9. Transfer of Shares
Each of the parties agrees that if any person wishes to be registered as a
holder of any shares (whether upon transfer or transmission or by issue) (“New
Shareholder”), the New Shareholder must, unless he is already a party to this
Agreement and the Option Purchase Agreement, become a party to this Agreement
and the Option Purchase Agreement.
Notwithstanding anything to the contrary, each of the Founders and BioGeneration
covenants with and undertakes to NuVasive and the Company that, prior to the
expiration or termination of the Option Period, each will not, except for
transfers required by the Articles, without the prior written consent of
NuVasive, dispose or permit the disposal of any interest in or creation of any
Encumbrance over the shares registered in his or its name.
Article 10. Governing Law

10.1   This Deed of Adherence and Addendum shall be governed by and construed in
accordance with the laws of the Netherlands.

Page 8 of 9



--------------------------------------------------------------------------------



 



10.2   The courts of Amsterdam shall have exclusive jurisdiction over a dispute
arising out of or in connection with this Deed of Adherence and Addendum.

The remainder of this page is intentionally left blank: see signature page.

Page 9 of 9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF this Deed Adherence and Addendum has been signed and executed
by all Parties hereto.

             
/s/ J.D. de Bruijn
      /s/ Mr. H. Yuan    
 
           
Mr. J.D. de Bruijn
      Mr. H. Yuan    
 
           
/s/ J.D. de Bruijn
      /s/ J.D. de Bruijn    
 
           
J.D. de Bruijn Holding B.V.
      Progentix Orthobiology B.V.    
By: J.D. de Bruijn
      By: J.D. de Bruin Holding B.V.    
 
      By: J.D. de Bruijn    
 
           
Incubation B.V.
      BioGeneration Ventures B.V.    
 
           
/s/ Mr. F.J.W.E.B. van der Velden
      /s/ Mr. E.C.M. van Wezel    
 
           
By: Dagomar B.V.
      By: BioGeneration Management B.V.    
By: Mr. F.J.W.E.B. van der Velden
      By: Mr. E.C.M. van Wezel    
 
           
/s/ Mr. C.A. van Blitterswijk
      /s/ Mr. W. Hazenberg    
 
           
By: Mr. C.A. van Blitterswijk
      By: Mr. W. Hazenberg    
 
           
/s/ Alexis V. Lukianov
           
 
           
NuVasive, Inc
           
By: Chief Executive Officer
           

Signature Page to Deed of Adherence

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [a55255a5525501.gif]
SUBSCRIPTION AND SHAREHOLDERS’ AGREEMENT

relating to shareholdings in:

Progentix Orthobiology B.V.

by and among
Dr. C.A. van Blitterswijk

Mr. F.J.W.E.B. van der Velden

Mr. J.D. de Bruijn

Mr. H. Yuan

J.D. de Bruijn Holding B.V.

BioGeneration Ventures B.V.
and
Progentix Orthobiology B.V.
Execution Copy

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
Article 1
  Interpretation     6  
Article 2
  Issuance and Contribution     7  
Article 3
  Second Payment     8  
Article 4
  Application of funds     9  
Article 5
  Signing Date     9  
Article 6
  Closing. Conditions to Closing     10  
Article 7
  The Company’s operations and (future) subsidiaries     11  
Article 8
  Liquidation Preference and Conversion     11  
Article 9
  Anti-Dilution Adjustments     13  
Article 10
  Transfer of Shares     15  
Article 11
  Encumbrance     18  
Article 12
  Representations and Warranties     18  
Article 13
  Management Board     20  
Article 14
  General meeting of shareholders     22  
Article 15
  Consent of the Investor     23  
Article 16
  Supervisory Board     23  
Article 17
  Information     24  
Article 18
  Budget     26  
Article 19
  Non-Competition Agreements     26  
Article 20
  Future pre-emptive rights     27  
Article 21
  Assignments; Perpetual Covenant     28  
Article 22
  Costs and Expenses     28  
Article 23
  Confidentiality; Announcements     29  
Article 24
  Notices     29  
Article 25
  Entire Agreement     29  
Article 26
  General Provisions     30  

2/31



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

     
Exhibit 1:
  Notarial deed relating to the Issue
 
   
Exhibit 2:
  Representations and warranties
 
   
Exhibit 3:
  Notarial deed relating to the incorporation of the Articles
 
   
Exhibit 4:
  Business Plan and Budget
 
   
Exhibit 5:
  Shareholders’ resolution
 
   
Exhibit 6:
  Powers of attorney relating to Issue
 
   
Exhibit 7:
  Disclosure letter
 
   
Exhibit 8:
  Spousal Consent
 
   
Exhibit 9:
  Management Agreement J.D. de Bruijn
 
   
Exhibit 10:
  List with IP-rights
 
   
Exhibit 11:
  Template of Secondment Agreement
 
   
Exhibit 12:
  List with Assets of TU Twente

3/31



--------------------------------------------------------------------------------



 



SUBSCRIPTION AND SHAREHOLDERS’ AGREEMENT

relating to shareholdings in

Progentix Orthobiology B.V.
The undersigned:

1.   Progentix Orthobiology B.V. (the “Company”), a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) incorporated
under the laws of the Netherlands, with its statutory seat in Bilthoven and its
business address at Professor Bronkhorstlaan 10-d, 3723 MB Bilthoven, the
Netherlands, represented by its statutory director (statutair bestuurder) J.D.
de Bruijn Holding B.V. in its turn represented by Mr. J.D. de Bruijn;   2.  
Mr. Dr. Clemens Antoni van Blitterswijk (“Mr. Van Blitterswijk”), currently
residing at Coenderssingel 4, 8564 HE Ruigahuizen, born in The Hague on the 7th
of July 1957;   3.   Mr. Franciscus Johannes Wilhelmus Ernest Bruno van der
Velden (“Mr. Van der Velden”), currently residing at Waalbanddijk 68, 4054 MG
Echteld, born in The Hague on the 19th of August 1959;   4.   Mr. Huipin Yuan
(“Mr. Yuan”), currently residing at Laan van Vollenhove 168, 3706 AA, born in
Nijiang (China) on the 19th of April 1966;   5.   Mr. Joost Dick de Bruijn
(“Mr. De Bruijn”), currently residing at Pasteurstraat 16, 3817 JL Amersfoort,
born in Pijnacker on the 13th of February 1966;   6.   J.D. de Bruijn Holding
B.V. (“De Bruijn Holding”), a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of the
Netherlands, with its statutory seat in Amersfoort and its business address at
Pasteurstraat 16, 3817 JL Amersfoort, the Netherlands, represented by its
statutory director (statutair bestuurder) Mr. J.D. de Bruijn;

4/31



--------------------------------------------------------------------------------



 



7.   BioGeneration Ventures B.V. (“BioGeneration”), a private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands, with its statutory seat in
Amsterdam and its business address at Gooimeer 2 — 35, 1411 DC Naarden,
represented by its statutory directors (statutair bestuurders) Mr. E.C.M. van
Wezel and Mr. W.M. Hazenberg.

The parties hereinafter also collectively referred to as the “Parties” and
individually as a “Party”;
The parties 2, 3, 4, 5 and 6 hereinafter also referred to as the “Founders” and
individually as a “Founder”;
The party 7 hereinafter also referred to as the “investor”;
The parties 2, 3, 4, 6 and 7 hereinafter also collectively referred to as the
“Shareholders” and individually as a “Shareholder”;
WHEREAS:

A.   Progentix B.V., a private company with limited liability seated in
Bilthoven is a company that focuses on the development and exploitation of
products in the field of bone decease and bone repair. The Company will acquire
the Osteoinductive Bone Graft Material Technology from Progentix B.V. by means
of a postclosing transfer and assignment of all assets and rights that are
required to further develop and commercialise the Osteoinductive Bone Graft
Material Technology of Progentix B.V.   B.   The ambition of Progentix B.V. and
the Company is to acquire external funding in order to be able to market and
make profit from the Osteoinductive Bone Graft Material Technology. For this
purpose the Osteoinductive Bone Graft Material Technology will be carved out of
Progentix B.V. thus separating Progentix’ other technology, other rights of
intellectual property and subsidies from the assets and liabilities of the
Company.   C.   The Founders hold the entire issued and outstanding share
capital of the Company, which currently consists of 18,000 ordinary shares with
a nominal value of EUR 1 (one euro) each (the “Ordinary Shares”).

5/31



--------------------------------------------------------------------------------



 



D.   The Investor is a private equity provider that invests in selected
companies in the life sciences industry and other industries; the investment and
involvement of the Investor in a company usually lasts for a period of
approximately 3 (three) to 5 (five) years, after which period the Investor
intend to liquidate the investment through an “exit”, for example by a trade
sale or an initial public offering.   E.   The Company and the Founders have
entered into negotiations with BioGeneration, regarding the investment by
BioGeneration — and as the case may be by co-investors — through a new class of
shares i.e. preferred shares in the share capital of the Company, the terms and
conditions of which are set forth in this subscription and shareholders’
agreement (the “Agreement”).   F.   The Investor and the Founders have agreed to
a fair value of the business of the Company of EUR 5,500,000 (five million five
hundred thousand euro) after closing of the investment round (post money
valuation).   G.   The Shareholders wish to have their mutual relations and
their respective rights and obligations in respect of their shareholdings in the
Company governed by the provisions of this Agreement and the articles of
association of the Company (the “Articles”, as may be amended from time to
time);

DECLARE TO HAVE AGREED AS FOLLOWS:
Article 1. Interpretation

1.1   The recitals, the exhibits (the “Exhibits”) and the schedules to this
Agreement form an integral part of this Agreement and any reference to this
Agreement includes such recitals, Exhibits and schedules. In this Agreement,
reference to a recital, article. Exhibit or schedule is a reference to a
recital, article of, or Exhibit or schedule to this Agreement, unless the
context requires otherwise.   1.2   In this Agreement, unless the context
indicates otherwise, references to the singular Shall include references to the
plural and vice versa and references to any pronoun shall include the
corresponding masculine, female or neuter, and references to persons shall
include bodies and corporate and unincorporated associations of persons.

6/31



--------------------------------------------------------------------------------



 



1.3   In this Agreement a reference to a particular agreement, enactment,
regulation or other document shall be construed as a reference to such agreement
enactment, regulation or document as it may from time to time be binding,
enforceable or in force, as such agreement, enactment, regulation or document
may be novated, assigned, re-enacted (with or without modification), restated,
consolidated, amended or supplemented from time to time hereafter.

1.4   In this Agreement a reference to a company or other legal entity shall be
construed so as to include any legal entity or entities into which such company
may during the continuance of this Agreement be merged by means of a statutory
merger or into which it may be split up or demerged.

Article 2. Issuance and Contribution

2.1   The Investor shall subscribe for 4,000 (four thousand) cumulative
preferred shares, with a nominal value of EUR 1 (one euro) each (the “Preferred
Shares”) in the share capital of the Company, (the Ordinary Shares and the
Preferred Sharers and any and all other (classes of) shares from time to time
outstanding in the share capital of the Company hereinafter referred to as the
“Shares”), against payment in two (2) tranches of an aggregate amount of EUR
1,000,000 (one million euro) (such amount hereinafter referred to as the
“Contribution”).

2.2   The Founders shall procure that the Company issues on the Closing Date (as
defined in Article 6 below) (such issue hereinafter referred to as the “Issue”)
the Preferred Shares to the Investor, against payment of an aggregate amount of
EUR 500,000 (five hundred thousand Euro) hereinafter (“Initial Payment”).

2.3   The Issue shall take place pursuant to a notarial deed, a copy of which is
attached to this Agreement as Exhibit 1, as soon as mr. N. van Buitenen (or his
substitute or successor) with Van Grafhorst & Van Buitenen Notarissen, in
Utrecht (the: “Notary”), has received the Initial Payment on the third party
account with number 55.59.05.519 with the ABN AMRO Bank in the name of
Kwaliteitsrekening Van Buitenen & Van Grafhorst, on or before the Closing Date
(as defined in Article 6 below) which shall ultimately be at 31st of
January 2008.

2.4   On the Closing Date, the Investor, in reliance on — inter alia — the
representations

7/31



--------------------------------------------------------------------------------



 



    and warranties as contained in Exhibit 2, hereby agrees to subscribe for the
Preferred Shares which according to the previous sub-clauses shall be issued to
the Investor and the Investor hereby agrees to contribute on the Closing Date on
the Preferred Shares issued through the Issue, an aggregate amount of EUR
500,000 (five hundred thousand Euro).

2.5   The nominal value of each of the Preferred Shares is EUR 1 (one Euro) and
the remainder of the Initial Payment shall be administered in the books of the
Company as share premium (‘agio’).

2.6   For the purpose of illustration, the Parties observe that immediately
following the Issue, the Shares in the Company shall be held as follows:

                          Party   # Ordinary Shares     # Preferred Shares    
Percent Stake  
Mr. Van Blitterswijk
    4,959       —       22.55 %
Mr. Van der Velden
    4,959       —       22.55 %
J.D. de Bruijn Holding
    7,200       —       32.7 %
Mr. Yuan
    882       —       4.0 %
BioGeneration
    —       4,000       18.2 %
Total
    18,000       4,000       100 %

Article 3. Second Payment

3.1   The Investor hereby agrees to procure that, subject to the terms and
conditions of this Agreement, the remainder of the Contribution after payment of
the Initial Payment in the amount of EUR 500,000 (five hundred thousand euro)
(such amount hereinafter referred to as “Second Payment”, shall be provided to
the Company on 1 April 2008 on the condition that the Investor has
unconditionally approved the Budget and Business Plan for 2008.

3.2   The Investor is entitled, at its sole discretion, to cancel Second Payment
if (i) the Company is engaged in any legal dispute relating to (a) any licensed
or owned right of intellectual and/or industrial property or patents which
is/are essential to the Company’s approved Business Plan and Budget or its
ability to make profit or (b) any product developed or commercialised by the
Company (or its future subsidiaries)

8/31



--------------------------------------------------------------------------------



 



    which is essential to the Company’s approved Business Plan and Budget or its
ability to make profit, or if (ii) any intellectual and/or industrial property
rights or patents owned and/or licensed by the Company (or its future
subsidiaries) become invalid or patent applications owned and/or licensed by the
Company (or its future subsidiaries) are rejected by the European Patent Office
and/or the United States Patent and Trademark Office and which is/are crucial to
the Company’s approved Business Plan and Budget or its ability to make profit.

3.3   When due, the Second Payment will be transferred within 3 weeks to a bank
account in the name of the Company to be provided to the Investor. The Second
Payment will be administered in the books of the Company as share premium
(‘agio’) on the Preferred Shares the Investor already holds, except where this
Agreement provides otherwise.

Article 4. Application of funds.

4.1   The Company agrees to use the Investment provided by the Investor, subject
to the terms and conditions of this Agreement; for no purposes other than the
development of the Company’s business consistent with the approved Business Plan
and Budget (jointly referred to as “Business Plan and Budget”), attached hereto
as Exhibit 4.

Article 5. Signing Date
On or before the signing of this Agreement (the date of signing shall
hereinafter be referred to as the “Signing Date” and such event the “Signing”),
the Parties agree to perform the following acts:

•   the Founders will execute such shareholders’ resolution as is set out in the
minutes of the extraordinary shareholders’ meeting attached hereto as Exhibit 5,
and thus resolve to issue the Preferred Shares in accordance with the draft deed
of Issue attached hereto as Exhibit 1;   •   the Company and the Investor will
execute or cause to be executed such powers of attorney attached hereto as
Exhibit 6, and grant power of attorney to each (deputy) civil-law notary of Van
Grafhorst & Van Buitenen Notarissen in Utrecht, the Netherlands, in order to
execute such the draft deed of Issue on the Closing Date.

9/31



--------------------------------------------------------------------------------



 



Article 6. Closing. Conditions to Closing

6.1   The Closing shall take place as soon as all conditions to Closing of
Article 6.3 have either been fulfilled or waived by the Investor though
ultimately on the 31st of January 2008 unless the Founders and the Investor
agree to a later date (such date hereinafter also referred to as the “Closing
Date” and such event as the “Closing”). On the Closing Date, the notarial deed
relating to the Issue (attached hereto as Exhibit 1) shall be executed by the
Notary.

6.2   For the purpose of effecting the amendment of the Articles and the Issue,
the Parties furthermore agree that they will execute such deeds, sign such
documents, attend such meetings, exercise such votes, pass such resolutions,
waive such rights (under the Articles or otherwise), give and/or obtain such
consent and generally do and procure all things as may be necessary or
convenient for the implementation and completion of this Agreement in accordance
with its terms and conditions.

6.3   The obligation of the Investor to consummate the Closing are subject to
the fulfilment — satisfactory to the Investor — of each of the following
Conditions Precedent prior to the 31st of January 2008, or the waiver thereof in
writing by the Investor, at or prior to the Closing:

  a.   the Company shall be the sole legal and beneficial owner of all IP-rights
(which appear from the list attached hereto as Exhibit 10) relevant for the
Company to further develop and commercialise the Osteoinductive Bone Graft
Material Technology of Progentix B.V.;     b.   secondment agreements
(substantially in the form as attached hereto as Exhibit 11) are concluded
between the Company and Progentix B.V. relating to the following employees of
Progentix B.V.: Joost de Bruijn, Riemke van Dijkhuizen, Huipin Yuan, Linda van
Rijn, Jurren Koerts, Davide Barbieri, Paul van Bergen;     c.   all assets
currently owned by the TU Twente (which appear from the list attached hereto as
Exhibit 12) and relevant for the Company to further develop and commercialise
the Osteoinductive Bone Graft Material Technology of Progentix B.V. shall have
been transferred and assigned unconditionally to the Company.

10/31



--------------------------------------------------------------------------------



 



Article 7. The Company’s operations and future subsidiaries

7.1   The Parties agree to procure that the Company shall, for as long as the
Investor holds Shares, remain the ultimate parent company for all of the
Company’s operations, future subsidiaries or the operations of such
subsidiaries.

7.2   The Company agrees to procure that the articles of association or similar
instruments of any (future) subsidiaries of the Company shall contain such
clauses in order to provide that prior approval of the shareholders’ meeting of
such subsidiary shall be required for those resolutions of the management board
of such subsidiary for which, if such resolution were to be taken by the
management board of the Company, the management board of the Company would
require the prior approval of the holders of the Preferred Shares or of the
Supervisory Board. In addition, each of the Parties agrees to procure that until
such time when the articles of association (or similar constitutional documents)
of any of the Company’s (future) subsidiaries shall so have been amended, any
rights and obligations of any of the Parties under the regime of governance
clauses and approvals as pursuant to this Agreement shall be implemented for the
Company, shall, mutatis mutandis, also apply to any such subsidiaries and as
such be deemed to be part of this Agreement and agreed and enforceable between
the Parties to this Agreement.

Article 8. Liquidation Preference and Conversion
Liquidity Event

8.1   In the event of:

  (i)   the liquidation of the Company;     (ii)   the dissolution of the
Company;     (iii)   the sale of all or substantially all of the Company’s
assets;     (iv)   the licensing on an exclusive basis of all or substantially
all of the Company’s assets;     (v)   a merger or consolidation of the Company
with any other company; or     (vi)   the sale of more than 80% (eighty percent)
of the then outstanding Shares (by trade sale or otherwise), except for an
initial public offering of Shares of the Company on a recognised stock exchange
(an “IPO”);

    (any such event hereinafter a “Liquidity Event”), the Parties shall,
irrespective of the liquidation distribution provisions provided for in the
Articles, allocate and dis-

11/31



--------------------------------------------------------------------------------



 



    tribute all proceeds of such event, be it cash, stock or surplus assets,
amongst the Shareholders as follows:

  A.   in the event the Proceeds are less then EUR 15,000,000 (fifteen million
euro)

  (i)   first, on the Preferred Shares: to the holders of the preferred Shares
an amount equal to twice the sum of the nominal value of these Preferred Shares,
the share premium (agio) paid on these Preferred Shares, and the unpaid
dividends of 8% (eight percent) compounded per annum, if any, whereby, if the
balance is insufficient to make such distribution, the available balance will be
distributed to the holders of the Preferred Shares proportional to the total
value of their Preferred Shares shareholdings;     (ii)   the amount remaining
after full payment to the Preferred Shareholders pursuant to the preceding
subparagraph A. will be distributed to the holders of Preferred Shares and the
holders of the Ordinary Shares, proportional to their individual shareholdings
of Shares in the Company.

  B.   In the event the direct proceeds of the Liquidity Event are EUR
15,000,000 (fifteen million euro) or more, the proceeds will be allocated and
distributed to the Shareholders pro rata parte the number of Shares each
Shareholder holds on an as if converted basis.

Claw back

8.2   In the event a Liquidity Event consists of two or more separate events,
whereby the proceeds initially are less then EUR 15,000,000 (fifteen million
euro), the proceeds shall first be distributed pursuant to Article 8.1 sub A.
Should it appear that on or before the 15th of November 2012 the sum of all
proceeds exceeds EUR 15,000,000 (fifteen million euro), all — and not part — of
the past and future proceeds shall be distributed pursuant to Article 8.1 sub B.
The Preferred Shareholders shall pay to the Ordinary Shareholders an amount
equal to (i) the total proceeds the Ordinary Shareholders should have received
if all proceeds were distributed pursuant to Article 8.1 sub B less (ii) the
amount already received by the Ordinary Shareholders.

Conversion

8.3   The Parties agree that any of the Preferred Shares may be converted, at
any time, into Ordinary Shares at a conversion rate of 1:1 (such conversion a
“Conversion”), which conversion rate shall be adjusted so as to reflect this
ratio after any amend-

12/31



--------------------------------------------------------------------------------



 



    ment of the nominal value by means of any stock splits, combinations,
recapitalisations or any other actions that have lead to a different
capitalisation of the Company as if no such stock split, combination,
recapitalisation or any such other action had taken place.

8.4   A Conversion will take place in accordance with the provisions of the
Articles pursuant to a written request by the relevant holder of the Preferred
Shares to be delivered at the Company’s address, stating that such holder of
Preferred Shares wishes to convert all or part of the Preferred Shares held by
such Shareholder into Ordinary Shares (a “Conversion Request”). Upon receipt of
the Conversion Request the Company will immediately take action to effectuate
such Conversion. To the extent necessary to achieve such Conversion (i) each of
the Parties irrevocably agrees to take all actions and resolutions required to
effectuate such Conversion and (ii) each of the Parties hereby unconditionally
and irrevocably grants a power of attorney to each (deputy) civil-law notary
practising in the Netherlands, to execute any deed of issuance of Shares or
amendment to the Articles that may appear necessary to effectuate the
Conversion.

8.5   The Parties agree to procure that, notwithstanding any previous
Conversions, all (remaining) Preferred Shares shall be converted (i) upon the
occurrence of an IPO and listing of Shares of the Company on a recognised stock
exchange.

8.6   The Parties furthermore agree to procure that, not later than at the first
closing date of an IPO, all outstanding depository receipts — if any — shall be
cancelled (gedecer-tificeerd) in exchange for Ordinary Shares at an exchange
rate of 1:1, which exchange rate shall be adjusted so as to reflect this ratio
after any amendment of the nominal value by means of any stock splits,
combinations, recapitalisations or any other actions that have lead to a
different capitalisation of the Company as if no such stock split, combination,
recapitalisation or any such other action had taken place.

Article 9. Anti-Dilution Adjustments

9.1   In the event of any issue of additional Shares (irrespective of the class
of such shares) after the Closing Date (other than Shares issued pursuant to a
stock option plan to employees or non-employees (such as members of the
Scientific Advisory board) which are approved by the Supervisory Board), for a
price per Share less

13/31



--------------------------------------------------------------------------------



 



    than the per Preferred Share contribution on, or purchase price for, any of
such Shares, which price per Shares (in case this event occurs prior to a new
financing round of the Company) shall be increased with a deemed annual return
of 20% (twenty percent) compounded per year — at any time held by the holders of
such Shares that were issued or acquired in the context of this Agreement —
taking into account any stock splits, recapitalisation, amendment of the nominal
value of any of the Preferred Shares, earlier application of anti-dilution
provisions or any other relevant transaction (each such issue a “Post-Closing
Issue”) - then the Parties shall be obliged to procure that the Company issues
to each of these holders of the Preferred Shares such number of Preferred Shares
(or, at the option Of one or more holders of the Preferred Shares, any other
class of Shares that may exist at such time) against a per share contribution
equal to the nominal value thereof (such issue the “Compensating Issue”), as is
necessary to achieve a situation in which the average price per Preferred Share
— and as the case may be: increased with the deemed annual return of 20% (twenty
percent) compounded per year -paid for or contributed on the aggregate number of
the Preferred Shares held by each of the holders of such Shares immediately
following the Compensating Issue, shall not be higher than the price per
additional Share issued under the relevant Post-Closing Issue.

9.2   The contribution payable on the Shares issued through the Compensating
Issue shall, if possible, be set off against the share premium (‘agio’) already
paid on the class of shares to which the shares issued in the Compensating Issue
should belong (so that the relevant holders of Preferred Shares shall hot be
obliged to make any payment on the shares issued to it through the Compensating
Issue), or, to the extent necessary under applicable law, be equal to the
nominal value of the shares issued through the Compensating Issue. The Company
and each of the Shareholders hereby unconditionally and irrevocably grant a
power of attorney to each (deputy) civil-law notary practising in the
Netherlands, to waive any pre-emptive rights and/or to execute a deed of
issuance of Preferred Shares to effectuate this anti-dilution protection.

9.3   The Parties acknowledge that, in accordance with the Articles, each of the
Company’s shareholders may have certain pre-emptive rights on newly to be issued
Shares. To the extent any of the Parties should be a Shareholder of the Company
at the time when the provisions of Article 9.1 are effectuated, each of the
Parties hereby agrees to waive any pre-emptive rights such Party may have on any
and all

14/31



--------------------------------------------------------------------------------



 



    Shares to be issued to such holders of Preferred Shares through the
Compensating Issue pursuant to the provisions of this Article 9.

Article 10. Transfer of Shares
IPO

10.1   The Investor, having obtained prior written approval from the Supervisory
Board, ma give notice to the Company and the other Shareholder(s) that in its
opinion the Company should strive to realize an IPO, then each of the Parties
shall be obliged to use best efforts to effect the IPO within a reasonable
timeframe. If to that effect, the Company should propose certain actions that
may be necessary for an IPO, all Parties Will co-operate to complete such
actions and will act in good faith in order to effect such IPO. The Parties
agree that in that case they will — inter alia - comply with all applicable
rules, regulations and requirements for such IPO including with- out limitation
the relevant stock exchange regulations, and agree to enter into such
underwriting-, listing-, lock-up- and other agreements as may be deemed
reasonable and necessary.

10.2   The Company will bear all costs and expenses in connection with an IPO.

Sale to a strategic or financial purchaser

10.3   The Parties agree that any holder of Shares who/which intends to accept a
bona fide offer in writing, received from one or more third parties (such party
or parties hereinafter an “Interested Purchaser”), for all or part of the Shares
held by such Party (such Party an “Offering Shareholder”), shall be obliged to
give written notice thereof to the Company and all other Shareholders (the
“Notice”). The Notice shall be given within 10 (ten) business days after receipt
of the offer by the Interested Purchaser. In that case, the following provisions
shall apply.

Right of First Refusal

10.4   Each of the holders of the Preferred Shares shall have the right (which
right, in case more than one such Shareholder should exercise such right, shall
be pro rata to their mutual shareholdings of Shares) to give written notice to
the Company and the Offering Shareholder within a reasonable term (which shall
be determined by the Offering Shareholder in the Notice but shall not be less
than 15 (fifteen) busi- ness days from the date of receipt of the Notice) that
such Shareholder wishes to purchase the Shares offered by the Offering
Shareholder at the same price and

15/31



--------------------------------------------------------------------------------



 



    conditions as offered by the Interested Purchaser.

10.5   For the purpose of Article 10.4, the Notice shall be deemed to constitute
an offer to sell which offer may be accepted in the manner described in this
sub-article. Subsequently, the accepting Shareholders(s) shall be obliged to
procure that the Shares offered by the Offering Shareholder shall be transferred
to the accepting Shareholders(s) within 20 (twenty) business days after
acceptance.

10.6   To the extent (all or some of the) Shares offered by the Offering
Shareholder are not purchased by the holders of the Preferred Shares pursuant to
the previous subclauses, the holders of the Ordinary Shares shall have the right
(which right, in case more than one such Shareholder should exercise such right,
shall be pro rata to their mutual shareholdings of Shares) to give written
notice to the Company and the Offering Shareholder within a reasonable term
(which shall be determined by the Offering Shareholder in the Notice, but shall
not be less than 15 (fifteen) business days from the date the Offering
Shareholder has been informed by the holders of the Preferred Shares that they
will not purchase all Shares offered by the Offering Shareholder) that such
Shareholder wishes to purchase the Shares offered by the Offering Shareholder at
the same price and conditions as offered by the Interested Purchaser.

10.7   To the extent one or more of the holders of Shares should not exercise
their rights under the previous sub-clauses, each of them agrees to refrain from
exercising any other relevant rights such Shareholder may have under the
Articles and to give all reasonable co-operation which the Offering Shareholder
may need to effect the sale and transfer of Shares to the Interested Purchaser
or to those Parties that do exercise their rights under this sub-clause.

Drag Along

10.8   In the event that the Offering Shareholder is the Investors (for the
purpose of this Article 10.8 being the Offering Shareholder) receives from an
Interested Purchaser a bona fide offer in writing for more than 80% (eighty
percent) of the then outstanding Shares (including an offer to purchase such
Shares in tranches), and to the extent that the Shares offered by the Offering
Shareholder(s) are not sold to the other Shareholders, in such manner as is
described in the previous subclauses, the Offering Shareholder(s) shall have the
right to oblige the other Shareholders to offer all of the Shares held by them
to the Interested Purchaser at the

16/31



--------------------------------------------------------------------------------



 



    same price and conditions as offered by the Interested Purchaser, provided,
however, that the Investors shall not be obliged to provide any such Interested
Purchaser with any indemnities and representations and warranties, other than
representations and warranties to the title of the Shares held by it; as soon as
the Offering Shareholder(s) reach an agreement with the Interested Purchaser,
then the other Shareholders will also be bound by such agreement and be obliged
to transfer the Shares held by them to the Interested Purchaser in such a manner
as the Offering Shareholder(s) have agreed with the Interested Purchaser;
provided however, that to the extent that the sum of the number of Shares that
the Offering Shareholder(s) and the other Shareholders want to sell and/or are
obliged to sell to the Interested Purchaser, should be higher than the aggregate
number of Shares than the Interested Purchaser wishes to acquire (“supply
exceeds demand”), both the Offering Shareholder(s) and the other Shareholders
will reduce the number of Shares to be sold by them so that the aggregate number
of Shares to be sold to the Interested Purchaser shall consist of Preferred
Shares held by the Offering Shareholder(s) and any other Shares held by the
other Shareholders pro rata to the size of their shareholdings of Shares in the
Company, all this with due observance of Article 8.1 hereof.

Tag Along

10.9   In case the Offering Shareholder is a Shareholder, then the Offering
Shareholder shall procure that either the Interested Purchaser or the Offering
Shareholder offers to the other Shareholders to purchase all Shares that the
holders of such Shares then would wish to make available for sale, at the same
price and conditions per Share (or, if the Shares held by the Offering
Shareholder are of a different class than (all or some of) the Shares held by
any of the relevant other Shareholders, at such price per Share as reflects the
difference between those classes) as offered by the Interested Purchaser to the
Offering Shareholder, provided, however, that in that case, to the extent that
the sum of the number of Shares that the Offering Shareholder wants to sell to
the Interested Purchaser and the number of Shares that the other Shareholders
would wish to make available for sale, should be higher than the aggregate
number of Shares that the Interested Purchaser wishes to acquire (“supply
exceeds demand”), both the Offering Shareholder and the other Shareholders will
reduce the number of Shares to be sold by them so that the aggregate number of
Shares to be sold to the Interested Purchaser shall consist of Shares held by
the Offering Shareholder and the other Shareholders pro rata to the size of
their shareholdings of Shares in the Company, all this with due

17/31



--------------------------------------------------------------------------------



 



    observance of Article 8.1 hereof. The Offering Shareholder shall procure
that such offer to the other Shareholders shall be made in writing within 1
(one) month after the Offering Shareholder shall have given the Notice.   10.10
  For the purpose of clarification, the Parties observe that in case of a bona
fide offer in writing by an Interested Purchaser, then the provisions of the
Articles 10.4 through 10.7 hereof (Right of First Refusal) will apply in
preference to the provisions of Article 10.8 (Drag Along) or Article 10.9 (Tag
Along).   10.11   The Parties acknowledge and agree that the arrangements
included in the provisions of this Article 10 are different from the transfer
restriction clauses in the Articles in the sense that they may result in the
realisation of prices for Shares that are different than the prices that may
result from the application of the provisions in the Articles relating to the
determination of prices by experts. This deviation, however, is expressly agreed
and accepted by the Parties in their mutual contractual relations as established
through this Agreement.   10.12   Each of the Parties hereby undertakes towards
the other Parties to act in accordance with the provisions of this article and
to co-operate in the effectuation of any transaction in accordance with the
provisions of this Article 10. In particular, each of the Parties hereby agrees
to waive its rights under the Articles to the extent such waiver is necessary to
procure that the provisions of this Article 10 may be applied in such manner as
is described in this Article 10.

Article 11. Encumbrance
Each of the Shareholders undertakes towards the other Shareholders not to
create, or suffer or cause any other person to create, any encumbrance with
respect to any of the Shares held by them, without prior written Investor’s
Consent.
Article 12. Representations and Warranties. Indemnification.

12.1   Each of the Founders hereby represents and warrants, severally and not
jointly, towards the Investor that all of the Shares held by them are free from
any liens, equities, charges, pledges, rights of usufruct (vruchtgebruik),
adverse claims and encumbrances or interests in favour of, or claims made by or
which could be made by, any other person.



18/31



--------------------------------------------------------------------------------



 



12.2   Each of Mr. Van Blitterswijk, Mr. Van der Velden, De Bruijn Holding,
Mr. De Bruijn and Mr. Yuan hereby indemnifies the Investor and holds the
Investor harmless for any claim or liability from any third party that
originates from the business of Progentix B.V., aforementioned, in as far as the
claim or liability does not — directly or indirectly - relate to the
Osteoinductive Bone Graft Material Technology (e.g. claims with respect to
non-related subsidies).   12.3   Each of the Company, Mr. Van Blitterswijk,
Mr. Van der Velden, Mr. De Bruijn and Mr. Yuan (the “Representing Parties”)
hereby represents and warrants towards the Investor that all of the
representations and warranties stated in Exhibit 2 hereto pertaining to the
Company and the business of the Company (the “Representations and Warranties”)
are true, correct and not misleading on the Signing Date and on the Closing
Date.   12.4   In the event of a breach or series of breaches of, or default or
series of defaults under, any of the Representations and Warranties (such breach
of or default under hereinafter a “Breach”), the Representing Parties shall,
subject to the succeeding provisions of this Article 12, be severally liable
(and not also jointly) and be obliged to place the Investor that should elect to
exercise its rights under this Article 12 or, at the option of the Investor, the
Company in the same position as the Investor or, as the case may be, the Company
would have been if such Breach had not occurred. For the avoidance of doubt, the
Parties agree that in the event of a Breach the Investor — unless the Investor
should demand that not the Investor, but the Company shall be placed in the same
position as the Company would have been if the Breach had not occurred — shall
be entitled to receive from the Representing Parties such amount (the “Damage”)
as may be calculated by multiplying the monetary value of the difference
between, on the one hand, the position in which the Company would have been if
the Breach had not occurred and, on the other hand, the actual position of the
Company, by the percentage of the Company’s share capital that the Shares then
directly or indirectly held by the Investor account for.   12.5   The
Representing Parties shall not be liable under this Article 12 for as long as
the amount of Damage per individual Breach does not exceed EUR 10,000 (ten
thousand euro).  

19/31



--------------------------------------------------------------------------------



 



12.6   Any and all liability of the Representing Parties in respect of the
Representations and Warranties shall fully and, save for the condition set out
herein, unconditionally expire at the third anniversary of the Closing Date or
in the case of a tax claim as referred to under D. (‘tax warranties’) of
Exhibit 2 (‘Representation and Warranties’) on the day the statutory limitations
period in respect of tax claims expires, provided that any claim which would
otherwise terminate pursuant to this Article 12 will continue to survive if a
claim notice in writing shall have been timely sent to a Representing Party on
or prior to the end of such term.   12.7   Any potential Breach that has been
disclosed to the Investor in the disclosure letter (the “Disclosure Letter”),
attached hereto as Exhibit 7, will prevent the Investor from claiming under the
Representations and Warranties in the event that such potential Breach would
materialize. At the Signing Date, the Investor has no knowledge of a Warranty
being untrue, inaccurate or incomplete.   12.8   In the event that the Investor
has or believes to have a claim in relation to a Breach, the Investor shall
notify the Representing Parties thereof by service of a registered claim
notification (aangetekende brief), stating the nature of the claim, whether or
not the Investor chooses to have the Representing Parties hold harmless either
the Investor or the Company in accordance with the provisions of the second
sub-article of this Article 12, and the amount of the claim. If a claim of the
Investor can reasonably be considered to be genuine, the Representing Parties
shall forthwith remedy the Breach in accordance with the provisions of this
Article 12,   12.9   The liability of each of the Representing Parties with
respect to the Representations and Warranties shall be limited to the following
amounts, which have been agreed in negotiations between the Parties:

      Representing Party   Maximum liability amount
Company
  EUR 1,000,000
 
       
Mr. Van Blitterswijk
  EUR 50,000
 
       
Mr. Van der Velden
  EUR 50,000
 
       
Mr. J.D. de Bruijn
  EUR 50,000
 
       
Mr. Yuan
  EUR 10,000



20/31



--------------------------------------------------------------------------------



 



    provided, however, that the Company shall be entitled, if and to the extent
(partial) payment of Damages would immediately result in bankruptcy of the
Company (such amount of Damages that would result in bankruptcy of the Company
hereinafter referred to as the “Excess Damages”), to pay the Excess Damages by
means of an issuance of such a number of Preferred Shares, or at the option of
the Investor, any other classes of Shares that may exist at that time, at their
then current fair market value, to be calculated in accordance with the
procedure described in the Articles, to the Investor as is equal to the Excess
Damages.   12.10   In view of the provisions of article 1:88 of the Dutch Civil
Code Mr. De Bruijn and Mr. Yuan shall procure that the Investor shall have
received on or prior to the Closing Date a duly signed declaration of spousal
consent, in the form attached hereto as Exhibit 8.

Article 13. Management Board

13.1   The management board (statutair bestuur) of the Company shall require
Investor’s Consent, to the extent not provided for in the budget approved in
accordance with the provision of this Article 13.1 and Article 17 hereof, for
resolutions relating to any of the following decisions, provided, however that
each of such decisions has an aggregate value in excess of EUR 25,000
(twenty-five thousand euro):

  (a)   opening or shutting down (branch)offices, direct or indirect
participation in the capital of another company and terminating or changing the
size of any such participation, whether or not abroad;     (b)   lending and
borrowing money (including inter-company loans) in excess of 10% (ten percent)
of the Contribution, with the exception of acquiring money under a credit
already granted to the Company by a bank;     (c)   entering into agreements by
which the Company binds itself as guarantor or as severally-liable co-debtor, or
otherwise guarantees or agrees to bind itself as security for a debt of a third
party in excess of 10% (ten percent) of the Contribution;     (d)   acquiring,
alienating, encumbering, leasing, letting and in any other way obtaining and
giving the use or benefit of (registered) property and assets;     (e)  
entering into agreements, whereby the Company is granted credit by a bank in
excess of 10% (ten percent) of the Contribution;     (f)   long term direct or
indirect co-operation with another company and the termination of such
co-operation;

21/31



--------------------------------------------------------------------------------



 



  (g)   transactions outside the ordinary course of the business of the Company;
    (h)   investments or divestitures, or otherwise acquiring or disposing of a
business;     (i)   application for bankruptcy or the suspension of payments;  
  (j)   granting registration rights or similar rights, except as provided for
in this Agreement;     (k)   preparation or direct or indirect enablement of a
Liquidity Event;     (l)   concluding, terminating or amending any
(licensing) agreement relating to licensed intellectual property rights of the
Company; and     (m)   exercising the voting rights attributable to shares held
by the Company.

13.2   The protective rights of the Investor as laid down in Article 13.1 shall
automatically lapse in the event at least 75% (seventy-five percent) Of the
Preferred Shares have been converted into Ordinary Shares.   13.3   The
management board (statutaire bestuur) of the Company shall require, to the
extent not provided for in the budget approved in accordance with the provision
of Article 13.1 and Article 17 hereof, the prior written approval of the
Supervisory Board (as defined below) for resolutions relating to the any of the
following decisions provided, however that each of such decisions has an
aggregate value in excess of EUR 10,000 (ten thousand euro):

  (a)   the adoption of the annual budget, which shall include an investment
plan and a financing plan, annually and obligatory to be drawn up by the
management board;     (b)   any expenditure that exceeds the budget by 10% (ten
percent) of the level in the Company’s budget as approved by the Investor;    
(c)   making settlements;     (d)   being a party to legal proceedings,
including conducting arbitration proceedings with the exception of taking legal
measures that cannot be delayed;     (e)   granting bonuses or profit rights to
the management board, management team or personnel of the Company;     (f)  
adopting a share option plan and granting individual stock options under such
plan;     (g)   establishing pension plans and granting pension rights in excess
of those arising from existing arrangements;     (h)   entering into any
contract, transaction or commitment exceeding an aggre- gate value of EUR
100,000 (one hundred thousand euro);

22/31



--------------------------------------------------------------------------------



 



  (i)   entering into and changing employment agreements, whereby a gross
remuneration is granted in excess of EUR 50,000 (fifty thousand euro) per annum;
    (j)   entering into an arrangement or agreement with (an individual related
to) a shareholder, a managing or supervisory director of the Company or of any
of its subsidiaries;     (k)   appointing proxy holders (procuratiehouders c.q.
gevolmachtigden) and determining their authority and title;     (l)   appointing
advisors or investment bankers with respect to a sale, IPO or financing round.

Article 14. General meeting of shareholders

14.1   The following resolutions of the general meeting of shareholders of the
Company shall be adopted by (i) a simple majority of the votes validly cast at a
meeting of shareholders of the Company including (ii) Investor’s Consent:

  (a)   issuance of Shares;     (b)   limitation or exclusion of pre-emptive
rights in respect of an issuance of Shares;     (c)   transfer or revocation of
the authority to issue Shares to another corporate body;     (d)   acquisition
or transfer of Shares or depository receipts thereof by the Company or any of
its subsidiaries;     (e)   reduction of the Company’s issued capital;     (f)  
amendment of the Articles;     (g)   statutory merger or statutory demerger;    
(h)   dissolution of the Company; and     (i)   the distribution of dividends.

14.2   A resolution to appoint, dismiss or suspend a statutory director
(statutair bestuurder) shall be adopted by a 2/3 (two/thirds) majority of the
votes validly cast at a meeting of shareholders of the Company in which at least
50% (fifty percent) of the issued and outstanding share capital of the Company
is present.   14.3   The Parties hereby agree that the protective rights of the
Investor set forth in Article 14.1 shall automatically lapse in the event at
least 75% (seventy-five percent) of the Preferred Shares have been converted
into Ordinary Shares.

23/31



--------------------------------------------------------------------------------



 



Article 15. Consent of the Investor
To the extent this Agreement prescribes the consent of the Investor this consent
shall mean the explicit consent of the Investor, which consent shall either be
in writing or somehow recorded for purposes of evidence (hereinafter referred to
as: “Investor’s Consent”). In the event the Company has more investors then the
Investor due the syndication of the investment, the definition of Investor’s
Consent shall include the consent of at least 50% (fifty percent) of all
outstanding Preferred Shares.
Article 16. Supervisory Board

16.1   The Parties shall procure that the supervisory board of the Company (the
“Supervisory Board”) shall be composed of 3 (three) members, to be appointed by
the general meeting of shareholders:

  –   1(one) of whom shall be appointed upon a binding nomination of the
Investor; and,     –   1(one) of whom shall be appointed upon a binding
nomination of the Founders; and,     –   1(one) of whom shall be appointed as an
independent member recognised as an industry expert upon a binding nomination of
the Investor together with the Founders.

    At the Closing Date, the following persons shall be nominated by the
following Parties:

  •   Mr. E.C.M. van Wezel as Supervisory Board member on behalf of the
Investor;     •   Dr. C.A. Van Blitterswijk as Supervisory Board member on
behalf of the Founders.

    The third, independent Supervisory Board member, shall be nominated as soon
as reasonably possible.

16.2   Each of the Shareholders hereby agrees to Vote at the relevant general
meetings of shareholders in favour of any binding nominations made in accordance
with this Article 16, unless any candidate nominated cannot reasonably be
regarded as an appropriate member of the Supervisory Board. Likewise each of the
Shareholders hereby agrees to vote at the relevant general meeting of
shareholders in favour of



24/31



--------------------------------------------------------------------------------



 



    any proposals to suspend or dismiss a Supervisory Board member if such
proposal is made by the same Party which is entitled to nominate candidates for
the seat then held by such Supervisory Board member.

16.3   The Parties shall procure that the Supervisory Board shall meet at
regular intervals, but at least quarterly. Votes may be rendered by power of
attorney given by one Supervisory Board member to another member. The Parties
agree that the Supervisory Board will adopt resolutions by a simple majority of
the votes of the members present.   16.4   The Supervisory Board members shall
receive reimbursement of all reasonable expenses incurred for their membership
of the Supervisory Board.   16.5   To the extent allowed under applicable law,
the Company shall indemnify and keep indemnified the members of the Supervisory
Board from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgements, suits, costs or expenses of any kind or nature
whatsoever to which such member may become subject by reason of its/their status
as member of the Supervisory Board, unless such liabilities, obligations,
losses, damages, penalties, actions, judgements, suits, costs or expenses of any
kind or nature whatsoever is/are caused by its/their gross negligence, wilful
misconduct or fraud.   16.6   The Supervisory Board members shall have the
benefit of directors’ insurance in amounts and covering risks as is determined
by the management board (statutaire bestuur) of the Company, subject to
Investor’s Consent.

Article 17. Information

17.1   The Company agrees to furnish to the Investor the following information
in electronic format:

  •   Monthly financial- and management updates of the Company and its
subsidiaries: within 15 (fifteen) days following the end of each month a report
comprising updates on cash position and cash burn, actual versus budget;     •  
Quarterly financial- and management statements of the Company and its
subsidiaries: within 30 (thirty) days following the end of each quarter a report
comprising at least a profit and loss account for the prior quarter, actual
versus budget updates on cash position and cash burn, updated sales and profit

25/31



--------------------------------------------------------------------------------



 



      and loss forecasts, estimates for the running quarter, a quarterly
progress report, and other key performance indicators relating to the Company;  
  •   Annual reports: within 90 (ninety) days after the end of each financial
year the audited financial statements according to generally accepted accounting
principles in the Netherlands;     •   Annual budget: at least 60 (sixty) days
before the end of each financial year, which budget will include a projected
income statement, cash flow projections and a balance sheet of the Company and
its subsidiaries on a monthly basis for the following financial year;     •  
Any other information which the Investor may reasonably require to monitor the
Company’s and its subsidiaries business strategy, major business developments
and the financial and overall performance of the Company and its subsidiaries on
a regular basis.

17.2   The Company and the Founders agree to allow the Investor and its external
advisers for as long as the Investor is a Shareholder, to visit each and every
office of the Company and/or any of its subsidiaries as often as the Investor
should reasonably request (after having given a reasonable written notice) and
to inspect and copy the Company’s and/or its subsidiaries’ books and records
(including corporate and financial records) and discuss its business and
financial matters with the Company’s management unless, either (i) after an IPO
such visits and/or inspections cannot, under the regulations applicable to
companies listed on the relevant stock exchange, be allowed to the investor or
(ii) such visits and/or inspections cannot be allowed to the Investor due to non
disclosure obligations of the Company in connection with its business. All costs
and expenses in relation to the provisions in this sub-article, shall be borne
by the Investor who incurred such costs and expenses. Should it appear from
these inspections that the Company has not — or not timely—met its obligations
pursuant to Article 17.1 all costs shall be borne by the Company.

Article 18. Budget
To the extent that the Investor should notify the Company that it does not
approve the budget provided to them pursuant to Article 17.1, then the Company
shall (i) refrain from any actions aimed at or relating to the implementation of
any and all of the items referred to in such budget, and (ii) submit to the
Investor an amended budget.

26/31



--------------------------------------------------------------------------------



 



Article 19. Non-Competition Agreements

19.1   Each of the Mr. De Bruijn and Mr. Yuan hereby undertakes and covenants
with the Company and the Investor that he shall not, except with the prior
written approval of the Company and each of the Investors:

  a.   while he is (either directly or indirectly) a manager with or advisor to
the Company or its (future) subsidiaries, be engaged or interested directly or
indirectly (in any capacity whatsoever) in Osteoinductive Bone Graft Material
Technology; or     b.   during a period commencing on the date he (either
directly or indirectly) no longer is a holder of Shares in the capital of the
Company, manager with or advisor to the Company or its (future) subsidiaries and
ending two (2) years later or, if earlier, at the IPO: (i) carry on or be
concerned, engaged or interested directly or indirectly in any capacity
whatsoever in Osteoinductive Bone Graft Material Technology; or (ii) either on
his own behalf or in any other capacity whatsoever directly or indirectly do or
say anything which may lead to any person or entity ceasing to do business with
the Company or its (future) subsidiaries on substantially the same terms as
previously (or at all) or endeavour to entice away from the Company or its
(future) subsidiaries or solicit any person, firm or company who at the date of
cessation does business with the Company or its (future) subsidiaries or which
has during such a period been a customer of the Company or its
(future) subsidiaries; or (iii) either on his/its own behalf or in any other
capacity whatsoever directly or indirectly employ, engage or induce, or seek to
induce, to leave the service of the Company or its (future) subsidiaries, any
person who at that date is employed by the Company or its (future) subsidiaries.

Article 20. Future pre-emptive rights
In the event of an issue of new Shares (irrespective of the class of such
Shares) and notwithstanding any contrary provision in the Articles (as the
Articles may read from time to time), all Shareholders (including the holders of
Preferred Shares and/or any future classes of Preferred Shares) shall (in
deviation Of section 2:206a subsection 2 of the Dutch Civil Code) have a first
right to subscribe for any newly issued Shares in proportion to their individual
shareholdings of Shares in the Company. In the event a Shareholder does not
exercise its pre-emptive rights in respect of such newly issued Shares, the
other Shareholders shall have pre-emptive rights in respect of those shares in
proportion to

27/31



--------------------------------------------------------------------------------



 



their individual shareholdings of Shares in the Company. For the purpose of
clarification, the Parties observe that in case of an issue of new Shares, the
provisions of Article 9 hereof (Anti-Dilution Adjustments) will apply in
preference to the provisions of this Article 20 (Future Pre-emptive rights). The
Investor is entitled to exercise any pre-emptive rights of any Shareholder that
does not exercise its own pre-emptive rights, whereby BioGeneration is entitled
to transfer or assign its pre-emptive rights to affiliates, to successor funds
and/or to Forbion Capital Partners.
Article 21. Assignments; Perpetual Covenant

21.1   The Investor shall at all times have the right to transfer the Shares
held by it along with their rights and obligations under this Agreement to any
(other) company, for as long as such (other) company is controlled by the
Investor, for as long as such (other) company (directly or indirectly) controls
the relevant Investor, or for as long such company is an investment fund or
similar entity managed by one or more investment managers of such Investor or
managed by the same general partner or manager as such Investor or by any other
general partner or manager within the same group as such Investor or its general
partner, except for portfolio companies and provided that such transfer takes
place in accordance with Article 21.2 hereof. Each of the other Parties hereby
agrees to unconditionally co-operate to effect any such transfer.

21.2   Notwithstanding any other provisions of this Agreement, no Party shall
transfer any Shares to any transferee which is not bound by the provisions of
this Agreement without procuring that such transferee shall have agreed to
become a party to this Agreement effective as from the moment that it shall be a
shareholder of the Company, and by doing so shall have accepted the rights and
obligations under this Agreement which apply to the transferor of the relevant
Shares immediately prior to the transfer of such Shares.

Article 22. Costs and Expenses

22.1   All fees, costs and expenses, up to a maximum amount of EUR 30,000
(thirty thousand euro) charged by the advisor(s) of the Investor in relation to
the drawing up and negotiation of this Agreement and the (notarial) execution
thereof, shall, be borne by the Company. All fees, costs and expenses incurred
in excess thereof and all fees, costs and expenses incurred by the other Parties
shall be borne by

28/31



--------------------------------------------------------------------------------



 



    each such Party.

22.2   Each of the Parties represents that he/it has not incurred and will not
incur any brokerage fees, agent’s fees or any other commissions in connection
with the transactions contemplated by this Agreement.

Article 23. Confidentiality; Announcements

23.1   Each of the Parties agrees to keep secret and strictly confidential and
not to use, disclose or divulge to any third party or to enable or cause any
person to become aware of (except for the purposes of the Company’s and/or its
subsidiaries business) any confidential information relating to the Company
and/or its subsidiaries including but not limited to intellectual property
(whether owned or licensed by the Company and/or its subsidiaries), lists of
customers, reports, notes, memoranda and all other documentary records
pertaining to the Company and/or its subsidiaries, or its/their business
affairs, finances, suppliers, customers or contractual or other arrangements but
excluding any information which is in the public domain or which they are
required to disclose by law or by the rules of any regulatory body to which the
relevant Party is subject.

23.2   Notwithstanding the previous sub-clause, the Company and the Investor
shall have the right to (i) make such announcements in connection with the
participation of the Investor in the Company as is customary for such Party to
make, for example through press releases or tombstone advertisements in
newspapers, provided however that information made public reveals nothing more
than (a) the name of the Investor (b) total invested amount, and (ii) use,
disclose or divulge any such information to its (supervisory) board members,
members of their investment committee or similar committees, other financial
investors and financial institutions in their capacity as lenders to the
Company.

Article 24. Notices
Any notices given in connection with this Agreement must be in writing and may
be given by fax and registered mail to the addresses referred to in this
Agreement or, in respect of any of such addresses, to such other address as the
recipient may notify to the other Parties for such purpose.

29/31



--------------------------------------------------------------------------------



 



Article 25. Entire Agreement
This Agreement and its Exhibits, annexes and schedules sets out the entire
agreement and understanding between the Parties with respect to the subject
matter of this Agreement and supersedes and terminates all prior understandings,
discussions and agreements with respect to the subject matter of this Agreement
between the Parties.
Article 26. General Provisions

26.1   In accordance with the laws designated to combat money laundering, each
Party including any Party acting on behalf of a fund, hereby certifies:

  a.   that he/it has identified the underlying investors in all the funds for
which he/it is acting; and     b.   that he/it is unaware of any activities on
the part of such investors which lead it to suspect that anyone of such
investors is or has been involved in criminal conduct or money laundering
activities, and that in case of any suspicion of any such activity he/it will,
subject to any legal constraints, inform the competent authorities of such
suspicions and activities; and     c.   he/it will retain, until further notice,
all documentation required to identify the underlying investors in the funds for
which he/it is acting.

26.2   Amendments to this Agreement, in order to be effective, must be made in
writing and be signed by all Parties to this Agreement

26.3   In the event of any discrepancies or contradictions between this
Agreement and the Articles, this Agreement shall prevail to the extent permitted
under the laws of the Netherlands.

26.4   Each of the Parties hereby waives its right to have this Agreement
rescinded (ontbonden) or to claim the rescission (ontbinding) thereof, or to
cancel or terminate (opzeggen) this Agreement.

26.5   Should any provision of this Agreement be or become partly or entirely
invalid or impractical, then this shall not affect the validity of the remaining
provisions.   26.6   This Agreement shall be governed by and construed in
accordance with the laws of the Netherlands.

30/31



--------------------------------------------------------------------------------



 



26.7   The courts of Amsterdam, the Netherlands shall have exclusive
jurisdiction over a dispute arising out of or in connection with this Agreement,
as well as over any claims to demand performance under this Agreement.

In witness whereof this Agreement has been sighed and executed by the Parties
hereto in singular on the 11th of January 2008.

                    /s/ Dr. C.A. van Blitterswijk         /s/ Mr. F.J.W.E.B. van
der Velden
 
               
 
  Dr. C.A. van Blitterswijk           Mr. F.J.W.E.B. van der Velden
 
                  /s/ Mr. H. Yuan         /s/ Mr. J.D. de Bruijn
 
               
 
  Mr. H. Yuan           Mr. J.D. de Bruijn
 
                  /s/ J.D. de Bruijn         /s/ J.D. de Bruijn
 
               
 
  J.D. de Bruijn Holding B.V.           Progentix Orthobiology B.V.

  By: J.D. de Bruijn         By: J.D. de Bruijn Holding B.V.
 
            By: J.D. de Bruijn   /s/ Mr. E.C.M. van Wezel
/s/ Mr. W.M. Hazenberg            
 
               
 

  BioGeneration Ventures B.V.
By: BioGeneration Management B.V.            


  By: Mr. E.C.M. van Wezel
By: Mr. W.M. Hazenberg            

31/31



--------------------------------------------------------------------------------



 



EXHIBIT K
FOUNDERS’ NON-COMPETITION AGREEMENT
     THIS FOUNDERS’ NON-COMPETITION AGREEMENT (the “Agreement”) is made as of
January 13, 2009, by on the one hand NuVasive, Inc., a Delaware corporation,
whose registered office is at 7473 Lusk Boulevard, San Diego, California 92121
(the “Purchaser”) and on the other hand Joost D de Bruijn (“Bruijn”). Terms not
otherwise defined herein shall have the respective meanings ascribed to them in
the Preferred Stock Purchase Agreement (as defined below).
RECITALS
     (i) Purchaser intends to purchase from the Sellers forty percent (40%) of
the shares in the capital of Progentix Orthobiology B.V., a company organized
under the laws of the Netherlands with Company No. 30234249, whose registered
office is at Professor Bronkhorstlaan 10 D (3723 MB) Bilthoven, the Netherlands
held by the Sellers (the “Company”).
     (ii) In connection with the transactions contemplated thereby, the Company
has entered into a Distribution Agreement, dated January 13, 2009, with
Purchaser (the “Distribution Agreement”) regarding the manufacture by the
Company and distribution by Purchaser of certain products (the “Products”) set
forth on Exhibit A attached thereto in the Field (as defined in the Distribution
Agreement).
     (iii) As stipulated in the Preferred Stock Purchase Agreement, dated
January 13, 2009, by and among Purchaser, the Company and the Sellers (the
“Preferred Stock Purchase Agreement”), Purchaser has conditioned the closing of
the transactions contemplated by the Preferred Stock Purchase Agreement on the
execution of this Agreement by Bruijn.
AGREEMENT
     The parties, intending to be legally bound, agree as follows:
     1. PURPOSE. Bruijn understands that, solely to extent expressly set forth
herein, he is prohibited from (i) engaging in any competition with the
Purchaser’s group of companies, which group includes the Company (the
“Purchaser’s Group”) and (ii) soliciting any person of the Purchaser’s Group to
leave the latter.
     2. NON-COMPETITION. Except with respect to RevOs, a synthetic polymer-Nano
HA composite bone substitute intended to mimic cortical bone, Bruijn agrees that
he will not, whether on his own behalf or on behalf of or in conjunction with
any person, directly or indirectly, (i) engage in any commercial activity with
any competitor of the Purchaser’s Group with respect to any of the Products in
the Field (a “Competing Business”) if such activity is related to the
commercialization of a biologic

 



--------------------------------------------------------------------------------



 



(e.g. bone graft material and/or biologically active compound) or other Product
or compound intended to foster bone growth that will compete with the Products
and includes a use in spinal applications (“Competitive Services”), or
(ii) provide Competitive Services to, any person (or any affiliate of any
person) who or which is engaged in a Competing Business with respect to such
Competing Business (whether directly or indirectly). Purchaser expressly
acknowledges and agrees that Bruijn is or may become a member of a
not-for-profit institution or association (collectively, the “Institutions”) and
notwithstanding anything to the contrary contained herein, nothing in this
Agreement shall preclude or in any way restrict Bruijn from providing
educational services at any such Institution or conducting research at any such
Institution. A complete list of the research activities of Bruijn relating to
any biologic or other Product or compound intended to foster bone growth as of
the date of this Agreement is attached hereto as Exhibit A.
     3. NON-SOLICITATION.
     (a) Bruijn agrees that he will not, whether on his own behalf or on behalf
of or in conjunction with any person, directly or indirectly, solicit, encourage
or attempt to solicit or encourage any person who is at the time of such
solicitation, encouragement, or attempted solicitation or encouragement an
employee of the Company and who was immediately prior to the closing of the
transactions contemplated by the Preferred Stock Purchase Agreement (the
“Closing”), an employee of the Company to leave the employment of the Company.
     (b) Bruijn agrees that he will not, whether on his own behalf or on behalf
of or in conjunction with any person, directly or indirectly solicit, encourage
or attempt to solicit or encourage to cease to work with the Company, any
employee of, or consultant then under contract with the Company who is or has
been engaged in the business of the Company (the “Business”).
     (c) Bruijn agrees that he will not, directly or indirectly: (i) solicit,
induce or attempt to induce any customer to cease doing business in whole or in
part with the Purchaser’s Group; (ii) attempt to limit or interfere with any
business agreement existing between the Purchaser’s Group and any third party;
or (iii) disparage the business reputation or employees of the Purchaser’s Group
or take any actions, knowingly, willfully or, recklessly, that are harmful to
the Purchaser Group’s goodwill with their customers, clients, publishers,
advertisers, marketers, vendors, employees, service providers, media or the
public.
     4. RESTRICTED PERIOD. The prohibitions set forth above shall apply from the
date of closing of the transactions contemplated by the Preferred Stock Purchase
Agreement (the “Closing Date”) through the second anniversary of the Closing
Date.
     5. TERRITORY. The prohibitions set forth above will globally apply, unless
the Purchaser has in written form indicated differently.

 



--------------------------------------------------------------------------------



 



     6. MISCELLANEOUS. This Agreement shall be binding upon and for the benefit
of the undersigned parties. Failure to enforce any provision of this Agreement
shall not constitute a waiver of any term thereof. Any amendment to this
Agreement must be in writing and signed by an authorized representative of each
party. This Agreement may be signed in counterparts.
     7. BREACH. In the event of a breach by Bruijn of his obligations pursuant
to this Agreement, Bruijn agrees that he shall forfeit to Purchaser, without any
further notice or demand being required, an immediately payable penalty in the
amount of fifty percent (50%) of any amounts received by Bruijn Holding B.V.
under the Preferred Stock Purchase Agreement (the “Liquidated Damages”) for any
such violation, without limiting or precluding the right of the Purchaser to
claim from Bruijn specific performance or any damages which the Purchaser has
incurred; provided, that any Liquidated Damages collected by Purchaser hereunder
shall be offset against any Damages to which Purchaser is otherwise entitled
under the Preferred Stock Purchase Agreement.
     8. GOVERNING LAW AND JURISDICTION. This Agreement shall be governed by and
construed in accordance with the laws of the Netherlands and shall be binding
upon the parties hereto in the Netherlands and worldwide. Bruijn and the
Purchaser agree that any dispute arising out of or relating to this Agreement
shall be subject to the exclusive jurisdiction of the courts in the Netherlands,
and each party agrees to submit to the personal and exclusive jurisdiction and
venue of such courts.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above.

          JOOST D DE BRUIJN   NUVASIVE INC.
 
       
 
  By:    
 
       
Joost D de Bruijn
      Name:
 
      Title:

 



--------------------------------------------------------------------------------



 



Exhibit A
***
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



EXHIBIT L
FOUNDERS’ NON-COMPETITION AGREEMENT
     THIS FOUNDERS’ NON-COMPETITION AGREEMENT (the “Agreement”) is made as of
January 13, 2009, by on the one hand NuVasive, Inc., a Delaware corporation,
whose registered office is at 7473 Lusk Boulevard, San Diego, California 92121
(the “Purchaser”) and on the other hand Clemens van Blitterswijk
(“Blitterswijk”). Terms not otherwise defined herein shall have the respective
meanings ascribed to them in the Preferred Stock Purchase Agreement (as defined
below).
RECITALS
     (i) Purchaser intends to purchase from the Sellers forty percent (40%) of
the shares in the capital of Progentix Orthobiology B.V., a company organized
under the laws of the Netherlands with Company No. 30234249, whose registered
office is at Professor Bronkhorstlaan 10 D (3723 MB) Bilthoven, the Netherlands,
held by the Sellers (the “Company”).
     (ii) In connection with the transactions contemplated thereby, the Company
has entered into a Distribution Agreement, dated January 13, 2009, with
Purchaser (the “Distribution Agreement”) regarding the manufacture by the
Company and distribution by Purchaser of certain products (the “Products”) set
forth on Exhibit A attached thereto in the Field (as defined in the Distribution
Agreement).
     (iii) As stipulated in the Preferred Stock Purchase Agreement, dated
January 13, 2009, by and among Purchaser, the Company and the Sellers (the
“Preferred Stock Purchase Agreement”), Purchaser has conditioned the closing of
the transactions contemplated by the Preferred Stock Purchase Agreement on the
execution of this Agreement by Blitterswijk.
AGREEMENT
     The parties, intending to be legally bound, agree as follows:
     1. PURPOSE. Blitterswijk understands that, solely to extent expressly set
forth herein, he is prohibited from (i) engaging in any competition with the
Purchaser’s group of companies, which group includes the Company (the
“Purchaser’s Group”) and (ii) soliciting any person of the Purchaser’s Group to
leave the latter.
     2. NON-COMPETITION. Except with respect to RevOs, a synthetic polymer-Nano
HA composite bone substitute intended to mimic cortical bone, Blitterswijk
agrees that he will not, whether on his own behalf or on behalf of or in
conjunction with any person, directly or indirectly; (i) engage in any
commercial activity with any competitor of the Purchaser’s Group with respect to
any of the Products in the Field (a “Competing Business”) if such activity is
related to the commercialization of a

1



--------------------------------------------------------------------------------



 



biologic (e.g. bone graft material and/or biologically active compound) or other
Product or compound intended to foster bone growth that will compete with the
Products and includes a use in spinal applications (“Competitive Services”), or
(ii) provide Competitive Services to, any person (or any affiliate of any
person) who or which is engaged in a Competing Business. Purchaser expressly
acknowledges and agrees that Blitterswijk is or may become a member of a
not-for-profit institution or association (collectively, the “Institutions”) and
notwithstanding anything to the contrary contained herein, nothing in this
Agreement shall preclude or in any way restrict Blitterswijk from providing
educational services at any such Institution or conducting research at any such
Institution. A complete list of the research activities of Blitterswijk relating
to any biologic or other Product or compound intended to foster bone growth as
of the date of this Agreement is attached hereto as Exhibit A. Purchaser
expressly acknowledges and agrees that Blitterswijk is or may in the future
enter the business of venture capital investing and in such capacity may review
the business plans and related proprietary information of many enterprises,
including enterprises which may have products or services which compete directly
or indirectly with those of the Company and/or Purchaser Group. Nothing in this
Agreement shall preclude or in any way restrict any venture capital firm or
similar institutional investor with which Blitterswijk is affiliated from
investing or participating in any particular enterprise, or any other general
partner, member, officer or employee of any such venture capital firm or similar
institutional investor from serving on the board of directors of any enterprise
in which it makes an investment, whether or not such enterprise has products or
services which compete with those of the Company and/or the Purchaser Group.
     3. NON-SOLICITATION.
     (a) Blitterswijk agrees that he will not, whether on his own behalf or on
behalf of or in conjunction with any person, directly or indirectly: solicit,
encourage or attempt to solicit or encourage any person who is at the time of
such solicitation, encouragement, or attempted solicitation or encouragement an
employee of the Company and who was immediately prior to the closing of the
transactions contemplated by the Preferred Stock Purchase Agreement (the
“Closing”), an employee of the Company to leave the employment of the Company.
     (b) Blitterswijk agrees that he will not, whether on his own behalf or on
behalf of or in conjunction with any person, directly or indirectly solicit,
encourage or attempt to solicit or encourage to cease to work with the Company,
any employee of, or consultant then under contract with the Company who is or
has been engaged in the business of the Company (the “Business”).
     (c) Blitterswijk agrees that he will not, directly or indirectly:
(i) solicit, induce or attempt to induce any customer to cease doing business in
whole or in part with the Purchaser’s Group; (ii) attempt to limit or interfere
with any business agreement existing between the Purchaser’s Group and any third
party; or (iii) disparage the business reputation or employees of the
Purchaser’s Group or take any actions, knowingly, willfully or, recklessly, that
are harmful to the Purchaser Group’s goodwill with their

2



--------------------------------------------------------------------------------



 



customers, clients, publishers, advertisers, marketers, vendors, employees,
service providers, media or the public.
     4. RESTRICTED PERIOD. The prohibitions set forth above shall apply from the
date of closing of the transactions contemplated by the Preferred Stock Purchase
Agreement (the “Closing Date”) through the second anniversary of the Closing
Date.
     5. TERRITORY. The prohibitions set forth above will globally apply, unless
the Purchaser has in written form indicated differently.
     6. MISCELLANEOUS. This Agreement shall be binding upon and for the benefit
of the undersigned parties. Failure to enforce any provision of this Agreement
shall not constitute a waiver of any term thereof. Any amendment to this
Agreement must be in writing and signed by an authorized representative of each
party. This Agreement may be signed in counterparts.
     7. BREACH. In the event of a breach by Blitterswijk of his obligations
pursuant to this Agreement, Blitterswijk agrees that he shall forfeit to
Purchaser, without any further notice or demand being required, an immediately
payable penalty in the amount of fifty percent (50%) of any amounts received by
Incubation B.V. under the Preferred Stock Purchase Agreement (the “Liquidated
Damages”) for any such violation, without limiting or precluding the right of
the Purchaser to claim from Blitterswijk specific performance or any damages
which the Purchaser has incurred; provided, that any Liquidated Damages
collected by Purchaser hereunder shall be offset against any Damages to which
Purchaser is otherwise entitled under the Preferred Stock Purchase Agreement.
     8. GOVERNING LAW AND JURISDICTION. This Agreement shall be governed by and
construed in accordance with the laws of the Netherlands and shall be binding
upon the parties hereto in the Netherlands and worldwide. Blitterswijk and the
Purchaser agree that any dispute arising out of or relating to this Agreement
shall be subject to the exclusive jurisdiction of the courts in the Netherlands,
and each party agrees to submit to the personal and exclusive jurisdiction and
venue of such courts.
          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above.

          CLEMENS VAN BLITTERSWIJK   NUVASIVE INC.    
 
  By:    
 
       
Clemens van Blitterswijk
      Name:
 
      Title:

3



--------------------------------------------------------------------------------



 



Exhibit A
***
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

4



--------------------------------------------------------------------------------



 



EXHIBIT M
INVESTOR NON-COMPETITION AGREEMENT
     THIS INVESTOR NON-COMPETITION AGREEMENT (the “Agreement”) is made as of
January 13, 2009, by on the one hand NuVasive, Inc., a Delaware corporation,
whose registered office is at 7473 Lusk Boulevard, San Diego, California 92121
(the “Purchaser”) and on the other hand Edward van Wezel (“Wezel”). Terms not
otherwise defined herein shall have the respective meanings ascribed to them in
the Preferred Stock Purchase Agreement (as defined below).
RECITALS
     (i) Purchaser intends to purchase from the Sellers forty percent (40%) of
the shares in the capital of Progentix Orthobiology B.V., a company organized
under the laws of the Netherlands with Company No. 30234249, whose registered
office is at Professor Bronkhorstlaan 10 D (3723 MB) Bilthoven, the Netherlands
held by the Sellers (the “Company”).
     (ii) In connection with the transactions contemplated thereby, the Company
has entered into a Distribution Agreement, dated January 13, 2009, with
Purchaser (the “Distribution Agreement”) regarding the manufacture by the
Company and distribution by Purchaser of certain products (the “Products”) set
forth on Exhibit A attached thereto in the Field (as defined in the Distribution
Agreement).
     (iii) As stipulated in the Preferred Stock Purchase Agreement, dated
January 13, 2009, by and among Purchaser, the Company and the Sellers (the
“Preferred Stock Purchase Agreement”), Purchaser has conditioned the closing of
the transactions contemplated by the Preferred Stock Purchase Agreement on the
execution of this Agreement by Wezel.
AGREEMENT
     The parties, intending to be legally bound, agree as follows:
     1. PURPOSE. Wezel understands that, solely to extent expressly set forth
herein, he is prohibited from engaging in any competition with the Purchaser’s
group of companies, which group includes the Company (the “Purchaser’s Group”).
     2. NON-COMPETITION. Except with respect to RevOs, a synthetic polymer-Nano
HA composite bone substitute intended to mimic cortical bone, Wezel agrees that
he will not personally serve as a member of the supervisory board (raad van
comissarissen) of any party that is a competitor of the Purchaser’s Group with
respect to any of the Products in the Field if such competitor is engaged in the
business of commercializing a biologic (e.g. bone graft material and/or
biologically active compound) or other Product or compound intended to foster
bone growth that will

1



--------------------------------------------------------------------------------



 



compete with the Products and includes a use in spinal applications (a
“Competing Business”). Wezel further agrees that he will not personally serve as
a member of the board of directors or a substantially equivalent governing body
of any Competing Business, if BioGeneration Ventures BV makes an investment in
any such Competing Business outside the Netherlands. Purchaser expressly
acknowledges and agrees that Wezel is in the business of venture capital
investing and therefore (a) Wezel reviews the business plans and related
proprietary information of many enterprises, including enterprises which may
have products or services which compete directly or indirectly with those of the
Company and/or Purchaser Group, (b) Wezel monitors investments in Competing
Businesses, including consulting with members of BioGeneration Ventures BV that
serve on the board of directors, and (c) Wezel may take any and all actions on
behalf of BioGeneration Ventures BV as a shareholder of a Competing Business
(including, without limitation, the activities described in clauses (a) and
(b) of this Section 2). Nothing in this Agreement shall preclude or in any way
restrict any venture capital firm or similar institutional investor with which
Wezel is affiliated from investing or participating in any particular
enterprise, or any other general partner, member, officer or employee of any
such venture capital firm or similar institutional investor from serving on the
supervisory board (raad van comissarissen) or the board of directors or a
substantially equivalent governing body of an entity in which it makes an
investment, whether or not such entity has products or services which compete
with those of the Company and/or the Purchaser Group.
     4. RESTRICTED PERIOD. The prohibitions set forth above shall apply from the
date of closing of the transactions contemplated by the Preferred Stock Purchase
Agreement (the “Closing Date”) through the second anniversary of the Closing
Date.
     5. TERRITORY. The prohibitions set forth above will globally apply, unless
the Purchaser has in written form indicated differently.
     6. MISCELLANEOUS. This Agreement shall be binding upon and for the benefit
of the undersigned parties. Failure to enforce any provision of this Agreement
shall not constitute a waiver of any term thereof. Any amendment to this
Agreement must be in writing and signed by an authorized representative of each
party. This Agreement may be signed in counterparts.
     7. GOVERNING LAW AND JURISDICTION. This Agreement shall be governed by and
construed in accordance with the laws of the Netherlands and shall be binding
upon the parties hereto in the Netherlands and worldwide. Wezel and the
Purchaser agree that any dispute arising out of or relating to this Agreement
shall be subject to the exclusive jurisdiction of the courts in the Netherlands,
and each party agrees to submit to the personal and exclusive jurisdiction and
venue of such courts.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above.

          EDWARD VAN WEZEL   NUVASIVE INC.    
 
  By:    
 
       
Edward van Wezel
      Name:
 
      Title:

3